
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2

AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT

among

SL GREEN OPERATING PARTNERSHIP, L.P.,

As Borrower,

SL GREEN REALTY CORP.
AND ITS SUBSIDIARIES PARTY HERETO,

As Guarantors,

THE LENDERS PARTY HERETO,
As Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
As Administrative Agent for the Lenders

COMMERZBANK AG NEW YORK BRANCH,
As Syndication Agent for the Lenders

EUROHYPO AG, NEW YORK BRANCH,
As Documentation Agent for the Lenders

WELLS FARGO BANK, NATIONAL ASSOCIATION,
As Arranger

Effective Date: February 6, 2003

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

SECTION 1.   DEFINITIONS OF RULES OF INTERPRETATION.   1   § 1.1.   Definitions
  1   § 1.2.   Rules of Interpretation.   17
SECTION 2.
 
TERM LOAN FACILITY.
 
17   § 2.1.   Commitment to Lend; Limitation on Total Commitment   17   § 2.2.  
Changes in Total Commitment.   17   § 2.3.   The Notes   19   § 2.4.   Interest
on Loans.   19   § 2.5.   Requests for Loans.   20   § 2.6.   Conversion
Options.   20   § 2.7.   Funds for Loans.   21
SECTION 3.
 
REPAYMENT OF THE LOANS.
 
22   § 3.1.   Maturity   22   § 3.2.   Mandatory Repayments of Loan   22   §
3.3.   Optional Repayments of Loans.   22
SECTION 4.
 
CERTAIN GENERAL PROVISIONS.
 
24   § 4.1.   Fees   24   § 4.2.   Commitment Fee   24   § 4.3.   Funds for
Payments.   24   § 4.4.   Computations   25   § 4.5.   Additional Costs, Etc  
25   § 4.6.   Capital Adequacy   26   § 4.7.   Certificate   26   § 4.8.  
Indemnity   26   § 4.9.   Interest on Overdue Amounts   26   § 4.10.   Inability
to Determine LIBOR Rate   27   § 4.11.   Illegality   27   § 4.12.   Replacement
of Lenders   27
SECTION 5.
 
UNENCUMBERED ASSETS; NO LIMITATION ON RECOURSE.
 
28   § 5.1.   Unencumbered Assets.   28   § 5.2.   Waivers by Requisite Lenders.
  28   § 5.3.   Rejection of Unencumbered Assets   29   § 5.4.   Change in
Circumstances   29   § 5.5.   No Limitation on Recourse   29   § 5.6.  
Additional Guarantor Subsidiaries.   29

i

--------------------------------------------------------------------------------

SECTION 6.   REPRESENTATIONS AND WARRANTIES   29   § 6.1.   Authority; Etc.   29
  § 6.2.   Governmental Approvals   30   § 6.3.   Title to Properties.   31   §
6.4.   Financial Statements   31   § 6.5.   No Material Changes, Etc   31   §
6.6.   Franchises, Patents, Copyrights, Etc   31   § 6.7.   Litigation   32   §
6.8.   No Materially Adverse Contracts, Etc   32   § 6.9.   Compliance With
Other Instruments, Laws, Etc   32   § 6.10.   Tax Status   32   § 6.11.   Event
of Default   32   § 6.12.   Investment Company Act   32   § 6.13.   Absence of
Financing Statements, Etc   32   § 6.14.   Status of the Company   32   § 6.15.
  Certain Transactions   33   § 6.16.   Benefit Plans; Multiemployer Plans;
Guaranteed Pension Plans   33   § 6.17.   Regulations U and X   33   § 6.18.  
Environmental Compliance   33   § 6.19.   Subsidiaries and Affiliates   34   §
6.20.   Loan Documents   34   § 6.21.   Buildings on the Unencumbered Assets  
34   § 6.22.   Indebtedness   34
SECTION 7.
 
AFFIRMATIVE COVENANTS OF BORROWER
 
34   § 7.1.   Punctual Payment   34   § 7.2.   Maintenance of Office   34   §
7.3.   Records and Accounts   35   § 7.4.   Financial Statements, Certificates
and Information   35   § 7.5.   Notices.   36   § 7.6.   Existence; Maintenance
of REIT Status; Maintenance of Properties   37   § 7.7.   Insurance   37   §
7.8.   Taxes   37   § 7.9.   Inspection of Properties and Books   38   § 7.10.  
Compliance with Laws, Contracts, Licenses, and Permits   38   § 7.11.   Use of
Proceeds   38   § 7.12.   Intentionally Omitted.   38   § 7.13.   Notices of
Significant Transactions   38   § 7.14.   Further Assurance   38   § 7.15.  
Environmental Indemnification   39   § 7.16.   Response Actions   39

ii

--------------------------------------------------------------------------------

  § 7.17.   Employee Benefit Plans.   39   § 7.18.   Required Interest Rate
Contracts   40   § 7.19.   Forward Equity Contracts   40
SECTION 8.
 
CERTAIN NEGATIVE COVENANTS OF BORROWER
 
40   § 8.1.   Intentionally Omitted.   40   § 8.2.   Restrictions on Investments
  40   § 8.3.   Merger, Consolidation and Other Fundamental Changes   41   §
8.4.   Intentionally Omitted.   41   § 8.5.   Compliance with Environmental Laws
  41   § 8.6.   Distributions   42   § 8.7.   Preferred Distributions   42   §
8.8.   Preferred Redemptions   42
SECTION 9.
 
FINANCIAL COVENANTS OF BORROWER
 
42   § 9.1.   Value of All Unencumbered Assets.   42   § 9.2.   Minimum Debt
Service Coverage   42   § 9.3.   Total Debt to Total Assets   42   § 9.4.  
Maximum Secured Indebtedness; Secured Recourse Indebtedness.   42   § 9.5.  
Minimum Tangible Net Worth   43   § 9.6.   Unencumbered Asset Adjusted Net
Operating Income to Assumed Debt Service   43   § 9.7.   Adjusted EBITDA to
Fixed Charges   43   § 9.8.   Aggregate Occupancy Rate   43   § 9.9.  
Amendments and Modifications to § 9.   43
SECTION 10.
 
CONDITIONS TO EFFECTIVENESS
 
43   § 10.1.   Loan Documents   43   § 10.2.   Certified Copies of Organization
Documents; Good Standing Certificates   43   § 10.3.   By-laws; Resolutions   44
  § 10.4.   Incumbency Certificate; Authorized Signers   44   § 10.5.   Title
Insurance; Lien Searches   44   § 10.6.   Opinions of Counsel Concerning
Organization and Loan Documents   44   § 10.7.   Payment of Fees   44   § 10.8.
  No Default under Original Agreement   44
SECTION 11.
 
CONDITIONS TO ALL CREDIT ADVANCES
 
44   § 11.1.   Representations True; No Event of Default; Compliance Certificate
  44   § 11.2.   No Legal Impediment   45   § 11.3.   Proceedings and Documents
  45
SECTION 12.
 
EVENTS OF DEFAULT; ACCELERATION; ETC.
 
45   § 12.1.   Events of Default and Acceleration   45

iii

--------------------------------------------------------------------------------

  § 12.2.   Termination of Commitments   47   § 12.3.   Remedies   47   § 12.4.
  Distribution of Enforcement Proceeds   48
SECTION 13.
 
SETOFF
 
49
SECTION 14.
 
AGENT.
 
49   § 14.1.   Authorization   49   § 14.2.   Employees and Agents   49   §
14.3.   No Liability to Lenders   49   § 14.4.   No Representations   49   §
14.5.   Payments.   50   § 14.6.   Holders of Notes   51   § 14.7.   Indemnity  
51   § 14.8.   Agent as Lender   51   § 14.9.   Resignation   51   § 14.10.  
Notification of Defaults and Events of Default and other Notices   52   § 14.11.
  Duties in the Case of Enforcement   52   § 14.12.   Mandatory Resignation of
Agent   52   § 14.13.   Matters as to Borrower.   52
SECTION 15.
 
EXPENSES
 
52
SECTION 16.
 
INDEMNIFICATION
 
53
SECTION 17.
 
SURVIVAL OF COVENANTS, ETC
 
54
SECTION 18.
 
GUARANTY.
 
54   § 18.1.   Guaranty   54   § 18.2.   Obligations Unconditional   54   §
18.3.   Modifications   55   § 18.4.   Waiver of Rights   55   § 18.5.  
Reinstatement   55   § 18.6.   Remedies   55   § 18.7.   Limitation of Guaranty
  56   § 18.8.   Release of Guaranty   56
SECTION 19.
 
ASSIGNMENT; PARTICIPATIONS; ETC.
 
56   § 19.1.   Conditions to Assignment by Lenders   56   § 19.2.   Certain
Representations and Warranties; Limitations; Covenants   57   § 19.3.   Register
  57   § 19.4.   New Notes   57   § 19.5.   Participations   58   § 19.6.  
Pledge by Lender   58

iv

--------------------------------------------------------------------------------

  § 19.7.   No Assignment by Borrower   58   § 19.8.   Disclosure   58
SECTION 20.
 
NOTICES, ETC
 
58
SECTION 21.
 
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
 
59
SECTION 22.
 
HEADINGS
 
59
SECTION 23.
 
COUNTERPARTS
 
59
SECTION 24.
 
ENTIRE AGREEMENT
 
60
SECTION 25.
 
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
 
60
SECTION 26.
 
CONSENTS, AMENDMENTS, WAIVERS, ETC
 
60
SECTION 27.
 
SEVERABILITY
 
61
SECTION 28.
 
ACKNOWLEDGMENTS
 
61
SECTION 29.
 
TRANSITIONAL ARRANGEMENTS.
 
61   § 29.1.   Original Agreement Superseded   61   § 29.2.   Return and
Cancellation of Notes   61   § 29.3.   Interest and Fees under the Original
Agreement   61 Exhibit A   Form of Note     Exhibit B   Form of Loan Request    
Exhibit C   Form of Compliance Certificate     Exhibit D   Form of Assignment
and Acceptance     Schedule 1   Lenders; Domestic and LIBOR Lending Offices    
Schedule 1.1   Unencumbered Assets     Schedule 1.2   Commitments and Commitment
Percentages     Schedule 1.3   Related Companies, Guarantor Subsidiaries and
Unconsolidated Entities Schedule 6.3   Title to Properties     Schedule 6.7  
Litigation     Schedule 6.15   Insider Transactions     Schedule 6.16   Employee
Benefit Plans     Schedule 6.18   Environmental Matters     Schedule 6.19  
Company Assets     Schedule 6.21   Building Structural Defects, etc.    
Schedule 6.22   Indebtedness     Schedule 8.2(d)   Investments    

v

--------------------------------------------------------------------------------


AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT


        This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT is made as of
the 6th day of February, 2003, by and among (i) SL GREEN OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership ("Borrower"), (ii) SL GREEN REALTY CORP., a
Maryland corporation (the "Company", and a "Guarantor", as such term is defined
herein), (iii) each of the direct and indirect Subsidiaries of Borrower or the
Company that is a signatory hereto under the caption "Guarantors" on the
signature pages hereto or from time to time hereafter as a "Guarantor",
(iv) each of the financial institutions that is a signatory hereto under the
caption "Lenders" on the signature pages hereto or that, pursuant to § 19
hereof, shall become a "Lender" (individually, a "Lender" and, collectively, the
"Lenders"), (v) WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders hereunder (in such
capacity, "Agent") and as arranger (in such capacity, "Arranger"),
(vi) COMMERZBANK AG NEW YORK BRANCH, as syndication agent for the Lenders and
(vii) EUROHYPO AG, NEW YORK BRANCH, as documentation agent for the Lenders.

        WHEREAS, Borrower, certain of the Lenders and Agent are parties to a
Credit and Guaranty Agreement dated as of December 5, 2002 (the "Original
Agreement") which provides an unsecured term loan facility in the maximum amount
of $150,000,000 (the "Facility") to Borrower; and

        WHEREAS, in connection with the revision of the composition of the
lender group providing the Facility and the amendment of various provisions of
the Original Agreement, Borrower, the Lenders and Agent have agreed to amend and
restate the Original Agreement in its entirety as set forth in this Agreement;

        NOW, THEREFORE, in consideration of the mutual agreements contained
herein, Agent, Borrower, the Guarantors and the Lenders hereby agree as follows:

        SECTION 1.    DEFINITIONS OF RULES OF INTERPRETATION.    

        § 1.1.    Definitions.    The following terms shall have the meanings
set forth in this § l or elsewhere in the provisions of this Agreement referred
to below:

        Additional Commitment.    The portion (if any) of any Lender's
Commitment which will become effective on the Commitment Increase Date if the
Total Commitment is increased pursuant to § 2.2.

        Additional Commitment Lenders.    Those Lenders which provide an
Additional Commitment.

        Adjusted EBITDA.    For any Person for any period, EBITDA minus (i) the
aggregate Minimum Capital Expenditure Reserves for all Real Estate Assets and
(ii) straight line rent adjustments for the applicable period.

        Adjusted Net Operating Income.    For any Real Estate Asset, as of any
date of determination, Net Operating Income for the three (3) month period
immediately preceding the date of determination, minus the aggregate Minimum
Capital Expenditures Reserves for such Real Estate Asset for such period, and
minus the aggregate Minimum Management Fees for such Real Estate Asset for such
period.

        Affiliated Lenders.    Any commercial bank or financial institution
which is (i) the parent corporation of any of the Lenders, (ii) a wholly-owned
subsidiary of any of the Lenders or (iii) a wholly-owned subsidiary of the
parent corporation of any of the Lenders.

        Agent.    Wells Fargo Bank, National Association acting in its capacity
as sole administrative agent for the Lenders, or any sole successor
administrative agent appointed pursuant to § 14 hereof.

        Agent's Head Office.    Agent's head office located at 2120 East Park
Place, Suite 100, El Segundo, California 90245, or at such other location in the
United States as Agent may designate from time to time.

--------------------------------------------------------------------------------


        Aggregate Occupancy Rate.    With respect to the Unencumbered Assets at
any time, the ratio, as of such date, expressed as a percentage, of

(i)the summation of the amounts arrived at by multiplying (a) the Occupancy Rate
of each Unencumbered Asset by (b) the net rentable area of such Unencumbered
Asset,

        divided by

(ii)the aggregate net rentable area of all such Unencumbered Assets.

        Agreement.    This Amended and Restated Credit and Guaranty Agreement,
including the Schedules and Exhibits hereto.

        Applicable Base Rate Margin.    Zero (0) basis points.

        Applicable LIBOR Margin.    The applicable margin over the LIBOR Rate
which is used in calculating the interest rate applicable to LIBOR Rate Loans
and which shall vary from time to time in accordance with the Company's then
applicable (if any) Moody's Rating, S&P's Rating and Fitch Rating, as set forth
below in this definition. In order to qualify for an Applicable LIBOR Margin
based upon a debt rating, the Company shall maintain senior long-term unsecured
debt ratings from at least two (2) of Moody's, S&P and Fitch, provided that if
the Company fails to maintain at least two such debt ratings, the Applicable
LIBOR Margin shall be based upon the provisions of the immediately succeeding
paragraph. If at any time of determination of the Applicable LIBOR Margin, the
Company has then current debt ratings from at least two (2) of Moody's, S&P or
Fitch, then the Applicable LIBOR Margin shall be based on the lower of such
ratings.

        The applicable debt ratings and the Applicable LIBOR Margins are set
forth in the following table:

S&P Rating

--------------------------------------------------------------------------------

  Moody's Rating

--------------------------------------------------------------------------------

  Fitch Rating

--------------------------------------------------------------------------------

  Applicable Margin for
LIBOR Rate Loans

--------------------------------------------------------------------------------

BBB-   Baa3   BBB-/Baa3 equivalent   1.20% BBB   Baa2   BBB/Baa2 equivalent  
1.10% BBB+   Baa1   BBB+/Baa1 equivalent   1.00% A- or higher   A3 or higher  
A-/A3 equivalent
or higher   .95%

        If either (x) the Company does not maintain senior long-term unsecured
debt ratings from at least two (2) of Moody's, S&P or Fitch or (y) the Company
does maintain such debt ratings but such debt ratings or the lower of such debt
ratings is less than BBB-/Baa3 (or the equivalent), the Applicable LIBOR Margin
shall be the percentage opposite the Leverage Ratio (calculated as of the end of
the immediately preceding fiscal quarter) set forth in the grid below under the
caption "Applicable LIBOR Margin":

Leverage Ratio

--------------------------------------------------------------------------------

  Applicable LIBOR Margin

--------------------------------------------------------------------------------

<.35   1.35% >.35 but <.45   1.50% >.45   1.70%

The Applicable LIBOR Margin shall be adjusted effective on the first day
following the effective date of a change in the Moody's Rating, the S&P Rating
or the Fitch Rating or the date the Leverage Ratio is determined pursuant to the
Compliance Certificate, as the case may be.

        Appraisal.    A written appraisal of property requested by Agent on
behalf of the Lenders pursuant to § 5.1(b) hereof (i) in form, content and
methodology satisfactory to Agent and in compliance with

2

--------------------------------------------------------------------------------


all applicable legal and regulatory requirements, and (ii) prepared by an
independent appraiser selected by Agent who meets all regulatory requirements
applicable to Agent and the Lenders.

        Arranger.    Wells Fargo Bank, National Association or any successor.

        Assignment and Acceptance.    See § 19.

        Assumed Debt Service.    With respect to all unsecured Indebtedness of
any Person for any period, the greater of (i) debt service on the actual
principal amount outstanding on such unsecured Indebtedness on the last day of
such fiscal quarter at the rates of interest then in effect, or (ii) the
aggregate payment of principal and interest that would be due on such actual
outstanding amount of unsecured Indebtedness for such quarter assuming a
ten-year Treasury Rate plus 175 basis points and a twenty-five year amortization
schedule.

        Balance Sheet Date.    December 31, 2001.

        Bankruptcy Code.    Title 11 of the United States Code, 11 U.S.C. §§
1101 et seq., as the same may be amended from time to time.

        Base Rate.    The greater of (a) the base rate of interest established
from time to time by Wells Fargo Bank, National Association at its principal
office in San Francisco, California, and designated as its prime rate, and
(b) one half of one percent (1/2%) above the overnight federal funds effective
rate as published by the Board of Governors of the Federal Reserve System, as in
effect from time to time. Any change in the Base Rate as a result of a change in
the prime rate or the federal funds effective rate shall be effective on the
effective date of any such change in the prime rate or the federal funds
effective rate, as the case may be. Each determination of the Base Rate shall be
made by Agent and shall be conclusive and binding on Borrower absent manifest
error.

        Base Rate Loans.    Those Loans bearing interest calculated by reference
to the Base Rate.

        Borrower.    As defined in the preamble hereto.

        Borrowing Date.    The date on which any Loan is made or is to be made,
and the date on which any Loan is converted or continued in accordance with §
2.6.

        Buildings.    The buildings, structures and other improvements now or
hereafter located on the Unencumbered Assets.

        Business Day.    Any day, excluding (x) Saturday and Sunday, (y) any day
which is a legal holiday under the laws of the States of California and New York
and (z) any day on which banking institutions in California or New York are
required or authorized by law or other governmental action to close and, in the
case of LIBOR Rate Loans, any day which is a Eurodollar Business Day.

        Capitalized Leases.    Leases under which the discounted future rental
payment obligations are required to be capitalized on the balance sheet of
Borrower in accordance with Generally Accepted Accounting Principles.

        CERCLA.    See § 6.18.

        Code.    The Internal Revenue Code of 1986, as amended and in effect
from time to time.

        Commitment.    With respect to each Lender, the amount set forth from
time to time on Schedule 1.2 hereto as the amount of such Lender's commitment to
make Loans to Borrower.

        Commitment Increase.    An increase in the Total Commitment to not more
than $200,000,000 pursuant to § 2.2(a).

        Commitment Increase Date.    See § 2.2(a).

        Commitment Increase Notice.    See § 2.2(a).

3

--------------------------------------------------------------------------------

        Commitment Percentage.    With respect to each Lender, the percentage
set forth from time to time on Schedule 1.2 hereto as such Lender's percentage
of the Total Commitment. If Borrower exercises its option to increase the Total
Commitment pursuant to § 2.2(a), the Commitment Percentages of the Lenders may
change effective upon the Commitment Increase Date.

        Company.    As defined in the preamble hereto.

        Compliance Certificate.    See § 2.5(a).

        Conversion Request.    A notice given by Borrower to Agent of its
election to convert or continue a Loan in accordance with § 2.6.

        Default.    See § 12.1.

        Delinquent Lender.    See § 14.5(c).

        Distribution.    The declaration or payment of any dividend or
distribution of cash or cash equivalents to the holders of common shares of
beneficial interest in the Company or the holders of common units of limited
partnership interest in Borrower, or any distribution to any officer, employee
or director of Borrower or the Company, other than employee compensation.

        Dollars or $.    Dollars in lawful currency of the United States of
America.

        Domestic Lending Office.    Initially, the office of each Lender
designated as such in Schedule 1 hereto; thereafter, such other office of such
Lender, if any, located within the United States that will be making or
maintaining Base Rate Loans.

        EBITDA.    With respect to any Person for any period, earnings (or
losses) before interest and taxes of such Person and its Subsidiaries for such
period plus, to the extent deducted in computing such earnings (or losses)
before interest (including, without limitation, the interest portion of payments
made under Capitalized Leases) and taxes, depreciation and amortization expense
and other non-cash charges, all as determined on a consolidated basis with
respect to such Person and its Subsidiaries in accordance with Generally
Accepted Accounting Principles; provided, however, EBITDA shall exclude earnings
or losses resulting from (i) cumulative changes in accounting practices,
(ii) discontinued operations (except as noted below), (iii) extraordinary items,
(iv) net income or net losses of any entity acquired in a pooling of interest
transaction for the period prior to the acquisition, (v) net income or net
losses, before depreciation and amortization, of a Subsidiary that is
unavailable to such Person, (vi) net income or net losses not readily
convertible into Dollars or remittable to the United States, (vii) gains and
losses from the sale of assets, and (viii) net income or net losses, before
depreciation and amortization, from corporations, partnerships, associations,
joint ventures or other entities in which such Person or any Subsidiary or
consolidated entity thereof has a minority interest and in which none of such
Person or any Subsidiary or consolidated entity has control, except to the
extent actually received, provided, further, however, that EBITDA shall include
earnings and losses from (x) Real Estate Assets acquired or initially leased by
such Person within the fiscal quarter in question and (y) from any Real Estate
Asset which has been identified for sale and would otherwise qualify as a
discontinued operation under Generally Accepted Accounting Principles, until
sold or otherwise disposed of.

        Effective Date.    The date upon which this Agreement shall become
effective pursuant to § 10. Unless Agent notifies Borrower and the Lenders on
the date hereof that some other date is the Effective Date, the Effective Date
shall be the date set forth on the first page of this Agreement.

        Eligible Assignee.    Any of (a) a commercial bank organized under the
laws of the United States, or any State thereof or the District of Columbia, and
having total assets in excess of $10,000,000,000; (b) a savings and loan
association or savings bank organized under the laws of the United States, or
any State thereof or the District of Columbia, and having a net worth of at
least $100,000,000, calculated in

4

--------------------------------------------------------------------------------


accordance with Generally Accepted Accounting Principles; (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the "OECD"), and having
total assets in excess of $10,000,000,000, provided that such bank is acting
through a branch or agency located in the country in which it is organized or
another country which is also a member of the OECD; (d) the central bank of any
country which is a member of the OECD; and (e) a finance company, insurance
company or other financial institution (whether a corporation, partnership,
trust or other entity) that is engaged in making, purchasing or otherwise
investing in commercial loans in the ordinary course of its business and having
total assets in excess of $10,000,000,000. Notwithstanding anything to the
contrary, the term Eligible Assignee shall exclude any Person controlling,
controlled by or under common control with, Borrower or the Company.

        Employee Benefit Plan.    Any employee benefit plan within the meaning
of § 3(3) of ERISA currently maintained or contributed to by Borrower or any
Guarantor or any ERISA Affiliate, other than a Multiemployer Plan.

        Environmental Laws.    See § 6.18(a).

        ERISA.    The Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time.

        ERISA Affiliate.    Any Person which is treated as a single employer
with Borrower or any Guarantor under § 414(b) or (c) of the Code.

        ERISA Event.    Any of the following:

(i)a "reportable event" within the meaning of Section 4043 of ERISA and the
regulations issued thereunder with respect to any Guaranteed Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation),

(ii)the failure to meet the minimum funding standard of Section 412 of the Code
with respect to any Guaranteed Pension Plan (whether or not waived in accordance
with Section 412(d) of the Code) or the failure to make by its due date a
required installment under Section 412 (m) of the Code with respect to any
Guaranteed Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan,

(iii)the provision by the administrator of any Guaranteed Pension Plan pursuant
to Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA,

(iv)the withdrawal by Borrower, any Guarantor or any of their ERISA Affiliates
from any Guaranteed Pension Plan with two or more contributing sponsors or the
termination of any such Guaranteed Pension Plan resulting in liability pursuant
to Section 4063 or 4064 of ERISA in excess of $5,000,000.00,

(v)the institution by the PBGC of proceedings to terminate any Guaranteed
Pension Plan, or the occurrence of any event or condition which might reasonably
be expected to constitute grounds under ERISA for the involuntary termination
of, or the appointment of a trustee to administer, any Guaranteed Pension Plan,

(vi)the imposition of liability on Borrower or any Guarantor or any of their
ERISA Affiliates in excess of $5,000,000.00 pursuant to Section 4062(e) or 4069
of ERISA or by reason of the application of Section 4212(c) of ERISA,

(vii)the withdrawal by Borrower or any Guarantor or any of their ERISA
Affiliates in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor in excess of $5,000,000.00, or the receipt by
Borrower or any Guarantor or any of their ERISA Affiliates of notice from any

5

--------------------------------------------------------------------------------

Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA, if such event could reasonably be expected
to result in liability being imposed on Borrower or any Guarantor or any of
their ERISA Affiliates in excess of $5,000,000.00,

(viii)the occurrence of an act or omission which could give rise to the
imposition on Borrower or any Guarantor or any of its ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409 or 502(c), (i) or (1) or 4071 of ERISA in excess of $5,000,000 in
respect of any Employee Benefit Plan,

(ix)the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against Borrower or any Guarantor or any of their ERISA Affiliates
in connection with any such Employee Benefit Plan,

(x)receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Benefit Plan intended to be qualified under
Section 401(a) of the Code) to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Guaranteed Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Code, or

(xi)the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Code or pursuant to ERISA with respect to any Guaranteed Pension Plan.

        Eurocurrency Reserve Rate.    For any day with respect to a LIBOR Rate
Loan, the maximum rate (expressed as a decimal) at which any of the Lenders
would be required to maintain reserves (including all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements during the period in
question) under Regulations D and K against "Eurocurrency Liabilities" (as that
term is used in Regulation D), if such liabilities were outstanding. The
Eurocurrency Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurocurrency Reserve Rate.

        Eurodollar Business Day.    Any day, other than a Saturday or Sunday, on
which Agent is open for business in New York, New York and San Francisco,
California and on which dealings in Dollar deposits are carried on in the London
interbank market.

        Event of Default.    See § 12.1.

        Exit Fee.    An amount equal to the product of (x) the Exit Fee
Percentage set forth opposite the Prepayment Period during which the prepayment
occurs pursuant to the provisions of § 3.2, § 3.3(a) or § 3.3(b) multiplied by
(y) the principal amount to be prepaid:

Prepayment Period

--------------------------------------------------------------------------------

  Exit Fee Percentage

--------------------------------------------------------------------------------


On and after the first anniversary of the Effective Date to, but not including,
the second anniversary of the Effective Date
 
1.0%
On and after the second anniversary of the Effective Date to, but not including,
the third anniversary of the Effective Date
 
0.50%
At any time on and after the third anniversary of the Effective Date
 
0.00%

        Facility.    The unsecured term loan facility provided to Borrower
pursuant to this Agreement.

        Fitch.    Fitch Ratings, a division of Fitch, Inc. or its successors.

        Fitch Rating.    The rating for the Company's senior long-term unsecured
debt assigned by Fitch.

        Fixed Charges.    With respect to any fiscal period of any Person, an
amount equal to the sum of (i) Interest Expense, (ii) regularly scheduled
installments of principal payable with respect to all

6

--------------------------------------------------------------------------------



Indebtedness of such Person, other than balloon payments of principal at
maturity, (iii) scheduled cash lease payments or obligations with respect to
Capitalized Leases of such Person plus (iv) in the cases of the Company and
Borrower, all dividend payments due to the holders of any preferred shares of
beneficial interest of the Company and all distributions due to the holders of
any preferred limited partnership interests in Borrower.

        Fixed Rate Prepayment Fee.    See § 3.3(a).

        Forward Purchase Contract.    With respect to any Person, a purchase
agreement entered into by such Person for the fee or leasehold purchase of an
office property to be constructed.

        Funding Expiry Date.    The date one hundred eighty (180) days after the
Effective Date.

        Funds From Operations.    Consolidated net income (loss) of the Company
and its Subsidiaries before extraordinary items, computed in accordance with
Generally Accepted Accounting Principles, plus, to the extent deducted in
determining net income (loss) and without duplication, (i) gains (or losses)
from debt restructuring and sales of property (or adjustments to basis of
properties or other assets), (ii) non-recurring charges, (iii) provisions for
losses, (iv) real estate related depreciation, amortization and other non-cash
charges (excluding amortization of financing costs), and (v) amortization of
organizational expenses minus, to the extent included in net income (loss) and
without duplication, (a) non-recurring income (loss) and (b) equity income
(loss) from unconsolidated partnerships and joint ventures less the
proportionate share of Funds From Operations of such partnerships and joint
ventures, which adjustments shall be calculated on a consistent basis.

        Generally Accepted Accounting Principles.    Principles that are
(a) consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, as in effect from time to time
and (b) consistently applied with past financial statements of the Person in
question adopting the same principles; provided that a certified public
accountant would, insofar as the use of such accounting principles is pertinent,
be in a position to deliver an unqualified opinion (other than a qualification
regarding changes in Generally Accepted Accounting Principles) as to financial
statements in which such principles have been properly applied.

        Ground Lease.    A ground lease granting a leasehold interest in land
and/or the improvements thereon.

        Guaranteed Pension Plan.    Any employee pension benefit plan within the
meaning of § 3(2) of ERISA maintained or contributed to by Borrower, any
Guarantor or any ERISA Affiliate the benefits of which are guaranteed on
termination in full or in part by the PBGC pursuant to Title IV of ERISA, other
than a Multiemployer Plan.

        Guaranteed Obligations.    Collectively,

(xii)the payment, as and when due, or by stated maturity, acceleration, or
otherwise, of the Notes and all other amounts due and payable under the other
Loan Documents to Agent and the Lenders at such times and in the manner provided
for in the Loan Documents, including interest accruing from and after the date
of the commencement of a bankruptcy case against Borrower or a Guarantor, and

(xiii)the payment of all other obligations of Borrower under the Loan Documents
that can be performed by the payment of monies, either to Agent and the Lenders
directly or by reimbursement of advances by them, including, without limitation,
the payment of income and other taxes by Borrower.

        Guarantor.    Each of the Company and the Guarantor Subsidiaries.

        Guarantor Subsidiaries.    The partnerships, limited liability companies
and corporations designated as Guarantor Subsidiaries on Schedule 1.3 hereto and
any other Subsidiaries of Borrower or the Company which execute and deliver this
Agreement as a Guarantor pursuant to and in accordance with the provisions of §
5.6, and which shall include each wholly-owned Subsidiary of Borrower and each

7

--------------------------------------------------------------------------------



Subsidiary of Borrower which, in either case, directly or indirectly owns an
Unencumbered Asset as of the Effective Date or at any time thereafter; provided,
however, that if a Subsidiary acquired by Borrower or the Company after the
Effective Date, or if an entity that becomes a Subsidiary of Borrower or the
Company after the Effective Date, directly or indirectly owns Real Estate which
has been mortgaged, or the beneficial or legal ownership interests of such
Subsidiary have been pledged, to secure Indebtedness, such Subsidiary shall not
be a Guarantor Subsidiary unless and until the Real Estate owned by such
Subsidiary becomes an Unencumbered Asset.

        Guaranty.    See § 18.1.

        Hazardous Materials.    See § 6.18(a).

        Indebtedness.    For any Person, without duplication, (i)(a) all
indebtedness of such Person for borrowed money and (b) all obligations of such
Person to pay a deferred purchase price for property or services, including, but
not limited to, obligations under Forward Purchase Contracts, having met all
conditions of repayment thereof but for the passage of time, (ii) all
indebtedness of such Person evidenced by a note, bond, debenture or similar
instrument, (iii) the outstanding undrawn amount of all letters of credit issued
for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (iv) all indebtedness of any other person or entity
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed, (v) indebtedness of others guaranteed by such
Person (including, without limitation, indebtedness of a partnership for which
such Person, if a general partner, would be liable as a matter of law or
contractually), but only to the extent of the specific amount guaranteed as a
matter of contract or law, provided that for purposes of this definition the
term "guarantee" shall not include the guarantee of customary non-recourse
carve-outs (including, but not limited to, claims for fraud, misrepresentation,
or environmental law violations), (vi) all payment obligations of such Person
under any Interest Rate Contracts and currency swaps and similar agreements, to
the extent such liabilities are material and are reported or are required under
Generally Accepted Accounting Principles to be reported by such Person in its
financial statements, (vii) all indebtedness and liabilities of such Person
secured by any Lien or mortgage on any property of such Person, whether or not
the same would be classified as a liability on a balance sheet, (viii) the
liability of such Person in respect of banker's acceptances and the estimated
liability under any participating mortgage, convertible mortgage or similar
arrangement, (ix) the aggregate principal amount of rentals or other
consideration payable by such Person in accordance with Generally Accepted
Accounting Principles over the remaining unexpired term of all Capitalized
Leases of such Person, (x) all outstanding monetary judgments or decrees by a
court or courts of competent jurisdiction entered against such Person, (xi) all
convertible debt and subordinated debt owed by such Person, (xii) all preferred
partnership interests and preferred stock issued by such Person that, in either
case, are redeemable prior to the Maturity Date for cash on a mandatory basis, a
cash equivalent, a note receivable or similar instrument or are convertible
prior to the Maturity Date on a mandatory basis to Indebtedness as defined
herein, (xiii) all customary trade payables and accrued expenses more than sixty
(60) days past due, (xiv) expected amortization of tenant costs and leasing
commissions over such Person's next twelve succeeding fiscal months, and
(xv) all obligations, liabilities, reserves and any other items which are listed
as a liability on a balance sheet of such Person determined on a consolidated
basis in accordance with Generally Accepted Accounting Principles, but excluding
all general contingency reserves and reserves for deferred income taxes and
investment credit, and excluding debt covered by escrows and security deposits
fully funded by cash or cash equivalents.

8

--------------------------------------------------------------------------------

        Interest Expense.    For any Person for any Period, with respect to all
Indebtedness of such Person, an amount equal to the sum of the following with
respect to all Indebtedness of such Person: (i) total interest expense, accrued
in accordance with Generally Accepted Accounting Principles, plus (ii) all
capitalized interest determined in accordance with Generally Accepted Accounting
Principles, but only to the extent that such capitalized interest is not covered
by an interest reserve established under a loan facility (such as capitalized
construction interest provided for in a construction loan).

        Interest Payment Date.    As to any Base Rate Loan or LIBOR Rate Loan,
the first day of each calendar month.

        Interest Period.    With respect to each Loan, (a) initially, the period
commencing on the Borrowing Date of such Loan and ending on the last day of one
of the periods set forth below, as selected by Borrower in a Loan Request
(i) for any Base Rate Loan, the day on which such Base Rate Loan is paid in full
or converted to a LIBOR Rate Loan; and (ii) for any LIBOR Rate Loan, one (1),
two (2), three (3) or six (6) months; and (b) thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such Loan
and ending on the last day of one of the periods set forth above, as selected by
Borrower in a Conversion Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(A)if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a Eurodollar Business Day, that Interest Period shall be
extended to the next succeeding Eurodollar Business Day unless the result of
such extension would be to carry such Interest Period into another calendar
month, in which event such Interest Period shall end on the immediately
preceding Eurodollar Business Day; (B)if any Interest Period with respect to a
Base Rate Loan would end on a day that is not a Business Day, that Interest
Period shall end on the next succeeding Business Day; (C)if Borrower shall fail
to give notice as provided in § 2.6, Borrower shall be deemed to have requested
a conversion of the affected LIBOR Rate Loan to a Base Rate Loan on the last day
of the then current Interest Period with respect thereto; (D)any Interest Period
relating to any LIBOR Rate Loan that begins on the last Eurodollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Eurodollar Business Day of a calendar month; (E)no more than six
(6) Interest Periods relating to LIBOR Rate Loans may be outstanding at any one
time; and (F)Borrower may not select any Interest Period relating to any LIBOR
Rate Loan that would extend beyond the Maturity Date.

        Interest Rate Contracts.    Interest rate swap, cap, collar or similar
agreements providing for interest rate protection.

        Investments.    In any Person, any loan, advance, or extension of credit
to or for the account of, any guaranty, endorsement (other than for collection
in the ordinary course of business) or other direct or indirect contingent
liability in connection with the obligations, capital interests or equity
distributions of, any ownership, purchase or acquisition of any capital
interests, business, assets, obligations or securities of, or any other interest
in or capital contribution to, such Person.

        Leases.    Leases, licenses and agreements whether written or oral,
relating to the use or occupation of space in the Buildings located on the
Unencumbered Assets by persons other than the owner thereof.

        Lenders.    As defined in the preamble hereto.

        Leverage Ratio.    As of any date of determination, Total Debt divided
by Total Assets.

9

--------------------------------------------------------------------------------

        LIBOR Lending Office.    Initially, the office of each Lender designated
as such in Schedule 1 hereto; thereafter, such other office of such Lender, if
any, that shall be making or maintaining LIBOR Rate Loans.

        LIBOR Rate.    For any Interest Period with respect to a LIBOR Rate
Loan, the rate per annum equal to the quotient (rounded upwards to the nearest
1/1000 of one percent) of (a) the rate per annum for deposits in Dollars in the
London interbank market for an amount approximately equal to the proposed Libor
Rate Loan in question and for a period of time approximately equal to the
Interest Period in question which appears on Telerate Page 3750 at approximately
9:00 A.M. California time two (2) Eurodollar Business Days prior to the date of
commencement of the Interest Period, divided by (b) a number equal to 1.00 minus
the Eurocurrency Reserve Rate. Each determination of the LIBOR Rate applicable
to the particular Interest Period selected by Borrower shall be made by Agent
and shall be conclusive and binding upon Borrower absent manifest error.

        LIBOR Rate Loans.    Loans bearing interest calculated by reference to
the LIBOR Rate, the principal amount of each of which shall be equal to at least
$5,000,000.

        Lien.    Any lien, encumbrance, mortgage, deed of trust, pledge,
restriction or other security interest. If title to any Real Estate Asset is
held by a Subsidiary of Borrower or an Unconsolidated Entity then any pledge or
assignment of Borrower's stock, partnership interest, limited liability company
interest or other ownership interest in such Subsidiary or Unconsolidated Entity
shall be deemed to be a Lien on the Real Estate Assets owned by such Subsidiary
or Unconsolidated Entity.

        Loan Documents.    This Agreement, the Notes, and any and all other
agreements, documents and instruments now or hereafter evidencing, securing or
otherwise relating to the Loans.

        Loan Request.    See § 2.5.

        Loans.    Loans made or to be made by the Lenders to Borrower pursuant
to § 2.1 and § 2.5.

        Majority Lenders.    As of any date, the Lenders whose aggregate
Commitments constitute at least fifty-one percent (51%) of the Total Commitment
provided that the Commitments of any Delinquent Lenders shall be disregarded
when determining the Majority Lenders.

        Material Adverse Effect.    Any condition which has a material adverse
effect on (i) the business, operations, properties, assets or condition
(financial or otherwise) of Borrower, the Company or any other Guarantor, taken
as a whole or (ii) the ability of Borrower, the Company or any other Guarantor
to perform its obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the remedies or material rights
of Agent or the Lenders thereunder.

        Maturity Date.    December 5, 2007, or such earlier date on which the
Loans shall become due and payable pursuant to the terms hereof.

        Maximum Credit Amount.    Maximum Credit Amount shall mean the lesser of
the following: (i) the maximum amount of Outstanding Obligations without causing
a violation of § 9.1(a); and (ii) the Total Commitment.

        Minimum Capital Expenditure Reserves.    For any Real Estate Asset,
$0.40 per net rentable square foot of such Real Estate Asset per annum, or, for
any shorter period, such amount multiplied by a fraction the numerator of which
is the length of the applicable period in months (or portions thereof) and the
denominator of which is 12.

        Minimum Leasing Commission and Tenant Improvement Reserves.    For any
Real Estate Asset, $1.75 per net rentable square foot of such Real Estate Asset
per annum, or, for any shorter period, such amount multiplied by a fraction the
numerator of which is the length of the applicable period in months (or portions
thereof) and the denominator of which is 12.

        Minimum Management Fees.    Shall mean the greater of (i) three percent
(3%) of Rents from the related Real Estate Asset for the three (3) month period
immediately preceding the calculation, and

10

--------------------------------------------------------------------------------

(ii) the actual management fees paid by Borrower and the Related Companies with
respect to such Real Estate Asset during such three (3) month period.

        Moody's.    Moody's Investors Services, Inc. or its successors

        Moody's Rating.    The rating for the Company's senior long-term
unsecured debt assigned by Moody's.

        Mortgage.    Any mortgage, deed of trust, or other security instrument
that creates a Lien on a class B (or better) office property (including the
development of same) located in the greater New York City area or assets related
thereto to secure Indebtedness.

        Mortgage Loan.    Any Indebtedness the payment or performance of which
is secured by a Mortgage.

        Mortgage Note.    Any instrument, document or agreement evidencing a
Mortgage Loan.

        Multiemployer Plan.    Any multiemployer plan within the meaning of §
3(37) of ERISA contributed to by Borrower or any Guarantor or any of their ERISA
Affiliates.

        Net Offering Proceeds.    All cash proceeds received after the Effective
Date by Borrower or the Company as a result of the sale of common, preferred or
other classes of stock of the Company or the issuance of limited partnership
interests in Borrower less customary costs and discounts of issuance paid by
Company or Borrower in connection therewith.

        Net Operating Income.    With respect to any Real Estate Asset, for the
period of determination, the Rents derived from the customary operation of such
Real Estate Asset, less operating expenses attributable to such Real Estate
Asset, and shall include (without duplication) only the sum of (i) the Rents
received or expected to be received, and earned in accordance with Generally
Accepted Accounting Principles, pursuant to Leases in place, plus (ii) other
income actually received and earned in accordance with Generally Accepted
Accounting Principles with respect to such Real Estate Asset, plus (iii) rent
loss or business interruption insurance proceeds received or expected to be
received during or relating to such period due to a casualty that has occurred
prior to the date of calculation plus (iv) parking or other income, less
operating expenses actually paid or payable on an accrual basis in accordance
with Generally Accepted Accounting Principles attributable to such Real Estate
Asset during such period, as set forth on operating statements and schedules
reasonably satisfactory to Agent. Net Operating Income shall be calculated in
accordance with customary accounting principles applicable to real estate.
Notwithstanding the foregoing, Net Operating Income shall not include (i) any
condemnation or insurance proceeds (excluding rent loss or business interruption
insurance proceeds as described above), (ii) any proceeds resulting from the
sale, exchange, transfer, financing or refinancing of all or any portion of the
Real Estate Asset for which it is to be determined, (iii) amounts received from
tenants as security deposits unless actually applied toward the payment of rent
or additional rent in accordance with the terms of such tenant's lease,
(iv) interest income and (v) any type of income otherwise included in Net
Operating Income but paid directly by any tenant to a Person other than Borrower
or a Guarantor or other Related Company or their respective agents or
representatives.

        Notes.    See § 2.3.

        Obligations.    All indebtedness, obligations and liabilities of
Borrower or any Guarantor to any of the Lenders and Agent, individually or
collectively, under this Agreement or any of the other Loan Documents or in
respect of any of the Loans or the Notes or other instruments at any time
evidencing any thereof, whether existing on the date of this Agreement or
arising or incurred hereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law of otherwise.

        Occupancy Rate.    With respect to an Unencumbered Asset at any time,
the ratio, as of such date, expressed as a percentage, of (i) the net rentable
area of such Unencumbered Asset leased to tenants

11

--------------------------------------------------------------------------------

paying rent pursuant to, and to the extent required under, Leases other than
Leases which are in material default, to (ii) the net rentable area of such
Unencumbered Asset.

        Original Agreement.    As defined in the recitals to this Agreement.

        Outstanding Obligations.    As of any date of determination, the sum of
the outstanding principal amount of the Loans.

        PBGC.    The Pension Benefit Guaranty Corporation created by § 4002 of
ERISA and any successor entity or entities having similar responsibilities.

        Permitted Developments.    The construction of any new buildings or the
construction of additions expanding existing buildings or the rehabilitation of
existing buildings (other than normal refurbishing of common areas and tenant
fit up work when one tenant leases space previously occupied by another tenant)
relating to any Real Estate Assets of Borrower, any Guarantor or any of the
other Related Companies, including (but not limited to) Forward Purchase
Contracts, having met all conditions of payment thereof but for the passage of
time, and each Permitted Development shall be counted for purposes of § 8.2 from
the time of commencement of the applicable construction work until a final
certificate of occupancy has been issued with respect to such project in the
amount of the total projected cost of such project.

        Permitted Investments Cap.    See § 8.2.

        Permitted Liens.    The following Liens, security interests and other
encumbrances:

 
 
   

 
(xiv)
 
liens to secure taxes, assessments and other governmental charges in respect of
obligations not overdue, the Indebtedness with respect to which is permitted
hereunder;
 
(xv)
 
deposits or pledges made in connection with, or to secure payment of, workmen's
compensation, unemployment insurance, old age pensions or other social security
obligations;
 
(xvi)
 
liens in respect of judgments or awards, the Indebtedness with respect to which
is permitted hereunder;
 
(xvii)
 
liens of carriers, warehousemen, mechanics and materialmen, and other like liens
which are either covered by a full indemnity from a creditworthy indemnitor or
have been in existence less than 120 days from the date of creation thereof in
respect of obligations not overdue, the Indebtedness with respect to which is
permitted hereunder; and
 
(xviii)
 
encumbrances consisting of easements, rights of way, Leases, covenants,
restrictions on the use of real property and defects and irregularities in the
title thereto; and other minor liens or encumbrances none of which in the
opinion of Borrower interferes materially with the use of the property affected
in the ordinary conduct of the business of Borrower, and which matters (x) do
not individually or in the aggregate have a materially adverse effect on the
value of the Unencumbered Asset and (y) do not make title to such property
unmarketable by the conveyancing standards in effect where such property is
located.

        Person.    Any individual, corporation, partnership, limited liability
company, trust, unincorporated association, business, or other legal entity, and
any government or any governmental agency or political subdivision thereof.

        Preferred Distribution.    The declaration or payment of any dividend or
distribution of cash or cash equivalents to the holders of preferred shares of
beneficial interest in the Company or the holders of preferred units of limited
partnership interest of Borrower.

        Prepayment Date.    See § 3.3.

12

--------------------------------------------------------------------------------

        Properties.    All Real Estate Assets, Real Estate, and all other
assets, including, without limitation, intangibles and personalty owned by
Borrower or any Guarantor or any of the other Related Companies.

        Real Estate.    All real property at any time owned, leased (as lessee
or sublessee) or operated by Borrower, any Guarantor, or any of the Related
Companies or any Unconsolidated Entity.

        Real Estate Assets.    Those fixed and tangible properties consisting of
land, buildings and/or other improvements owned by Borrower, by any Guarantor,
by any of the Related Companies or by any Unconsolidated Entity at the relevant
time of reference thereto, including without limitation, the Unencumbered
Assets, but excluding all leaseholds other than leaseholds under Ground Leases
which either have an unexpired term (including unexercised renewals options
exercisable at the option of the lessee) of at least 20 years or contain a
purchase option for nominal consideration.

        Real Estate Effective Control Assets.    Those Investments in mortgages
and mortgage participations owned by Borrower or by any Guarantor as to which
Borrower has demonstrated to Agent, in Agent's discretion, that Borrower or a
Guarantor has control of the decision-making functions of management and leasing
of such mortgaged properties, has control of the economic benefits of such
mortgaged properties, and holds an option to purchase such mortgaged properties.

        Record.    The grid attached to any Note, or the continuation of such
grid, or any other similar record, including computer records, maintained by any
Lender with respect to any Loan referred to in such Note.

        Recourse Indebtedness.    All Indebtedness except Indebtedness with
respect to which recourse for payment is contractually limited (except for
customary exclusions) to specific assets encumbered by a lien securing such
Indebtedness.

        Register.    See § 19.3.

        Regulation D.    Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation of said Board of Governors relating to reserve requirements
applicable to member banks of the Federal Reserve System.

        Regulation K.    Regulation K of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation of said Board of Governors relating to the international and
foreign activities of United States banking organizations applicable to member
banks of the Federal Reserve System.

        Related Companies.    The entities listed and described on Schedule 1.3
hereto and, after the date hereof, any entity whose financial statements are
consolidated or combined with the Company's pursuant to Generally Accepted
Accounting Principles, or any ERISA Affiliate.

        Release.    A release, spillage, leaking, pumping, pouring, emitting,
emptying, discharge, injection, escape, disposal or dumping of Hazardous
Material.

        Rents.    All rents, issues, profits, royalties, receipts, revenues,
accounts receivable, and income, including fixed, additional and percentage
rents, occupancy charges, operating expense reimbursements, reimbursements for
increases in taxes, sums paid by tenants to Borrower or the Related Companies to
reimburse Borrower or the Related Companies for amounts originally paid or to be
paid by Borrower or the Related Companies or their respective agents or
affiliates for which such tenants were liable, as, for example, tenant
improvements costs in excess of any work letter, lease takeover costs, moving
expenses and tax and operating expense pass-throughs for which a tenant is
solely liable, parking income, recoveries for common area maintenance expense,
tax, insurance, utility and service charges and contributions, proceeds of sale
of electricity, gas, heating, air-conditioning and other utilities and services,
deficiency rents and liquidated damages, and other benefits.

13

--------------------------------------------------------------------------------

        Requisite Lenders.    As of any date, collectively, the Lenders whose
aggregate Commitments constitute at least sixty-six and seven-tenths percent
(66.7%) of the Total Commitment, provided that the Commitments of any Delinquent
Lenders shall be disregarded when determining the Requisite Lenders, provided,
further, that, in the case of either (x) any amendment or modification of any of
the provisions (including defined terms used therein) of any of §§ 8.2(h), 9.1,
9.3 and 9.6 the effect of which is that compliance by Borrower, the Company and
the Related Companies, as the case may be, with the covenant being amended or
modified is less restrictive than the covenant then in place or (y) any waiver
of any such provision, the Lenders constituting the Requisite Lenders for
purposes of the last paragraph of § 8.2(h) and § 9.9(a) must include, for so
long as Wells Fargo Bank, National Association (or its successor) is Agent under
this Agreement, Wells Fargo Bank, National Association (or its successor).

        Responsible Officer.    With respect to the Company, any one of its
Chairman, President, Chief Executive Officer, Chief Operating Officer, Chief
Financial Officer, Treasurer, Executive Vice Presidents or Senior Vice
Presidents.

        S&P.    Standard & Poor's Ratings Group, a division of The McGraw-Hill
Companies, Inc., or its successors

        S&P Rating.    The rating for the Company's senior long-term unsecured
debt assigned by S&P.

        Secured Indebtedness.    All Indebtedness of Borrower and any of the
Related Companies which is secured by a Lien on any Properties.

        Secured Recourse Indebtedness.    All Secured Indebtedness except
Indebtedness with respect to which recourse for payment is contractually limited
(except for customary exclusions) to the specific assets encumbered by the Lien
securing such Indebtedness, and other than Indebtedness fully collateralized by
cash or cash equivalents.

        Structured Finance Investments.    Collectively, (i) Investments in (or
in entities whose Investments are primarily in) Mortgages, Mortgage Loans, and
Mortgage Notes, and (ii) preferred equity Investments (including preferred
limited partnership interests) in entities owning (or leasing pursuant to a
Ground Lease) class B (or better) office properties located in the greater New
York City area.

        Subsidiary.    Any corporation, association, trust, or other business
entity of which the designated parent or other controlling Person shall at any
time own directly or indirectly through a Subsidiary or Subsidiaries at least a
majority (by number of votes) of the outstanding Voting Interests.

        Tangible Net Worth.    The book value of all of the assets of Borrower
and the Related Companies minus the book value of all of the liabilities of
Borrower and the Related Companies minus all intangibles determined in
accordance with Generally Accepted Accounting Principles.

        Telerate Page 3750.    The display designated as "Page 3750" on the
Telerate Service, or such other page as may replace Page 3750 on that service or
such other service as may be nominated by the British Bankers' Association as
the information vender for the purpose of displaying British Bankers'
Association interest settlement rates for U.S. Dollar deposits.

        Total Assets.    As of any date of determination, the sum of the
following, without duplication: (i) the Value of All Unencumbered Assets, plus
(ii) the aggregate Adjusted Net Operating Income for the fiscal quarter
immediately preceding such date, annualized, for all Real Estate Assets (other
than Unencumbered Assets) and Real Estate Effective Control Assets owned or
leased by Borrower or the Guarantors other than Real Estate Assets referred to
in clause (iii) of this definition, divided by nine percent (9.0%), plus
(iii) the aggregate purchase price of all Real Estate Assets (other than
Unencumbered Assets but including Forward Purchase Contracts having met all
conditions of payment of the purchase price thereunder but for the passage of
time) and Real Estate Effective Control Assets acquired or initially leased by
Borrower or the Guarantors within the fiscal quarter immediately preceding such
date, multiplied by ninety-five percent (95.0%), plus (iv) the book value of
unrestricted

14

--------------------------------------------------------------------------------

cash and cash equivalents of Borrowers and the Guarantors, plus (v) the
aggregate book value of all Investments of Borrower and the Guarantors (other
than Real Estate Effective Control Assets) permitted under § 8.2 hereof.

        Total Commitment.    The sum of the Commitments of the Lenders, as in
effect from time to time.

        Total Debt.    The sum of (without duplication) all Indebtedness of
Borrower and the Company included in the liabilities portion of Borrower's
balance sheet prepared in accordance with Generally Accepted Accounting
Principles as of the end of the most recent fiscal quarter for which financial
statements have been provided pursuant to § 7.4.

        Treasury Rate.    The semi-annual yield (without decompounding), as
reported in The Wall Street Journal (or if such rate is not published therein,
in the Federal Reserve Statistical Release H.15—Selected Interest Rates under
the heading "U.S. Government Securities/Treasury constant maturities") on the
date of calculation (provided, however, if such date is not a Business Day, then
on the next succeeding Business Day) for the current U.S. Treasury security with
a maturity which most closely approximates the date which is ten (10) years from
the date of calculation. In the event such rate is not published in either The
Wall Street Journal or H.15, Agent shall select a comparable publication to
determine the Treasury Rate.

        Type.    As to any Loan its nature as a Base Rate Loan or a LIBOR Rate
Loan.

        Unconsolidated Entity.    As of any date, any Person in whom Borrower,
the Company or any Related Company holds an Investment, and whose financial
results would not be consolidated under Generally Accepted Accounting Principles
with the financial statements of Borrower, if such statements were prepared as
of such date. Unconsolidated Entities existing on the date hereof are set forth
in Schedule 1.3.

        Unconsolidated Entity Percentage.    For any Person, with respect to
such Person's Unconsolidated Entities, the percentage economic ownership
interest of such Person in such Unconsolidated Entity; provided, however, that
in the event that such Person is the general partner of such Unconsolidated
Entity, such Person's Unconsolidated Entity Percentage with respect to such
Unconsolidated Entity's liabilities shall be the percentage of the general
partner interests owned by such Person in such Unconsolidated Entity with
respect to any Indebtedness for which recourse may be made against any general
partner of such Unconsolidated Entity.

        Unencumbered Asset.    Any Real Estate Asset set forth on Schedule 1.1,
as such Schedule may be amended or supplemented from time to time which at the
date of determination, (i) is 100% owned in fee, or pursuant to a Ground Lease
as approved by the Requisite Lenders (it being understood that all Unencumbered
Assets owned pursuant to a Ground Lease as of the Effective Date are so
approved), by Borrower or one of the Guarantor Subsidiaries, (ii) is improved
with one or more Class B (or better) office buildings; (iii) is not directly or
indirectly subject to any Lien (other than Permitted Liens) or to any negative
pledge agreement or other agreement that prohibits the creation of any Lien
thereon; (iv) is a Real Estate Asset with respect to which each of the
representations contained in § 6.18 and § 6.21 hereof is true and accurate as of
such date of determination; (v) may be legally conveyed separately from any
other Real Estate without the need to obtain any subdivision approval, zoning
variance or other consent or approval from an unrelated Person, other than, in
the case of a Real Estate Asset which is a condominium unit, any required
approval of the condominium board so long as pursuant to the terms and
provisions of the condominium documentation governing the applicable condominium
such approval may not be unreasonably withheld, delayed or conditioned; (vi) is
reasonably free of all material structural and material title defects and other
material adverse matters; (vii) is in compliance, in all material respects, with
all applicable Environmental Laws, and as to which the representations set forth
in § 6.18(b) hereof are true and correct, (viii) has an Occupancy Rate of 70% or
better; (ix) is managed by Borrower or a wholly owned Affiliate or Subsidiary of
Borrower and (x) to the extent requested by Agent and in Borrower's possession
or control, Borrower

15

--------------------------------------------------------------------------------

has delivered to Agent historical operating and leasing information relating to
such Unencumbered Asset, in form and substance satisfactory to Agent. Each Real
Estate Asset which satisfies the conditions set forth in this definition or with
respect to which the Requisite Lenders have granted the necessary waivers
pursuant to § 5.2 shall be deemed to be an Unencumbered Asset only during such
periods of time as Borrower has included the same on the list of Unencumbered
Assets attached to the most recent Compliance Certificate delivered hereunder.

        Unencumbered Asset Adjusted Net Operating Income.    For any period, the
aggregate Adjusted Net Operating Income for all Unencumbered Assets for such
Period, plus (or minus) straight line rent adjustments for the applicable
period, minus the aggregate of all Minimum Leasing Commission and Tenant
Improvement Reserves for all Unencumbered Assets for such period.

        Unencumbered Asset Value.    With respect to any Unencumbered Asset at
any time, an amount computed as follows: (i) for any Unencumbered Asset owned or
leased by Borrower or the Guarantors other than Unencumbered Assets referred to
in clause (ii) of this definition, the Adjusted Net Operating Income for such
Unencumbered Asset for the fiscal quarter immediately preceding such date,
annualized, divided by nine percent (9.0%), or (ii) for any Unencumbered Asset
acquired or initially leased by Borrower or the Guarantors within the fiscal
quarter immediately preceding such date, the purchase price of such Unencumbered
Asset multiplied by ninety-five percent (95.0%).

        Unsecured Indebtedness.    All Indebtedness of Borrower, of any
Guarantor or of any of the other Related Companies to the extent not secured by
a Lien on any Properties including, without limitation, the Outstanding
Obligations and any Indebtedness evidenced by any bonds, debentures, notes or
other debt securities presently outstanding or which may be hereafter issued by
Borrower or by the Company. Unsecured Indebtedness shall not include accrued
ordinary operating expenses payable on a current basis.

        Unused Amount.    See § 4.2

        Value of All Unencumbered Assets.    When determined as of the end of a
fiscal quarter, an amount computed as follows: the sum of (i) the aggregate
Adjusted Net Operating Income for the fiscal quarter immediately preceding such
date, annualized, for all Unencumbered Assets owned or leased by Borrower or the
Guarantors other than Unencumbered Assets referred to in clause (ii) of this
definition, divided by nine percent (9.0%), plus (ii) the aggregate purchase
price of all Unencumbered Assets acquired or initially leased by Borrower or the
Guarantors within the fiscal quarter immediately preceding such date, multiplied
by ninety-five percent (95.0%); provided, however, that after making such
computation, the Value of All Unencumbered Assets shall be reduced by the amount
by which the Unencumbered Asset Value of any single Unencumbered Asset exceeds
thirty-five percent (35%) of the Value of All Unencumbered Assets as so
computed.

        Variable Rate Indebtedness.    The Loans and all other Indebtedness of
Borrower which bears interest at a rate which is not fixed either through
maturity or for a term of at least thirty-six (36) months from the date that
such fixed rate became effective.

        Voting Interests.    Stock or similar ownership interests, of any class
or classes (however designated), the holders of which are at the time entitled,
as such holders, (a) to vote for the election of a majority of the directors (or
persons performing similar functions) of the corporation, association,
partnership, trust or other business entity involved, or (b) to control, manage
or conduct the business of the corporation, partnership, association, trust or
other business entity involved.

16

--------------------------------------------------------------------------------

        § 1.2.    Rules of Interpretation.    

(a)A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b)The singular includes the plural and the plural includes the singular.

(c)A reference to any law includes any amendment or modification to such law.

(d)A reference to any Person includes its permitted successors and permitted
assigns.

(e)Accounting terms not otherwise defined herein have the meanings assigned to
them by Generally Accepted Accounting Principles applied on a consistent basis
by the accounting entity to which they refer and, except as otherwise expressly
stated, all use of accounting terms with respect to Borrower shall reflect the
consolidation of the financial statements of Borrower and the Related Companies.

(f)The words "include", "includes" and "including" are not limiting.

(g)All terms not specifically defined herein or by Generally Accepted Accounting
Principles, which terms are defined in the Uniform Commercial Code as in effect
in New York, have the meanings assigned to them therein.

(h)Reference to a particular "§" refers to that section of this Agreement unless
otherwise indicated.

(i)The words "herein", "hereof", "hereunder" and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(j)The words "so long as any Loan or Note is outstanding" shall mean so long as
such Loan or Note is not indefeasibly paid in full in cash.

        SECTION 2.    TERM LOAN FACILITY.    

        § 2.1.    Commitment to Lend; Limitation on Total Commitment.    Subject
to the provisions of § 2.5 and the other terms and conditions set forth in this
Agreement, each of the Lenders severally agrees to lend to Borrower and Borrower
may borrow from time to time from and including the Effective Date to and
including the Funding Expiry Date upon notice by Borrower to Agent given in
accordance with § 2.5, such sums as are requested by Borrower up to a maximum
aggregate principal amount of the Outstanding Obligations (after giving effect
to all amounts requested) at any one time equal to such Lender's Commitment,
provided that the sum of the Outstanding Obligations (after giving effect to all
amounts requested) shall not at any time exceed the Maximum Credit Amount. The
Loans shall be made pro rata in accordance with each Lender's Commitment
Percentage and the Lenders shall at all times immediately adjust inter se any
inconsistency between each Lender's outstanding principal amount and each
Lender's Commitment. Each request for a Loan hereunder shall constitute a
representation and warranty by Borrower that the conditions set forth in § 10 or
§ 11 (whichever is applicable) have been satisfied on the date of such request
and will be satisfied on the proposed Borrowing Date of the requested Loan,
provided that the making of such representation and warranty by Borrower shall
not limit the right of any Lender not to lend upon a determination by the
Requisite Lenders that such conditions have not been satisfied.

        § 2.2.    Changes in Total Commitment.    

(a)Provided that no Default or Event of Default has occurred and is continuing,
Borrower shall have the option at any time and on one occasion only prior to the
third anniversary of the Effective Date to request an increase in the Total
Commitment by an amount not to exceed $50,000,000 by written notice to Agent
(the "Commitment Increase Notice"). It shall be a term of the Additional
Commitment, if approved, that the full amount thereof, together with

17

--------------------------------------------------------------------------------

any Lender's Commitment which remains undrawn upon at the time in question,
shall be drawn pursuant to a Loan Request within sixty (60) days of the
Commitment Increase Date. Upon receipt of the Commitment Increase Notice, Agent
shall consult with Arranger and shall notify Borrower of the amount of facility
fees to be paid to any Lenders who provide an Additional Commitment in
connection with such increase in the Total Commitment. If Borrower agrees to pay
the facility fees so determined, then Agent shall send a notice to all Lenders
(the "Additional Commitment Request Notice") informing them of Borrower's
request to increase the Total Commitment and of the facility fees to be paid
with respect thereto. Each Lender who desires in its sole discretion to provide
an Additional Commitment upon such terms shall provide Agent with a written
commitment letter specifying the amount of the Additional Commitment which it is
willing to provide prior to such deadline as may be specified in the Additional
Commitment Request Notice. If the requested increase is oversubscribed then
Agent and the Arranger shall allocate the Commitment Increase among the Lenders
who provide such commitment letters on such basis as Agent and the Arranger
shall determine in their sole discretion. If the Additional Commitments so
provided are not sufficient to provide the full amount of the Commitment
Increase requested by Borrower, then Agent may, but shall not be obligated to,
invite one or more Eligible Assignees to become a Lender and provide an
Additional Commitment. If Agent does invite one or more Eligible Assignees to
become a Lender and if following any such invitation, the amounts committed are
still not sufficient to provide the full amount of the Commitment Increase
requested by Borrower, the Commitment Increase shall be reduced to the aggregate
of the amounts committed. Agent shall provide all Lenders with a notice setting
forth the amount, if any, of the Additional Commitment to be provided by each
Lender and the revised Commitment Percentages which shall be applicable after
the effective date of the Commitment Increase specified therein (the "Commitment
Increase Date").

(b)On the Commitment Increase Date the outstanding principal balance of the
Loans shall be reallocated among the Lenders such that after the Commitment
Increase Date the outstanding principal amount of Loans owed to each Lender
shall be equal to such Lender's Commitment Percentage (as in effect after the
Commitment Increase Date) of the outstanding principal amount of all Loans. On
the Commitment Increase Date those Lenders whose Commitment Percentage is
increasing shall advance the funds to Agent and the funds so advanced shall be
distributed among the Lenders whose Commitment Percentage is decreasing as
necessary to accomplish the required reallocation of the outstanding Loans. The
funds so advanced shall be Base Rate Loans until converted to LIBOR Rate Loans
which are allocated among all Lenders based on their Commitment Percentages. To
the extent such reallocation results in certain Lenders receiving funds which
are applied to LIBOR Rate Loans prior to the last day of the applicable Interest
Period, then Borrower shall pay to Agent for the account of the affected Lenders
the Fixed Rate Prepayment Fee which shall be determined separately for each such
Lender in the manner set forth in § 3.3.

(c)If on the Funding Expiry Date the Outstanding Obligations are less than the
Total Commitments, the Total Commitments shall automatically reduce to an amount
equal to the Outstanding Obligations as of the Funding Expiry Date. The
foregoing reduction shall not affect Borrower's rights under § 2.2(a) to submit
a Commitment Increase Notice, to the extent not theretofore submitted.

(d)At any time prior to the earlier to occur of (x) Agent's receipt of the
Commitment Increase Notice and (y) the Funding Expiry Date, Borrower shall have
the right on no more than two (2) occasions upon at least ten (10) Business
Days' prior written notice to Agent (which shall promptly notify each Lender),
to reduce by $5,000,000 or an integral multiple of $1,000,000 in excess thereof
the unborrowed portion of the then Total Commitment, whereupon the

18

--------------------------------------------------------------------------------

Commitments of the Lenders shall be reduced pro rata in accordance with their
respective Commitment Percentages by the amount specified in such notice. Upon
the effective date of any such reduction, Borrower shall pay to Agent for the
respective accounts of the Lenders the full amount of any commitment fee
required under § 4.2 hereof then accrued and unpaid on the amount of the
reduction. No reduction of the Commitments may be reinstated.

(e)Upon the effective date of each increase or reduction in the Total Commitment
pursuant to this § 2.2 the parties, in the case of § 2.2(a), shall, and in the
case of § 2.2(c), upon request of Agent shall enter into an amendment of this
Agreement revising Schedule 1.2 and Borrower shall execute and deliver to Agent
new Notes for each Lender whose Commitment has changed so that the maximum
principal amount of such Lender's Note shall equal its Commitment. Agent shall
promptly deliver such replacement Notes to the respective Lenders in exchange
for the Notes replaced thereby which shall be surrendered by such Lenders. Such
new Notes shall provide that they are replacements for the surrendered Notes and
that they do not constitute a novation, shall be dated as of the Commitment
Increase Date or the effective date of such reduction in the Total Commitment,
as applicable, and shall otherwise be in substantially the form of the replaced
Notes. On the date of issuance of any new Notes pursuant to this § 2.2(e),
Borrower shall deliver an opinion of counsel, addressed to the Lenders and
Agent, relating to the due authorization, execution and delivery of such new
Notes and the enforceability thereof, substantially in the form of the relevant
portions of the opinion delivered pursuant to § 10.6 hereof. The surrendered
Notes shall be canceled and returned to Borrower.

        § 2.3.    The Notes.    The Loans shall be evidenced by separate
promissory notes of Borrower in substantially the form of Exhibit A hereto (each
a "Note"), and completed with appropriate insertions. Return and cancellation of
the "Notes" under the Original Agreement and issuance of initial Notes under
this Agreement shall be governed by § 29 hereof. One Note shall be payable to
the order of each Lender in an aggregate principal amount equal to such Lender's
Commitment. Borrower irrevocably authorizes each Lender to make or cause to be
made, at or about the time of the Borrowing Date of any Loan or at the time of
receipt of any payment of principal on such Lender's Note, an appropriate
notation on such Lender's Record reflecting the making of such Loan or (as the
case may be) the receipt of such payment. The outstanding amount of the Loans
set forth on such Lender's Record shall (absent manifest error) be prima facie
evidence of the principal amount thereof owing and unpaid to such Lender, but
the failure to record, or any error in so recording, any such amount on the
Record shall not limit or otherwise affect the obligations of Borrower hereunder
or under any Note to make payments of principal of or interest on any Note when
due.

        § 2.4.    Interest on Loans.    

(a)Each Base Rate Loan shall bear interest commencing with the Borrowing Date
thereof at the rate equal to the Base Rate.

(b)Each LIBOR Rate Loan shall bear interest for the period commencing with the
Borrowing Date thereof and ending on the last day of the Interest Period with
respect thereto at the rate equal to the Applicable LIBOR Margin per annum above
the LIBOR Rate determined for such Interest Period. Agent shall determine the
rate equal to the Applicable LIBOR Margin per annum above the LIBOR Rate which
will be in effect during such Interest Period and inform Borrower of such
determination (which determination shall be conclusive and binding upon Borrower
absent manifest error).

(c)Borrower unconditionally promises, in accordance with and subject to the
provisions of the Loan Documents, to pay interest on each Loan in arrears on
each Interest Payment Date with respect thereto.

19

--------------------------------------------------------------------------------



        § 2.5.    Requests for Loans.    

(a)Borrower shall give to Agent written notice in the form of Exhibit B hereto
of each Loan requested hereunder (a "Loan Request") no less than (a) one
(1) Business Days prior to the proposed Borrowing Date of any Base Rate Loan and
(b) three (3) Eurodollar Business Days prior to the proposed Borrowing Date of
any LIBOR Rate Loan. Each such notice shall specify (i) the principal amount of
the Loan requested, (ii) the proposed Borrowing Date of such Loan, (iii) the
Interest Period for such Loan, and (iv) the Type of such Loan, and shall be
accompanied by a statement in the form of Exhibit C hereto signed by a
Responsible Officer setting forth in reasonable detail computations evidencing
compliance with the covenants contained in § 9.1 through § 9.7 hereof after
giving effect to such requested Loan (a "Compliance Certificate"). On the same
day as the receipt of a Loan Request for a Base Rate Loan, and within one
(1) Business Day after receipt of a Loan Request for a LIBOR Rate Loan, Agent
shall provide to each of the Lenders by facsimile a copy of such Loan Request
and accompanying Compliance Certificate and each Lender shall, within 24 hours
thereafter (if such following day is a Business Day, and if not, before
10:30 A.M. California time on the next succeeding Business Day), notify Agent if
it believes that any of the conditions contained in § 11 of this Agreement has
not been met or waived. If such a notice is given, Agent shall poll the Lenders,
and the Requisite Lenders shall promptly determine whether all of the conditions
contained in § 11 of this Agreement have been met or waived. If no such notice
is given by any Lender or if following such notice the Requisite Lenders
determine that the conditions contained in § 11 have been met or waived, or, in
any event, if all conditions in § 11 have in fact been met or waived, Agent
shall notify the Lenders that each of the Lenders shall be obligated to fund its
Commitment Percentage of the requested Loans. Each such Loan Request shall be
irrevocable and binding on Borrower and Borrower shall be obligated to accept
the Loan requested from the Lenders on the proposed Borrowing Date. Each Loan
Request shall be in a minimum aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof. Borrower's initial Loan Request shall
be in an amount of not less than $75,000,000.

(b)Notwithstanding anything contained in § 2.5(a) to the contrary, in the event
that the making of a requested Loan would cause non-compliance with any of the
covenants contained in § 9.1 through § 9.7 hereof, Agent may, in its sole
discretion, reduce the amount of the Loan Request to an amount which would
enable Borrower to maintain compliance with such otherwise defaulted covenant or
covenants and Borrower shall accept the Loan made pursuant to such reduced Loan
Request.

        § 2.6.    Conversion Options.    

(a)Borrower may elect from time to time to convert any outstanding Loan to a
Loan of another Type, provided that (i) with respect to any such conversion of a
LIBOR Rate Loan to a Base Rate Loan, Borrower shall give Agent at least three
(3) Business Days prior written notice of such election; (ii) with respect to
any such conversion of a LIBOR Rate Loan into a Base Rate Loan, such conversion
shall only be made on the last day of the Interest Period with respect thereto;
(iii) subject to the further proviso at the end of this section and subject to §
2.6(b) and § 2.6(d) hereof with respect to any such conversion of a Base Rate
Loan to a LIBOR Rate Loan, Borrower shall give Agent at least three
(3) Eurodollar Business Days prior written notice of such election and (iv) no
Loan may be converted into a LIBOR Rate Loan when any Default or Event of
Default has occurred and is continuing. Agent shall promptly notify the Lenders
of any such request received. On the date on which such conversion is being
made, each Lender shall take such action as is necessary to transfer its
Commitment Percentage of such Loans to its Domestic Lending Office or its LIBOR
Lending Office, as the case may be. All or any part of outstanding Loans of any
Type may be

20

--------------------------------------------------------------------------------

converted as provided herein, provided further that each Conversion Request
relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan shall be for
an amount equal to $1,000,000 (unless the aggregate outstanding principal amount
of Loans is less than $1,000,000) or an integral multiple of $500,000 in excess
thereof and shall be irrevocable by Borrower.

(b)Any Loans of any Type may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by Borrower with the notice
provisions contained in § 2.6 (a); provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing but shall be automatically converted to a Base Rate Loan on the last
day of the first Interest Period relating thereto ending during the continuance
of any Default or Event of Default of which the officers of Agent active upon
Borrower's account have actual knowledge.

(c)In the event that Borrower does not notify Agent of its election hereunder
with respect to any Loan, such Loan shall be automatically converted to a Base
Rate Loan at the end of the applicable Interest Period and the Base Rate shall
remain in effect with respect thereto until such time as Borrower upon not less
than three (3) Business Days' prior written notice to Agent shall elect to
convert the interest rate on all or a portion of the outstanding principal
balance of such Loan from the Base Rate to one or more LIBOR Rate Loan in
accordance with this § 2.6.

(d)Borrower may not request a LIBOR Rate Loan pursuant to § 2.5, elect to
convert a Base Rate Loan to a LIBOR Rate Loan pursuant to § 2.6(a) or elect to
continue a LIBOR Rate Loan pursuant to § 2.6(b) if, after giving effect thereto,
there would be greater than five (5) LIBOR Rate Loans outstanding. Any Loan
Request for a LIBOR Rate Loan that would create greater than five (5) LIBOR Rate
Loans outstanding shall be deemed to be a Loan Request for a Base Rate Loan.

        § 2.7.    Funds for Loans.    

(a)Subject to § 2.5 and other provisions of this Agreement, not later than
10:00 a.m. (California time) on the proposed Borrowing Date of any Loans, each
of the Lenders will make available to Agent, at Agent's Head Office, in
immediately available funds, the amount of such Lender's Commitment Percentage
of the amount of the requested Loans. Upon receipt from each Lender of such
amount, and upon receipt of the documents required by §§ 10 or 11 (whichever is
applicable) and the satisfaction of the other conditions set forth therein, to
the extent applicable, Agent will make available to Borrower the aggregate
amount of such Loans made available to Agent by the Lenders. The failure or
refusal of any Lender to make available to Agent at the aforesaid time and place
on any Borrowing Date the amount of its Commitment Percentage of the requested
Loans shall not relieve any other Lender from its several obligation hereunder
to make available to Agent the amount of such other Lender's Commitment
Percentage of any requested Loans but shall not obligate any other Lender or
Agent to fund more than its Commitment Percentage of the requested Loans or to
increase its Commitment Percentage.

(b)Agent may, unless notified to the contrary by any Lender prior to a Borrowing
Date, assume that such Lender has made available to Agent on such Borrowing Date
the amount of such Lender's Commitment Percentage of the Loans to be made on
such Borrowing Date, and Agent may (but it shall not be required to), in
reliance upon such assumption, make available to Borrower a corresponding
amount. If any Lender makes available to Agent such amount on a date after such
Borrowing Date, such Lender shall pay to Agent on demand an amount equal to the
product of (i) the average computed for the period referred to in clause (iii)
below, of the weighted average interest rate paid by Agent for federal funds
acquired by

21

--------------------------------------------------------------------------------

Agent during each day included in such period, times (ii) the amount of such
Lender's Commitment Percentage of such Loans, times (iii) a fraction, the
numerator of which is the number of days or portion thereof that elapsed from
and including such Borrowing Date to the date on which the amount of such
Lender's Commitment Percentage of such Loans shall become immediately available
to Agent, and the denominator of which is 365. A statement of Agent submitted to
such Lender with respect to any amounts owing under this paragraph shall be
prima facie evidence of the amount due and owing to Agent by such Lender.

        SECTION 3.    REPAYMENT OF THE LOANS.    

        § 3.1.    Maturity.    Borrower unconditionally promises, in accordance
with, and subject to, the provisions of the Loan Documents, to pay on the
Maturity Date, and there shall become absolutely due and payable on the Maturity
Date, all of the Loans outstanding on such date, together with any and all
accrued and unpaid interest and charges thereon.

        § 3.2.    Mandatory Repayments of Loan.    If at any time the sum of the
Outstanding Obligations exceeds the Maximum Credit Amount, then Borrower shall
immediately pay the amount of such excess to Agent for the respective accounts
of the Lenders for application to the Loans and, together therewith, any
applicable Exit Fee, which shall be calculated by Agent promptly and which
calculation shall, absent manifest error, be conclusive.

        § 3.3.    Optional Repayments of Loans.    

(a)On and after (but not prior to) the first anniversary of the Effective Date,
Borrower shall have the right, at its election, to repay the outstanding amount
of the Loans, as a whole or in part, on any Business Day, provided that,
together with any such prepayment, Borrower pays any applicable Exit Fee, which
shall be calculated by Agent not less than five (5) Business Days prior to the
contemplated date of prepayment and which calculation shall, absent manifest
error, be conclusive, provided, further, that the full or partial prepayment of
the outstanding amount of any LIBOR Rate Loans made pursuant to this § 3.3 may
be made only on the last day of the Interest Period relating thereto, except as
set forth below in this § 3.3. Borrower shall give Agent not less than ten
(10) days' irrevocable prior written notice of any prepayment pursuant to this §
3.3 of any Loans, specifying the proposed date of payment of Loans, which shall
not be more than forty-five (45) days after the date of such notice, and the
principal amount to be paid. Agent shall promptly notify each Lender of the
principal amount of such payment to be received by such Lender. Each such
partial prepayment of the Loans shall be in an integral multiple of $5,000,000
(or, if the aggregate outstanding principal amount of Loans is less than
$1,000,000, the full amount thereof) and shall be accompanied by the payment of
all charges outstanding on all Loans and of accrued interest on the principal
repaid to the date of payment. Unless otherwise requested by Borrower, the
principal payments so received shall be applied first to the principal of Base
Rate Loans and then to the principal of LIBOR Rate Loans. If the amount
specified in such notice is not paid on, or within five (5) Business Days after,
the date specified in any such notice of prepayment, Borrower shall pay to each
Lender any actual costs, expenses or liabilities suffered or incurred by such
Lender in reliance on such notice of prepayment, as evidenced by a certificate
of such Lender setting forth the amount of any such actual costs, expenses or
liabilities and a brief explanation of the amounts so due. Any such certificate
shall be delivered to Borrower and Agent and shall be prima facie evidence that
such amounts are due and owing. If the amount specified in such notice of
prepayment is not paid on, or within five (5) Business Days after, the date
specified in such notice, Borrower must comply with the notice requirements of
the second sentence of this clause (a) in order to exercise its prepayment
rights hereunder. Notwithstanding anything contained herein to the contrary,
Borrower may make a full or partial prepayment of a LIBOR Rate Loan on a date
other than the last day of the Interest

22

--------------------------------------------------------------------------------

Period relating thereto, if all such optional prepayments (in whole or in part)
on such Loans shall be accompanied by, and Borrower hereby promises to pay, a
prepayment fee in an amount determined by Agent in the following manner:

(i)Borrower acknowledges that prepayment or acceleration (under any
circumstances whatsoever, whether voluntary or involuntary) of a LIBOR Rate Loan
during an Interest Period shall result in the Lenders incurring additional
costs, expenses and/or liabilities and that it is extremely difficult and
impractical to ascertain the extent of such costs, expenses and/or liabilities.
(For all purposes of this Section, any Loan not being made as a LIBOR Rate Loan
in accordance with the Loan Request therefor, as a result of Borrower's
cancellation thereof, shall be treated as if such LIBOR Rate Loan had been
prepaid.) Therefore, on the date a LIBOR Rate Loan is prepaid or the date all
sums payable hereunder become due and payable, by acceleration or otherwise
("Prepayment Date"), Borrower will pay to Agent, for the account of each Lender,
(in addition to all other sums then owing), an amount ("Fixed Rate Prepayment
Fee") determined by Agent as follows: The amount of the LIBOR Rate Loan being
prepaid, multiplied by a per annum interest rate equal to the difference between
the LIBOR Rate applicable to the portion of the LIBOR Rate Loan being prepaid
and the 360-day equivalent interest yield, as adjusted to reflect interest
payments on a monthly basis (hereinafter called the "Reinvestment Rate"), on any
U.S. Government Treasury securities (bills on a discounted basis shall be
converted to a bond equivalent) selected by Agent, in its sole discretion, in an
aggregate amount comparable to the LIBOR Rate Loan being prepaid, and with
maturities comparable to the end of the Interest Period as to which prepayment
is being made, calculated over a period of time from and including the date of
prepayment to, but not including, the date the Interest Period as to which
prepayment is being made ends. If the LIBOR Rate applicable to the LIBOR Rate
Loan being prepaid is equal to or less than the Reinvestment Rate, no prepayment
premium shall be due. No prepayment premium payable under this Section shall in
any event or under any circumstance be deemed or construed to be a penalty. The
resulting amount shall be the Fixed Rate Prepayment Fee. Agent shall not be
obligated to accept any prepayment of a LIBOR Rate Loan unless it is accompanied
by a Fixed Rate Repayment Fee due in connection therewith as calculated pursuant
to the provisions of this § 3.3.

(ii)Upon the written notice to Borrower from Agent, Borrower shall immediately
pay to Agent, for the account of the Lenders, the Fixed Rate Prepayment Fee.
Such written notice (which shall include calculations in reasonable detail)
shall, in the absence of manifest error, be conclusive and binding on the
parties hereto.

(iii)Borrower understands, agrees and acknowledges the following: (i) no Lender
has any obligation to purchase, sell and/or match funds in connection with the
use of the LIBOR Rate as a basis for calculating the rate of interest on a LIBOR
Rate Loan; (ii) the LIBOR Rate is used merely as a reference in determining such
rate; and (iii) Borrower has accepted the LIBOR Rate as a reasonable and fair
basis for calculating such rate and a Fixed Rate Prepayment Fee. Borrower
further agrees to pay the Fixed Rate Prepayment Fee, if any, whether or not a
Lender elects to purchase, sell and/or match funds.





(b)Notwithstanding anything to the contrary contained in this Section, Agent
shall not be obligated to accept a partial prepayment of the Outstanding
Obligations in accordance with the provisions of this Section if any Default or
Event of Default shall have occurred and shall be continuing under this
Agreement, the Notes or other Loan Documents unless the Lenders shall otherwise
agree to the contrary in their sole and absolute discretion and, if the Lenders
so agree, any applicable Exit Fee shall be paid as contemplated in § 3.3(a).

23

--------------------------------------------------------------------------------

(c)Amounts prepaid may not be reborrowed.

(d)If either (x) Borrower is required to pay any portion of the Outstanding
Obligations pursuant to the provisions of § 3.2 or (y) the amounts owing with
respect to this Agreement, the Notes and the other Loan Documents are
accelerated by Agent because of the occurrence of an Event of Default, the
resulting acceleration shall be deemed to be an election on the part of Borrower
to prepay the Loans.

        SECTION 4.    CERTAIN GENERAL PROVISIONS.    

        § 4.1.    Fees.    On the Effective Date, Borrower shall pay to Wells
Fargo Bank, National Association ("Wells"), as Agent for the Lenders hereunder,
the fees in the amounts specified in the fee agreement among Wells and Borrower
dated November 1, 2002. Wells shall be responsible for the facility fees which
it has agreed to pay to the other Lenders.

        § 4.2.    Commitment Fee.    If, sixty (60) days after the Effective
Date, the Outstanding Obligations are less than the Total Commitments, Borrower
shall pay to Agent for the accounts of the Lenders in accordance with their
respective Commitment Percentages a commitment fee equal to 20 basis points per
annum on the average daily amount by which the Total Commitment (as it may have
been reduced pursuant to § 2.2) exceeds the Outstanding Obligations (such
excess, the "Unused Amount") during the period for which payment is made. Such
commitment fee shall accrue from and including the sixty-first (61st) day after
the Effective Date. The commitment fee shall be payable on the basis of the
annual rate set forth above quarterly in arrears on or before the third Business
Day of each calendar quarter for the immediately preceding calendar quarter
commencing on the first such date following the date sixty (60) days after the
Effective Date, with a final payment on the Funding Expiry Date or any earlier
date on which the Commitments shall terminate. Such commitment fee shall be
computed on the basis of the actual number of days elapsed in a year of
360 days. If Borrower exercises its option to increase the Total Commitment
pursuant to § 2.2(a), the commitment fee shall be computed separately for the
portions of the quarter prior to and after the Commitment Increase Date and
allocated among the Lenders based on the Commitment Percentages applicable
during each portion of said quarter.

        § 4.3.    Funds for Payments.    

(a)All payments of principal, interest, closing fees, commitment fees and any
other amounts due hereunder (other than as provided in § 4.1, § 4.5 and § 4.6)
or under any of the other Loan Documents, and all prepayments, shall be made to
Agent, for the respective accounts of the Lenders, at Agent's Head Office, in
each case in Dollars in immediately available funds.

(b)All payments by Borrower hereunder and under any of the other Loan Documents
shall be made without setoff or counterclaim and free and clear of and without
deduction for any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings, compulsory liens, restrictions or conditions of any nature now or
hereafter imposed or levied by any jurisdiction or any political subdivision
thereof or taxing or other authority therein unless Borrower is compelled by law
to make such deduction or withholding. If any such obligation is imposed upon
Borrower with respect to any amount payable by it hereunder or under any of the
other Loan Documents, Borrower shall pay to Agent, for the account of the
Lenders or (as the case may be) Agent, on the date on which such amount is due
and payable hereunder or under such other Loan Document, such additional amount
in Dollars as shall be necessary to enable the Lenders or Agent to receive the
same net amount which the Lenders or Agent would have received on such due date
had no such obligation been imposed upon Borrower. Borrower will deliver
promptly to Agent certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by Borrower
hereunder or under such other Loan Document.

24

--------------------------------------------------------------------------------

(c)In the event that Borrower is obligated to pay any additional amounts
described in clause (b) above in respect of any Lender's Loan, such Lender shall
make commercially reasonable efforts to change the jurisdiction of its lending
office if, in the reasonable judgment of such Lender, doing so would eliminate
or reduce Borrower's obligation to pay such additional amounts and would not be
disadvantageous to such Lender.

        § 4.4.    Computations.    All computations of interest on the Loans and
of other fees to the extent applicable shall be based on a 360-day year and paid
for the actual number of days elapsed. Except as otherwise provided in the
definition of the term "Interest Period" with respect to LIBOR Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension. The outstanding amount of the Loans as reflected on the Records
from time to time shall (absent manifest error) be considered correct and
binding on Borrower unless within thirty (30) Business Days after receipt by
Agent or any of the Lenders from Borrower of any notice by Borrower of such
outstanding amount, Agent or such Lender shall notify Borrower to the contrary.

        § 4.5.    Additional Costs, Etc.    Borrower agrees to pay any Lender
within ten (10) days after demand by any Lender or Agent an additional amount or
amounts as such Lender or Agent shall reasonably determine will compensate such
Lender, as the case may be, for actual costs incurred in maintaining the Loans
based on the LIBOR Rate as a result of:

(a)the imposition after the date hereof of, or changes after the date hereof in,
the reserve requirements now or hereafter promulgated by the Board of Governors
of the Federal Reserve System of the United States, including, but not limited
to, any reserve on Eurocurrency Liabilities as defined in Regulation D at the
ratios provided in such Regulation from time to time, it being agreed that the
portion of the Outstanding Obligations bearing interest at the LIBOR Rate from
time to time in accordance with the provisions of this Agreement shall be deemed
to constitute Eurocurrency Liabilities, as defined by such Regulation; or

(b)any change, after the date hereof, in applicable law, rule or regulation or
in the interpretation or administration thereof by any domestic or foreign
governmental authority charged with the interpretation or administration thereof
(whether or not having the force of law) or by any domestic or foreign court
changing the basis of taxation of payments to Lenders, as the case may be, of
the Outstanding Obligations or interest thereon or any portion thereof at a
LIBOR Rate or any other fees or amounts payable under this Agreement, the Notes
or the other Loan Documents (other than taxes imposed on all or any portion of
the overall income of Lenders by any State or the Federal government or on all
or any portion of the overall income of any such Lender by the State or country
of incorporation or domicile of any such Lender or by any political subdivision
or taxing authority of any State or the Federal government or any such State or
country), or imposing, modifying or applying any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of,
credit extended by, or any other acquisition of funds for loans by Lenders, as
the case may be, or imposing on Lenders, as the case may be, or on the London
Interbank Market any other condition affecting the Notes or the other Loan
Documents or the portion of the Outstanding Obligations bearing interest at the
LIBOR Rate so as to increase the cost to Lenders, as the case may be, of making
or maintaining LIBOR Rates with respect to the Outstanding Obligations or any
portion thereof or to reduce the amount of any sum received or receivable by
Lenders, as the case may be, under this Agreement, the Notes or the other Loan
Documents (whether of principal, interest or otherwise), by an amount deemed by
any Lender in good faith to be material, but without duplication for payments
required under subsection (a) above.

25

--------------------------------------------------------------------------------



Failure on the part of Agent or any Lender to demand compensation for any
increased costs in any Interest Period shall not constitute a waiver of Lenders'
rights to demand compensation for any increased costs incurred during any such
Interest Period or in any other subsequent or prior Interest Period.

        § 4.6.    Capital Adequacy.    If after the date hereof, the
applicability of any law, rule, regulation, policy, guideline or directive
(whether or not having the force of law), or the adoption after the date hereof
of any other law, rule, regulation, policy, guideline or directive regarding
capital adequacy, or any change therein, or any change in any of the foregoing
or in the interpretation or administration of any of the foregoing by any
domestic or foreign governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender (or any lending office of any Lender), as the case may be, or by a
Lender's holding company, as the case may be, with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has the effect of reducing the
rate of return on a Co-Lender's capital or on the capital of such Lender's
holding company, as the case may be, as a consequence of such Lender's
obligations with respect to the Loans or under this Agreement, the Notes or the
other Loan Documents to a level below that which such Lender could have achieved
but for such adoption, change or compliance (taking into consideration a
Lender's or Lenders' holding company's policies, as the case may be, with
respect to capital adequacy) by an amount reasonably deemed by such Lender to be
material, then from time to time, Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender's
holding company, as the case maybe, for such actual, direct reduction, but not
any consequential or remote losses. Any amount or amounts payable by Borrower to
a Lender in accordance with the provisions of this Section shall be paid by
Borrower to such Lender within ten (10) days of receipt by Borrower from such
Lender of the notice described in § 4.7.

        § 4.7.    Certificate.    Each Lender shall notify Borrower and Agent of
any event occurring after the Effective Date entitling such Lender to
compensation under § 4.5 or § 4.6 as promptly as practicable. A certificate
setting forth any additional amounts payable pursuant to §§ 4.5 or 4.6 and a
brief explanation of such amounts which are due, submitted by any Lender or
Agent to Borrower, shall be prima facie evidence that such amounts are due and
owing.

        § 4.8.    Indemnity.    In addition to the other provisions of this
Agreement regarding any such matters, Borrower agrees to indemnify each Lender
and to hold each Lender harmless from and against any loss or reasonable cost or
expense (including loss of anticipated profits) that such Lender may sustain or
incur as a consequence of (a) a default by Borrower in payment of the principal
amount of or any interest on any LIBOR Rate Loans as and when due and payable,
including any such loss or expense caused by Borrower's breach or other default
and arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its LIBOR Rate Loans, (b) a default by
Borrower in making a borrowing or conversion after Borrower has given (or is
deemed to have given) a Loan Request or a Conversion Request, and (c) the making
of any payment of a LIBOR Rate Loan or the making of any conversion of a LIBOR
Rate Loan to a Base Rate Loan on a day that is not the last day of the
applicable Interest Period with respect thereto, including interest or fees
payable by such Lender to lenders of funds obtained by it in order to maintain
any such LIBOR Rate Loan (including, but not limited to, any fees payable under
§ 3.3(a) hereof).

        § 4.9.    Interest on Overdue Amounts.    Overdue principal and (to the
extent permitted by applicable law) interest on the Loans and all other overdue
amounts payable hereunder or under any of the other Loan Documents, including
amounts owed from and after the occurrence of an Event of Default, shall bear
interest compounded monthly and payable on demand at a rate per annum equal to
four percent (4%) above the Base Rate until such amount shall be paid in full
(after as well as before judgment).

26

--------------------------------------------------------------------------------


        § 4.10.    Inability to Determine LIBOR Rate.    In the event, prior to
the commencement of any Interest Period relating to any LIBOR Rate Loan, Agent
shall in good faith determine that adequate and reasonable methods do not exist
for ascertaining the LIBOR Rate that would otherwise determine the rate of
interest to be applicable to any LIBOR Rate Loan during any Interest Period,
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on Borrower) to Borrower. In such event (a) any Loan
Request with respect to LIBOR Rate Loans shall be automatically withdrawn and
shall be deemed a request for Base Rate Loans, (b) each then outstanding LIBOR
Rate Loan will automatically, on the last day of the then current Interest
Period thereof, become a Base Rate Loan, and (c) the obligations of the Lenders
to make LIBOR Rate Loans shall be suspended until Agent determines in good faith
(which determination shall be conclusive and binding upon Borrower) that the
circumstances giving rise to such suspension no longer exist, whereupon Agent
shall so notify Borrower and Borrower may submit a Conversion Request in
accordance with the provisions of § 2.6 hereof.

        § 4.11.    Illegality.    Notwithstanding any other provisions herein,
if any present or future law, regulation, treaty or directive or in the
interpretation or application thereof by any governmental authority charged with
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain LIBOR Rate Loans or to give effect to its obligations as
contemplated by this Agreement, such Lender shall forthwith give notice of such
circumstances to Borrower and Agent and thereupon (a) the Commitment of such
Lender to make LIBOR Rate Loans or convert Loans of another Type to LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Borrower hereby agrees promptly to pay to
Agent for the account of such Lender, upon demand, any additional amounts
necessary to compensate such Lender for any costs incurred by such Lender in
making any conversion in accordance with this § 4.11, including any interest or
fees payable by such Lender to lenders of funds obtained by it in order to make
or maintain its LIBOR Rate Loans hereunder. The Base Rate shall remain in effect
thereafter unless and until such Lender shall have determined in good faith
(which determination shall be conclusive and binding upon Borrower) that the
aforesaid circumstances no longer exist, whereupon such Lender shall notify
Borrower and Agent and Borrower may submit a Conversion Request in accordance
with the provisions of § 2.6 hereof.

        § 4.12.    Replacement of Lenders.    If Agent or any of the Lenders
shall make a notice or demand upon Borrower pursuant to § 4.3, § 4.5, § 4.6, or
§ 4.11 based on circumstances or laws which are not generally applicable to the
Lenders organized under the laws of the United States or any State thereof,
Borrower shall have the right to replace such Lender with an Eligible Assignee
selected by Borrower and approved by Agent (which consent shall not be
unreasonably withheld or delayed). In such event the assignment shall take place
as promptly as reasonably practicable on a date set by Agent at which time the
assigning Lender and the Eligible Assignee shall enter into an Assignment and
Acceptance as contemplated by § 19.1 (and clause (d) thereof shall not be
applicable) and the assigning Lender shall receive from the Eligible Assignee or
Borrower a sum equal to the outstanding principal amount of the Loans owed to
the assigning Lender together with accrued interest thereon plus the accrued
commitment fee under § 4.2 allocated to the assigning Lender and all other
amounts due to such Lender, including any amounts due pursuant to this
Section 4, and the replaced Lender shall be released from all of the obligations
of a Lender hereunder from and after the effective date of its replacement.

27

--------------------------------------------------------------------------------

        SECTION 5.    UNENCUMBERED ASSETS; NO LIMITATION ON RECOURSE.    

        § 5.1.    Unencumbered Assets.    

(a)Borrower represents and warrants that each of the Real Estate Assets listed
on Schedule 1.1 will on the Effective Date satisfy all of the conditions set
forth in the definition of Unencumbered Asset. The Lenders confirm that each of
the Real Estate Assets listed on Schedule 1.1 is, on the Effective Date,
accepted as an Unencumbered Asset. From time to time during the term of this
Agreement, upon the written consent of the Majority Lenders (which consent shall
not be unreasonably withheld or delayed), and subject to the owner of such Real
Estate Asset becoming a Guarantor pursuant to § 5.6, additional Real Estate
Assets may become Unencumbered Assets and certain Real Estate Assets which
previously satisfied the conditions set forth in the definition of Unencumbered
Asset may cease to be Unencumbered Assets by virtue of property dispositions,
creation of Liens or other reasons. There shall be attached to each Compliance
Certificate delivered pursuant to § 7.4(d) or § 7.13 an updated listing of the
Unencumbered Assets relied upon by Borrower in computing the Value of All
Unencumbered Assets and the Unencumbered Asset Adjusted Net Operating Income
stated in such Compliance Certificate. Compliance Certificates delivered
pursuant to § 2.5(a) may, at Borrower's option, include an updated listing of
the Unencumbered Assets and shall include such updated listing whenever a
redetermination of the Value of All Unencumbered Assets based on such an updated
listing would result in a material decrease (from that shown on the most
recently delivered Compliance Certificate) in the Value of All Unencumbered
Assets by virtue of property dispositions, creation of Liens or other reasons.

(b)Agent, at the written direction of the Requisite Lenders and subject to the
provisions of § 15 hereof, may from time to time obtain Appraisals of any
Unencumbered Assets, and Borrower and the Guarantors shall cooperate fully with
the appraiser selected by Agent to conduct such Appraisals. In the event that
Borrower obtains an appraisal of one or more of the Unencumbered Assets other
than pursuant to this subsection, Borrower shall at its expense deliver a copy
of such appraisal to Agent promptly upon the completion thereof, and Agent may
elect, in its sole discretion and subject to applicable laws, to treat such
appraisal as an "Appraisal."

        § 5.2.    Waivers by Requisite Lenders.    

(a)If any Real Estate Asset fails to satisfy any of the requirements contained
in the definition of Unencumbered Asset then the applicable Real Estate Asset
may nevertheless be deemed to be an Unencumbered Asset hereunder if the
Requisite Lenders vote to accept such Real Estate Asset as an Unencumbered
Asset.

(b)Notwithstanding the foregoing, Borrower, upon prior written request to Agent,
shall be permitted a six month waiver without the consent of the Requisite
Lenders of the Occupancy Rate requirements of the definition of "Unencumbered
Asset" for a particular Unencumbered Asset under the following conditions:

(i)there shall be a termination or expiration of any Lease(s) in a particular
Real Estate Asset resulting in occupancy below 70% but greater than 50%,

(ii)during six (6) months from the date of such expiration(s) or termination(s)
Borrower is diligently attempting to re-establish an Occupancy Rate of at least
70%,

(iii)the Value of All Unencumbered Assets is at least $650 Million at the time
of the waiver request, and

(iv)to the extent waiver(s) are then in effect for Unencumbered Assets pursuant
to the provisions of this § 5.2, the Unencumbered Asset Value for all
Unencumbered Assets for

28

--------------------------------------------------------------------------------

which such a waiver exists plus the Unencumbered Asset Value of the Unencumbered
Asset for which Borrower seeks the waiver shall not exceed 10% of the Value of
All Unencumbered Assets.

        § 5.3.    Rejection of Unencumbered Assets.    If at any time Agent
determines that any Real Estate Asset listed as an Unencumbered Asset by
Borrower does not satisfy all of the requirements of the definition of
Unencumbered Asset (to the extent not waived by the Requisite Lenders pursuant
to § 5.2(a) or by Agent pursuant to § 5.2(b)) it shall reject an Unencumbered
Asset by notice to Borrower and Borrower shall revise the applicable Compliance
Certificate to reflect the resulting change in the Value of All Unencumbered
Assets and the Unencumbered Asset Adjusted Net Operating Income.

        § 5.4.    Change in Circumstances.    If at any time during the term of
this Agreement Borrower becomes aware that any of the representations contained
in § 6 are no longer accurate with respect to any Unencumbered Asset, it will
promptly so notify Agent and either request a waiver pursuant to §5.2 or confirm
that such Real Estate Asset is no longer an Unencumbered Asset. If any waiver so
requested is not granted by the Requisite Lenders or Agent, as applicable,
within ten (10) Business Days Agent shall reject the applicable Unencumbered
Asset pursuant to § 5.3.

        § 5.5.    No Limitation on Recourse.    The Obligations are full
recourse obligations of Borrower and of the Guarantors, and all of their
respective Real Estate Assets and other properties shall be available for the
indefeasible payment in full in cash and performance of the Obligations.

        § 5.6.    Additional Guarantor Subsidiaries.    

(a)If Borrower desires that a Real Estate Asset owned by a Related Company which
is not previously a Guarantor become an Unencumbered Asset, as a condition
thereto the applicable Related Company (x) shall be a direct or indirect
Subsidiary of Borrower or any Guarantor and (y) shall become a Guarantor by
delivery to Agent of the following, all in form and substance reasonably
satisfactory to Agent: (i) a supplement to this Agreement executed and delivered
by such proposed Guarantor assenting to be bound by all the terms of the Loan
Documents as a Guarantor, and (ii) good standing certificates, general partner
certificates, secretary certificates, opinions of counsel and such other
documents as may be reasonably requested by Agent. Agent shall promptly provide
copies of said documents to the Lenders.

(b)Borrower may transfer title to any Unencumbered Asset owned by Borrower to a
single purpose limited liability company wholly-owned by Borrower provided that
such limited liability company (x) delivers to Agent the items described in
clauses (i) and (ii) of the preceding clause (a), all in form and substance
reasonably satisfactory to Agent and (y) becomes a Guarantor hereunder.

        SECTION 6.    REPRESENTATIONS AND WARRANTIES.    Borrower and the
Guarantors jointly and severally represent and warrant to Agent and each of the
Lenders as follows:

        § 6.1.    Authority; Etc.    

(a)Organization; Good Standing.    The Company (i) is a Maryland corporation
duly organized, validly existing and in good standing under the laws of the
State of Maryland, (ii) has all requisite power to own its properties and
conduct its business as now conducted and as presently contemplated, and
(iii) to the extent required by law is in good standing as a foreign entity and
is duly authorized to do business in the States in which the Unencumbered Assets
are located and in each other jurisdiction where such qualification is necessary
except where a failure to be so qualified in such other jurisdiction would not
have a Material Adverse Effect. Borrower is a Delaware limited partnership, and
each of Borrower and each Guarantor is duly organized, validly existing and in
good standing under the laws of the State of its formation, has all requisite
power to own its properties and conduct its business as presently

29

--------------------------------------------------------------------------------

contemplated and is duly authorized to do business in the States in which the
Unencumbered Assets owned by it are located and in each other jurisdiction where
such qualification is necessary except where a failure to be so qualified in
such other jurisdiction would not have a Material Adverse Effect.

(b)Authorization.    The execution, delivery and performance of this Agreement
and the other Loan Documents to which Borrower is or is to become a party and
the transactions contemplated hereby and thereby (i) are within the authority of
Borrower, (ii) have been duly authorized by all necessary proceedings on the
part of Borrower and the Company as general partner of Borrower, (iii) do not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which Borrower or the Company is subject or any
judgment, order, writ, injunction, license or permit applicable to Borrower or
the Company and (iv) do not conflict with any provision of Borrower's
partnership agreement or Company's charter documents or bylaws, or any agreement
(except agreements as to which such a conflict would not result in a Material
Adverse Effect) or other instrument binding upon, Borrower or the Company or to
which any of their properties are subject. The execution, delivery and
performance of the Loan Documents to which any Guarantor is or is to become a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Guarantor, (ii) have been duly authorized by all necessary
proceedings on the part of such Guarantor, (iii) do not conflict with or result
in any breach or contravention of any provision of law, statute, rule or
regulation to which such Guarantor is subject or any judgment, order, writ,
injunction, license or permit applicable to such Guarantor and (iv) do not
conflict with any provision of such Guarantor's charter documents or bylaws,
partnership agreement, declaration of trust, or any agreement (except agreements
as to which such a conflict would not result in a Material Adverse Effect) or
other instrument binding upon such Guarantor or to which any of such Guarantor's
properties are subject.

(c)Enforceability.    The execution and delivery of this Agreement and the other
Loan Documents to which Borrower is or is to become a party will result in valid
and legally binding obligations of Borrower enforceable against it in accordance
with the respective terms and provisions hereof and thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors'
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought. The execution and delivery
of the Loan Documents to which any Guarantor is or is to become a party will
result in valid and legally binding obligations of such Guarantor enforceable
against such Guarantor in accordance with the respective terms and provisions
hereof and thereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors' rights and except to the extent that
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

        § 6.2.    Governmental Approvals.    The execution, delivery and
performance by Borrower and each Guarantor of this Agreement and the other Loan
Documents to which Borrower or such Guarantor is or is to become a party and the
transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any governmental agency or authority other than
those already obtained.

30

--------------------------------------------------------------------------------


        § 6.3.    Title to Properties.    

(a)Either Borrower or a Guarantor holds good and marketable fee simple title to,
or holds a marketable leasehold interest pursuant to a Ground Lease of, the
Unencumbered Assets, subject to no Liens except for the Permitted Liens.

(b)Except as indicated on Schedule 6.3 hereto, Borrower or a Subsidiary holds
good and marketable fee simple title to, or holds a marketable leasehold
interest pursuant to a Ground Lease of, all of the properties reflected in the
balance sheet of Borrower as at the Balance Sheet Date or acquired since that
date (except properties sold or otherwise disposed of in the ordinary course of
business since that date).

        § 6.4.    Financial Statements.    The following financial statements
have been furnished to Agent.

(a)A balance sheet of the Company as of the Balance Sheet Date, and a statement
of operations and statement of cash flows of the Company for the fiscal year
then ended, a balance sheet of Borrower as of the Balance Sheet Date, and a
statement of operations and statement of cash flows of Borrower for the fiscal
year then ended, all accompanied by an auditor's report prepared without
qualification by Ernst & Young. Such balance sheets and statements of operations
and of cash flows have been prepared in accordance with Generally Accepted
Accounting Principles and fairly present the financial condition of Borrower and
the Company, respectively as at the close of business on the date thereof and
the results of operations and cash flows for the fiscal year then ended. There
are no contingent liabilities of Borrower or the Company, respectively, as of
such date involving material amounts, known to the officers of the Company not
disclosed in said balance sheet and the related notes thereto.

(b)A balance sheet and a statement of operations and statement of cash flows of
the Company and a balance sheet and a statement of operations and statement of
cash flows of Borrower for each of the fiscal quarters of the Company ended
since the Balance Sheet Date but prior to the Effective Date for which the
Company has filed form 10-Q with the SEC, which the Company's Responsible
Officer certifies has been prepared in accordance with Generally Accepted
Accounting Principles consistent with those used in the preparation of the
annual audited statements delivered pursuant to paragraph (a) above and fairly
represents the financial condition of the Company and Borrower, respectively, as
at the close of business on the dates thereof and the results of operations and
of cash flows for the fiscal quarters then ended (subject to year-end
adjustments). There are no contingent liabilities of Borrower or the Company as
of such dates involving material amounts, known to the officers of the Company,
not disclosed in such balance sheets and the related notes thereto.

(c)A statement prepared by Borrower which sets forth the total Net Operating
Income of the Unencumbered Assets for the fiscal quarter of Borrower ended on
the Balance Sheet Date.

        § 6.5.    No Material Changes, Etc.    Since the Balance Sheet Date,
there has occurred no material adverse change in the financial condition or
assets or business of Borrower as shown on or reflected in the balance sheet of
Borrower as of the Balance Sheet Date, or the statement of income for the fiscal
year then ended, other than changes in the ordinary course of business that have
not had any Material Adverse Effect either individually or in the aggregate.

        § 6.6.    Franchises, Patents, Copyrights, Etc.    Borrower and each
Guarantor possesses all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of its business substantially as now conducted without known
conflict with any rights of others, except to the extent Borrower's or such
Guarantor's failure to possess the same does not have a Material Adverse Effect.

31

--------------------------------------------------------------------------------


        § 6.7.    Litigation.    Except as listed and described on Schedule 6.7
hereto, there are no actions, suits, proceedings or investigations of any kind
pending or, to Borrower's knowledge, threatened against Borrower, any Guarantor
or any of the Related Companies before any court, tribunal or administrative
agency or board that, if adversely determined, might, either in any case or in
the aggregate, have a Material Adverse Effect or materially impair the right of
Borrower, any Guarantor or any of the Related Companies to carry on business
substantially as now conducted by it, or which question the validity of this
Agreement or any of the other Loan Documents, any action taken or to be taken
pursuant hereto or thereto, or which would result in a Lien (other than a
Permitted Lien) on any Unencumbered Asset which might have a Material Adverse
Effect, or which will materially adversely affect the ability of Borrower or any
Guarantor to pay and perform the Obligations in the manner contemplated by this
Agreement and the other Loan Documents.

        § 6.8.    No Materially Adverse Contracts, Etc.    Neither Borrower nor
the Company nor any other Guarantor is subject to any charter, trust or other
legal restriction, or any judgment, decree, order, rule or regulation that has
or is expected in the future to have a Material Adverse Effect. Neither Borrower
nor the Company is a party to any contract or agreement that has or is expected,
in the judgment of the Company's officers, to have any Material Adverse Effect.

        § 6.9.    Compliance With Other Instruments, Laws, Etc.    Neither
Borrower nor the Company nor any other Guarantor is in violation of any
provision of Borrower's partnership agreement or of the Company's or other
Guarantor's charter documents, by-laws, or any agreement or instrument to which
it may be subject or by which it or any of its properties may be bound or any
decree, order, judgment, statute, license, rule or regulation, in any of the
foregoing cases in a manner that could result in the imposition of substantial
penalties or have a Material Adverse Effect.

        § 6.10.    Tax Status.    Each of Borrower and the Company and each
other Guarantor (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject, and (b) has paid all taxes and other governmental assessments and
charges shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and by appropriate proceedings. There
are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.

        § 6.11.    Event of Default.    No Default or Event of Default has
occurred and is continuing.

        § 6.12.    Investment Company Act.    Neither Borrower nor the Company
is an "investment company", or an "affiliated company" or a "principal
underwriter" of an "investment company", as such terms are defined in the
Investment Company Act of 1940.

        § 6.13.    Absence of Financing Statements, Etc.    There is no
financing statement, security agreement, chattel mortgage, real estate mortgage,
equipment lease, financing lease, option, encumbrance or other document
existing, filed or recorded with any filing records, registry, or other public
office, that purports to cover, affect or give notice of any present or possible
future lien or encumbrance on, or security interest in, any Unencumbered Asset,
except Permitted Liens.

        § 6.14.    Status of the Company.    The Company (i) is a real estate
investment trust as defined in Section 856 of the Code (or any successor
provision thereto), (ii) has not revoked its election to be a real estate
investment trust, (iii) has not engaged in any "prohibited transactions" as
defined in Section 856(b)(6)(iii) of the Code (or any successor provision
thereto), and (iv) for its current "tax year" (as defined in the Code) is, and
for all prior tax years subsequent to its election to be a real estate
investment trust has been, entitled to a dividends paid deduction which meets
the requirements of Section 857 of the Internal Revenue Code. The common stock
of the Company is listed for trading on the New York Stock Exchange.

32

--------------------------------------------------------------------------------


        § 6.15.    Certain Transactions.    Except as set forth on Schedule 6.15
hereto, none of the officers or employees of Borrower or any Guarantor is
presently a party to any transaction with Borrower or any Guarantor (other than
for services as employees, officers and trustees), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, trustee or such employee or, to the
knowledge of Borrower and the Company, any corporation, partnership, trust or
other entity in which any officer, trustee or any such employee or natural
Person related to such officer, trustee or employee or other Person in which
such officer, trustee or employee has a direct or indirect beneficial interest
has a substantial interest or is an officer or trustee.

        § 6.16.    Benefit Plans; Multiemployer Plans; Guaranteed Pension
Plans.    As of the date hereof, neither Borrower, any Guarantor nor any ERISA
Affiliate maintains or contributes to any Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan, except as may be set forth on Schedule 6.16. To
the extent that Borrower, any Guarantor or any ERISA Affiliate hereafter
maintains or contributes to any Employee Benefit Plan or Guaranteed Pension
Plan, it shall at all times do so in compliance with § 7.17 hereof. None of the
assets of Borrower or any of the Guarantors is "plan assets" of any Employee
Benefit Plan for purposes of Title I of ERISA.

        § 6.17.    Regulations U and X.    No portion of any Loan is to be used
for the purpose of purchasing or carrying any "margin security" or "margin
stock" as such terms are used in Regulations U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

        § 6.18.    Environmental Compliance.    Except as disclosed in
Schedule 6.18 hereto, to the best knowledge of Borrower:

(a)Borrower, the Guarantors and the Related Companies are in compliance with all
Environmental Laws pertaining to any hazardous waste, as defined by 42 U.S.C. §
9601(5), any Hazardous Materials as defined by 42 U.S.C. § 9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any toxic
substances, oil or hazardous materials or other chemicals or substances
regulated by any Environmental Laws ("Hazardous Materials") the failure with
which to comply would have a Material Adverse Effect. None of the Properties and
no other property used by Borrower, the Guarantors or the Related Companies is
included or proposed for inclusion on the National Priorities List issued
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 as amended ("CERCLA"), or on the Comprehensive Environmental
Response Compensation and Liability Information System maintained by the United
States Environmental Protection Agency (the "EPA") or on any analogous list
maintained by any other Governmental Authority and has not otherwise been
identified by the EPA as a potential CERCLA site.

(b)Borrower, the Guarantors and the Related Companies have not, at any time,
and, to the actual knowledge of Borrower, no other Person has at any time, used,
handled, stored, buried, retained, refined, transported, processed,
manufactured, generated, produced, spilled, released, allowed to seep, escape or
leach, or pumped, poured, emitted, emptied, discharged, injected, dumped,
transferred or otherwise disposed of, any Hazardous Materials at or about the
Real Estate Assets or any other real property owned or occupied by Borrower, any
Guarantor or any Related Company, except (i) for use and storage for use of
reasonable amounts of ordinary supplies and other substances customarily used in
the operation of commercial office buildings; provided, however, that such use
and/or storage for use is in substantial compliance with applicable
Environmental Law, or (ii) where such action is not reasonably expected to have
a Material Adverse Effect.

(c)No actions, suits, or proceedings have been commenced, are pending or, to the
actual knowledge of Borrower, are threatened in writing with respect to any
Environmental Law governing the use, manufacture, storage, treatment, Release,
disposal, transportation, or

33

--------------------------------------------------------------------------------

processing of Hazardous Materials with respect to any Real Estate Asset or any
part thereof which could have a Material Adverse Effect. Borrower, the
Guarantors and the Related Companies have received no written notice of and have
no actual knowledge of any fact, condition, occurrence or circumstance which
could reasonably be expected to give rise to a claim under or pursuant to any
existing Environmental Law pertaining to Hazardous Materials on, in, under or
originating from any Real Estate Asset or any part thereof or any other real
property owned or occupied by Borrower or any Guarantor or arising out of the
conduct of any Borrower or any Guarantor, including claims for the presence of
Hazardous Materials at any other property, which in any case is reasonably
expected to have a Material Adverse Effect.

(d)Other than as set forth in reviews, reports and surveys copies of which have
been delivered to Agent, there have occurred no uses, manufactures, storage,
treatments, Releases, disposals, transportation, or processing of Hazardous
Materials with respect to any Real Estate Asset except those which, taken as a
whole, would not have a Material Adverse Effect.

        § 6.19.    Subsidiaries and Affiliates.    Borrower has no Subsidiaries
except for the Related Companies listed on Schedule 1.3 and does not have an
ownership interest in any entity whose financial statements are not consolidated
with Borrower's except for the Unconsolidated Entities listed on Schedule 1.3.
Except as set forth on Schedule 6.19: (a) the Company is not a partner in any
partnership other than Borrower and is not a member of any limited liability
company and (b) the Company owns no material assets other than its partnership
interest in Borrower.

        § 6.20.    Loan Documents.    All of the representations and warranties
of Borrower or any Guarantor made in the other Loan Documents or any document or
instrument delivered or to be delivered to Agent or the Lenders pursuant to or
in connection with any of such Loan Documents are true and correct in all
material respects.

        § 6.21.    Buildings on the Unencumbered Assets.    Except as set forth
on Schedule 6.21, to the best of Borrower's knowledge there are no material
defects in the roof, foundation, structural elements and masonry walls of the
Buildings on the Unencumbered Assets or their heating, ventilating and air
conditioning, electrical, sprinkler, plumbing or other mechanical systems which
would materially decrease the value of such Unencumbered Asset.

        § 6.22.    Indebtedness.    Borrower and the Guarantors have no
Indebtedness except (a) as set forth on Schedule 6.22 hereto and (b) as
otherwise permitted by this Agreement. Schedule 6.22 hereto accurately sets
forth the outstanding principal amounts and the maturity dates of all
Indebtedness for borrowed money of Borrower and the Guarantors and certain of
the Related Companies and identifies the holders of the obligations thereunder
as of the Effective Date.

        SECTION 7.    AFFIRMATIVE COVENANTS OF BORROWER.    Borrower covenants
and agrees as follows, so long as any Loan or Note is outstanding or the Lenders
have any obligations to make Loans:

        § 7.1.    Punctual Payment.    Borrower will unconditionally duly and
punctually pay the principal and interest on the Loans and all other amounts
provided for in the Notes, this Agreement, and the other Loan Documents all in
accordance with the terms of the Notes, this Agreement and the other Loan
Documents.

        § 7.2.    Maintenance of Office.    Borrower will maintain its chief
executive office in New York, New York or at such other place in the United
States Of America as Borrower shall designate upon written notice to Agent to be
delivered within fifteen (15) days of such change, where notices, presentations
and demands to or upon Borrower in respect of the Loan Documents may be given or
made.

34

--------------------------------------------------------------------------------


        § 7.3.    Records and Accounts.    Borrower will, and will cause its
Subsidiaries to, keep true and accurate records and books of account in which
full, true and correct entries will be made in accordance with Generally
Accepted Accounting Principles.

        § 7.4.    Financial Statements, Certificates and
Information.    Borrower will deliver to each of the Lenders:

(a)as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of Borrower, the audited balance sheets of
Borrower and of the Company at the end of such year, and the related audited
statements of operations and statements of cash flows for such year, each
setting forth in comparative form the figures for the previous fiscal year and
all such statements to be in reasonable detail, prepared in accordance with
Generally Accepted Accounting Principles on a consolidated basis including
Borrower and the Related Companies, and accompanied by an auditor's report
prepared without qualification by Ernst & Young or another "Big Four" accounting
firm, or, subject to Agent's approval granted or denied in its sole and absolute
discretion, another certified public accounting firm of recognized national
standing;

(b)as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the first three (3) fiscal quarters of Borrower, copies
of the unaudited balance sheets of Borrower and of the Company as at the end of
such quarter, and the related unaudited statements of operations for the portion
of Borrower's fiscal year then elapsed, all in reasonable detail and prepared in
accordance with Generally Accepted Accounting Principles, together with a
certification by the principal financial or accounting officer of the Company
that the information contained in such financial statements fairly presents the
financial position of Borrower and of the Company on the date thereof (subject
to year-end adjustments); provided, however, that for so long as Borrower and
the Company are filing form 10-Q with the SEC, the delivery of a copy thereof
pursuant to paragraph (e) of this § 7.4 shall be deemed to satisfy this
paragraph (b);

(c)as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of each of the first three (3) fiscal quarters and not
later than ninety (90) days after the end of the last fiscal quarter of each
fiscal year of Borrower, copies of a statement of the Net Operating Income for
such fiscal quarter for the Unencumbered Assets, prepared on a basis consistent
with the statements furnished pursuant to § 6.4(c), and certified by a
Responsible Officer of the Company and, at the time of the annual financial
statements referred to in subsection (a) above, and at the time of quarterly
financial statements referred to in subsection (b) above if requested by Agent,
a consolidating statement setting forth the Net Operating Income for such fiscal
quarter for each Unencumbered Asset listed by address;

(d)simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement in the form of Exhibit C hereto
signed by a Responsible Officer of the Company (on behalf of Borrower) and
setting forth in reasonable detail computations evidencing compliance with the
covenants contained herein and (if applicable) reconciliations to reflect
changes in Generally Accepted Accounting Principles since the Balance Sheet
Date;

(e)as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Company, copies of the Form 10-K
statement filed with the Securities and Exchange Commission ("SEC") for such
fiscal year, and as soon as practicable, but in any event not later than
forty-five (45) days after the end of each fiscal quarter, copies of the
Form 10-Q statement filed with the SEC for such fiscal quarter, provided that in
either case if the SEC has granted an extension for the filing of such
statements, Borrower shall deliver such statements to Agent simultaneously with
the filing thereof with the SEC;

35

--------------------------------------------------------------------------------

(f)promptly following the filing or mailing thereof, copies of all other
material of a financial nature filed with the SEC or sent to the shareholders of
the Company or to the limited partners of Borrower and copies of all corporate
press releases promptly upon the issuance thereof;

(g)from time to time such other financial data and information as Agent may
reasonably request including, without limitation, financial statements of any
Unconsolidated Entities;

(h)from time to time such environmental assessment reports as to the
Unencumbered Assets as Agent may reasonably request.


        § 7.5.    Notices.    

(a)Defaults.    Borrower will promptly notify Agent in writing (and Agent shall
immediately thereafter notify the Lenders) of the occurrence of any Default or
Event of Default. If any Person shall give any notice or take any other action
in respect of a claimed default (whether or not constituting a Default or an
Event of Default under this Agreement) under any note, evidence of Indebtedness,
indenture or other obligation to which or with respect to which Borrower,
Guarantor or any of the Related Companies is a party or obligor, whether as
principal or surety, and if the principal amount thereof exceeds $5,000,000, and
such default would permit the holder of such note or obligation or other
evidence of Indebtedness to accelerate the maturity thereof, Borrower shall
forthwith give written notice thereof to Agent and each of the Lenders,
describing the notice or action and the nature of the claimed default.

(b)Environmental Events.    Borrower will promptly notify Agent in writing (and
Agent shall promptly thereafter notify the Lenders) of any of the following
events: (i) upon Borrower's obtaining knowledge of any violation of any
Environmental Law regarding an Unencumbered Asset or any Real Estate or
Borrower's operations which violation could have a Material Adverse Effect;
(ii) upon Borrower's obtaining knowledge of any potential or known Release, or
threat of Release, of any Hazardous Material at, from, or into an Unencumbered
Asset or any Real Estate which it reports in writing or is reportable by it in
writing to any governmental authority and which is material in amount or nature
or which could materially affect the value of such Unencumbered Asset or which
could have a Material Adverse Effect; (iii) upon Borrower's receipt of any
notice of violation of any Environmental Laws or of any Release or threatened
Release of Hazardous Materials, including a notice or claim of liability or
potential responsibility from any third party (including without limitation any
federal, state or local governmental officials) and including notice of any
formal inquiry, proceeding, demand, investigation or other action with regard to
(A) Borrower's or any Person's operation of an Unencumbered Asset or any Real
Estate if the same would have a Material Adverse Effect, (B) contamination on,
from or into an Unencumbered Asset or any Real Estate if the same would have a
Material Adverse Effect, or (C) investigation or remediation of off-site
locations at which Borrower or any of its predecessors are alleged to have
directly or indirectly disposed of Hazardous Materials; or (iv) upon Borrower's
obtaining knowledge that any expense or loss has been incurred by such
governmental authority in connection with the assessment, containment, removal
or remediation of any Hazardous Materials with respect to which Borrower,
Guarantor or any of the Related Companies may be liable or for which a lien may
be imposed on an Unencumbered Asset.

(c)Notification of Liens Against Unencumbered Assets or Other Material
Claims.    Borrower will, promptly upon becoming aware thereof, notify Agent in
writing (and Agent shall promptly thereafter notify the Lenders) of any Liens
(except Permitted Liens) placed upon or attaching to any Unencumbered Assets or
of any other setoff, claims (including environmental claims), withholdings or
other defenses which in either case could have a Material Adverse Effect.

36

--------------------------------------------------------------------------------

(d)Notice of Litigation and Judgments.    Borrower will give notice to Agent in
writing (and Agent shall promptly thereafter notify the Lenders) within fifteen
(15) days of becoming aware of any litigation or proceedings threatened in
writing or any pending litigation and proceedings affecting any of the
Unencumbered Assets or affecting Borrower, any Guarantor or any of the Related
Companies or to which Borrower, any Guarantor or any of the Related Companies is
or is to become a party involving an uninsured claim (or as to which the insurer
reserves rights) against Borrower, any Guarantor or any of the Related Companies
that at the time of giving of notice could reasonably be expected to have a
Material Adverse Effect, and stating the nature and status of such litigation or
proceedings. Borrower will give notice to Agent, in writing, in form and detail
satisfactory to Agent, within ten (10) days of any judgment not covered by
insurance, final or otherwise, against Borrower in an amount in excess of
$5,000,000.

(e)Notice of Rating Changes.    Borrower will promptly notify Agent in writing
(and Agent shall promptly thereafter notify the Lenders) of the occurrence of
any change in the Moody's Rating, in the S&P Rating or in the Fitch Rating.

        § 7.6.    Existence; Maintenance of REIT Status; Maintenance of
Properties.    The Company will do or cause to be done all things necessary to
preserve and keep in full force and effect its status as a "qualified real
estate investment trust" under § 856 of the Code and the existence of Borrower
as a Delaware limited partnership. The common shares of beneficial interest of
the Company will at all times be listed for trading on either the New York Stock
Exchange or one of the other major stock exchanges. Borrower will do or cause to
be done all things necessary to preserve and keep in full force all of its
rights and franchises which in the judgment of Borrower may be necessary to
properly and advantageously conduct the businesses being conducted by it, the
Company, any of the Guarantors or any of the Related Companies. Borrower
(a) will cause all of the properties used or useful in the conduct of the
business of Borrower, the Company, any of the Guarantors or any of the Related
Companies to be maintained and kept in good condition, repair and working order
and supplied with all necessary equipment, (b) will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of Borrower may be necessary so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times, and (c) will continue to engage primarily in the businesses now conducted
by it and in related businesses.

        § 7.7.    Insurance.    With respect to the Real Estate Assets and other
properties and businesses of Borrower, the Guarantors and the Related Companies,
Borrower will maintain or cause to be maintained insurance with financially
sound and reputable insurers against such casualties and contingencies as shall
be in accordance with the general practices of businesses engaged in similar
activities in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent. With respect
to the Unencumbered Assets, such insurance will include all risk casualty
insurance for the replacement cost of all Buildings including loss of rents for
twelve (12) months and, to the extent such Unencumbered Assets are located in a
flood zone or plain, flood insurance and, to the extent the Company reasonably
determines that the same is commercially reasonably available, terrorism
insurance at levels comparable to those carried by prudent owners of similar
real estate assets in similar geographical areas. Commercial general liability
insurance shall include an excess liability policy with limits of at least
$50,000,000.

        § 7.8.    Taxes.    Borrower will pay or will cause to be paid real
estate taxes, other taxes, assessments and other governmental charges against
the Real Estate Assets before the same become delinquent, and will duly pay and
discharge, or cause to be paid and discharged, before the same shall become
overdue, all taxes, assessments and other governmental charges imposed upon it
and its other properties, sales and activities, or any part thereof, or upon the
income or profits therefrom, as well as all claims for labor, materials, or
supplies that if unpaid might by law become a lien or charge upon

37

--------------------------------------------------------------------------------


any of its properties; provided that any such tax, assessment, charge, levy or
claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings and if Borrower shall have
set aside on its books adequate reserves with respect thereto; and provided
further that Borrower will pay all such taxes, assessments, charges, levies or
claims forthwith upon the commencement of proceedings to foreclose any lien that
may have attached as security therefor.

        § 7.9.    Inspection of Properties and Books.    Borrower shall permit
the Lenders, through Agent or any of the Lenders' other designated
representatives, to visit and inspect any of the Unencumbered Assets, to examine
the books of account of Borrower, the Company, the other Guarantors and the
Related Companies (and to make copies thereof and extracts therefrom) and to
discuss the affairs, finances and accounts of Borrower with, and to be advised
as to the same by, its officers, all at such reasonable times and intervals as
Agent or any Lender may reasonably request.

        § 7.10.    Compliance with Laws, Contracts, Licenses, and
Permits.    Borrower and the Company will comply, and will cause each Guarantor
and all Related Companies to comply, with (a) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted,
including all Environmental Laws, (b) the provisions of all applicable
partnership agreements, charter documents and by-laws, (c) all agreements and
instruments to which it is a party or by which it or any of its Real Estate
Assets may be bound including Ground Leases, and (d) all applicable decrees,
orders, and judgments, except (with respect to (a) through (d) above) to the
extent such non-compliance would not have a Material Adverse Effect. If at any
time any permit or authorization from any governmental Person shall become
necessary or required in order that Borrower or any Guarantor may fulfill or be
in compliance with any of its obligations hereunder or under any of the Loan
Documents, Borrower will immediately take or cause to be taken all reasonable
steps within the power of Borrower to obtain such authorization, consent,
approval, permit or license and furnish Agent and the Lenders with evidence
thereof.

        § 7.11.    Use of Proceeds.    Subject to the provisions of § 6.17
hereof, the proceeds of the Loans shall be used by Borrower for repayment of
other Indebtedness, for acquisitions of class B (or better) office properties in
the greater New York City area, for capital improvements, and for working
capital and other general corporate purposes.

        § 7.12.    Intentionally Omitted.    

        § 7.13.    Notices of Significant Transactions.    Borrower will notify
Agent in writing prior to the closing of any of the following transactions
pursuant to a single transaction or a series of related transactions:

(a)The sale or transfer of one or more Real Estate Assets for an aggregate sales
price or other consideration of $25,000,000 or more.

(b)The sale or transfer of the ownership interest of Borrower or any of the
Related Companies in any of the Related Companies or the Unconsolidated Entities
if the aggregate consideration received by Borrower or the Related Companies in
connection with such transaction exceeds $15,000,000.

Each notice given pursuant to this § 7.13 shall be accompanied by a Compliance
Certificate including an updated list of Unencumbered Assets and demonstrating
in reasonable detail compliance, after giving effect to the proposed
transaction, with the covenants contained in § 9.1 through §9.8.

        § 7.14.    Further Assurance.    Borrower and the Guarantors will
cooperate with Agent and the Lenders and execute such further instruments and
documents and perform such further acts as Agent and the Lenders shall
reasonably request to carry out the transactions contemplated by this Agreement
and the other Loan Documents.

38

--------------------------------------------------------------------------------


        § 7.15.    Environmental Indemnification.    Borrower and the Guarantors
jointly and severally covenant and agree that they will indemnify and hold Agent
and each Lender harmless from and against any and all claims, expense, damage,
loss or liability incurred by Agent or any Lender (including all reasonable
costs of legal representation incurred by Agent or any Lender, but excluding, as
applicable, for Agent or a Lender any claim, expense, damage, loss or liability
as a result of the gross negligence or willful misconduct of Agent or such
Lender) relating to (a) any Release or threatened Release of Hazardous Materials
on any Unencumbered Asset or any Real Estate; (b) any violation of any
Environmental Laws with respect to conditions at any Unencumbered Asset or any
Real Estate or the operations conducted thereon; or (c) the investigation or
remediation of off-site locations at which Borrower or its predecessors are
alleged to have directly or indirectly disposed of Hazardous Materials. It is
expressly acknowledged by Borrower and the Guarantors that this covenant of
indemnification shall survive the payment of the Loans and shall inure to the
benefit of Agent and the Lenders, and their successors and assigns.

        § 7.16.    Response Actions.    Borrower and the Guarantors jointly and
severally covenant and agree that if any Release or disposal of Hazardous
Materials shall occur or shall have occurred on any Unencumbered Asset or any
other Real Estate if the same would have a Material Adverse Effect, Borrower
will cause the prompt containment and removal of such Hazardous Materials and
remediation of such Unencumbered Asset or Real Estate as necessary to comply
with all Environmental Laws or to preserve the value of such Unencumbered Asset
or Real Estate to the extent necessary to avoid a Material Adverse Effect.

        § 7.17.    Employee Benefit Plans.    

(a)Representation.    Borrower, any Guarantor and their ERISA Affiliates do not
currently maintain or contribute to any Employee Benefit Plan, Guaranteed
Pension Plan or Multiemployer Plan, except as set forth on Schedule 6.16.

(b)Notice.    Borrower will obtain the consent of Agent prior to the
establishment of any Employee Benefit Plan or Guaranteed Pension Plan not listed
on Schedule 6.16 by Borrower, any Guarantor or any ERISA Affiliate.

(c)In General.    Each Employee Benefit Plan maintained by Borrower, any
Guarantor or any ERISA Affiliate will be operated in compliance in all material
respects with the provisions of ERISA and, to the extent applicable, the Code,
including but not limited to the provisions thereunder respecting prohibited
transactions.

(d)Terminability of Welfare Plans.    With respect to each Employee Benefit Plan
maintained by Borrower, any Guarantor or an ERISA Affiliate which is an employee
welfare benefit plan within the meaning of § 3(1) or § 3(2)(B) of ERISA, each
such plan provides that Borrower, any Guarantor, or the ERISA Affiliate, as the
case may be, has the right to terminate each such plan at any time (or at any
time subsequent to the expiration of any applicable bargaining agreement)
without liability other than liability to pay claims incurred prior to the date
of termination.

(e)Multiemployer Plans.    Without the consent of Agent, neither Borrower nor
any Guarantor nor any ERISA Affiliate will enter into, maintain or contribute
to, any Multiemployer Plan other that a Multiemployer Plan listed on
Schedule 6.16.

(f)Unfunded or Underfunded Liabilities.    Neither Borrower nor any Guarantor
nor any ERISA Affiliate will, at any time, have accruing unfunded or underfunded
liabilities with respect to any Employee Benefit Plan, Guaranteed Pension Plan
or Multiemployer Plan which, in the aggregate, would exceed $5,000,000, and will
take all reasonable steps to prevent the occurrence of any condition with
respect to any Multiemployer Plan that would create a withdrawal liability in
excess of $5,000,000.

39

--------------------------------------------------------------------------------



        § 7.18.    Required Interest Rate Contracts.    During all periods in
which the LIBOR Rate (as determined in accordance with the terms of this
Agreement) for Interest Periods of one month exceeds seven per cent (7.0%),
Borrower shall maintain in effect Interest Rate Contracts with counterparties
and in form reasonably satisfactory to Agent covering that portion of Borrower's
Variable Rate Indebtedness equal to the amount by which Borrower's Variable Rate
Indebtedness (other than any such Variable Rate Indebtedness hedged by Interest
Rate Contracts with a term expiring no earlier than the earlier of the Maturity
Date or the maturity of the Indebtedness so hedged) exceeds 30% of Total Debt.

        § 7.19.    Forward Equity Contracts.    If Borrower shall enter into any
forward equity contracts, Borrower shall only settle same by the delivery of
stock.

        SECTION 8.    CERTAIN NEGATIVE COVENANTS OF BORROWER.    Borrower
covenants and agrees as follows, so long as any Loan or Note is outstanding or
the Lenders have any obligation to make any Loans:

        § 8.1.    Intentionally Omitted.    

        § 8.2.    Restrictions on Investments.    Borrower will not, and will
not permit Guarantor or any of the Related Companies to make or permit to exist
or to remain outstanding any Investment except Investments in:

(a)marketable direct or guaranteed obligations of the United States of America,
Federal Home Loan Mortgage Corporation, Federal National Mortgage Association or
any agency or instrumentality of the United States of America provided such
obligations are backed by the full faith and credit of the United States of
America, that mature within one (1) year from the date of purchase by Borrower;

(b)demand deposits, certificates of deposit, money market accounts, bankers
acceptances eurodollar time deposits and time deposits of United States banks
having total assets in excess of $1,000,000,000 or repurchase obligations with a
term of not more than 7 days with such banks for underlying securities of the
type described in clause (a) of this § 8.2;

(c)securities commonly known as "commercial paper" issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than "P 1 "if rated by Moody's Investors Services, Inc., and
not less than "A 1" if rated by Standard and Poor's and participations in short
term commercial loans made to such corporations by a commercial bank which
provides cash management services to Borrower;

(d)Investments existing or contemplated on the date hereof and listed on
Schedule 8.2(d) hereto;

(e)Investments made in the ordinary course of Borrower's business in Interest
Rate Contracts;

(f)[Intentionally Omitted];

(g)direct Investments in class B (or better) office properties (including the
development of same) located in the greater New York City area, including fee
simple and leasehold interests, in Real Estate Effective Control Assets, and in
consolidated joint ventures in which Borrower or its wholly-owned Subsidiary
owns at least a 75% beneficial interest and has the right to control policy and
management of the subject joint venture; and

(h)Investments in the following categories so long as the aggregate amount,
without duplication, of all Investments described in this paragraph (h) does not
exceed, at any time, twenty-five percent (25%) of Total Assets (the "Permitted
Investments Cap") and the aggregate amount

40

--------------------------------------------------------------------------------

of each of the following categories of Investments does not exceed the specified
percentage of Total Assets set forth in the following table:

Category of Investment


--------------------------------------------------------------------------------

  Maximum Percentage
of Total Assets

--------------------------------------------------------------------------------

  Permitted Developments (calculated at total project cost)   10 %
Unconsolidated Entities primarily engaged in the business of development or
ownership of class B (or better) office real estate located in the greater New
York City area (calculated at book value of such Investment)   20 % Investment
in properties (including the development of same) acquired in accordance with
the provisions of § 1031 of the Code (single tenant, triple net leased to tenant
rated "A-" or better by Standard & Poor's Ratings Group or Moody's Investors
Services, Inc., minimum remaining lease term of 15 years)   2 % Structured
Finance Investments   15 % Other Investments in Real Estate Assets (including
land) and in entities primarily engaged in the business of owning such assets  
10 % Other Investments not otherwise specifically identified in this § 8.2   10
%

Notwithstanding the foregoing to the contrary, if, but only for so long as
either (x) all Indebtedness of the Unconsolidated Entities does not exceed
seventy-two percent (72%) of the aggregate Adjusted Net Operating Income for the
immediately preceding fiscal quarter, annualized, for all Real Estate Assets of
such Unconsolidated Entities divided by nine percent (9.0%) or (y) Structured
Finance Investments do not exceed twelve percent (12%) of Total Assets, then
(i) the Permitted Investments Cap shall increase from twenty-five percent (25%)
of Total Assets to thirty percent (30%) of Total Assets and (ii) the Maximum
Percentage of Total Assets in respect of Unconsolidated Entities (as described
above) shall increase from twenty percent (20%) to twenty-five percent (25%).

        Notwithstanding anything in this Agreement to the contrary, none of the
provisions of any of § 8.2(h), and no Default or Event of Default arising out of
a breach of any of the provisions of said § 8.2(h), may be amended, modified or
waived without the written consent of the Requisite Lenders.

        § 8.3.    Merger, Consolidation and Other Fundamental
Changes.    Borrower will not, and will not permit the Company to, consolidate
with or merge into any other Person or Persons, or sell, convey, assign,
transfer, lease or otherwise dispose of all or substantially all of their
respective business, property or fixed assets taken as a whole to any other
Person, provided, however, that this § 8.3 shall not be applicable to any merger
or consolidation with respect to which all of the following are satisfied:
(1) the surviving entity is Borrower, the Company or any Guarantor Subsidiary
and there is no substantial change in senior management of the Company, (2) the
other entity or entities involved in such merger or consolidation are engaged in
the same line of business as Borrower, and (3) following such transaction,
Borrower and the Company will not be in breach of any of the covenants,
representations or warranties of this Agreement. Except as set forth on
Schedule 6.19, the Company will not own or acquire any material assets other
than its partnership interests in Borrower.

        § 8.4.    Intentionally Omitted.    

        § 8.5.    Compliance with Environmental Laws.    Borrower will not do,
and will not permit the Company, any Guarantor or any of the other Related
Companies to do, any of the following: (a) use any of the Real Estate or any
portion thereof as a facility for the handling, processing, storage or disposal
of Hazardous Materials except for immaterial amounts of Hazardous Materials used
in the routine maintenance and operation of the Real Estate and in compliance
with applicable law, (b) cause or permit to be located on any of the Real Estate
any underground tank or other underground storage receptacle for Hazardous
Materials except in material compliance with Environmental Laws,

41

--------------------------------------------------------------------------------


(c) generate any Hazardous Materials on any of the Real Estate except in
material compliance with Environmental Laws, or (d) conduct any activity at any
Real Estate or use any Real Estate in any manner so as to cause a Release.

        § 8.6.    Distributions.    Borrower shall not permit the total
Distributions by it and the Company during any fiscal year to exceed 90% of
Funds from Operations for such year, except that such limitation on
Distributions may be exceeded to the extent necessary for the Company to
maintain its REIT status. During any period when any Default or Event of Default
has occurred and is continuing the total Distributions by Borrower and the
Company will not exceed the minimum amount necessary for the Company to maintain
its REIT status. The Guarantor Subsidiaries will not make any Distributions
except Distributions to Borrower or to the Company or to any Guarantor.

        § 8.7.    Preferred Distributions.    During any period when any Event
of Default has occurred and is continuing no Preferred Distributions will be
made.

        § 8.8.    Preferred Redemptions.    No payments of cash or cash
equivalents by Borrower or the Company as consideration for the mandatory
redemption or retirement of any preferred shares of beneficial interest in the
Company, or any preferred units of limited partnership interest in Borrower,
shall be made out of the proceeds of Indebtedness of Borrower or any Guarantor.

        SECTION 9.    FINANCIAL COVENANTS OF BORROWER.    Borrower and the
Company covenant and agree as follows, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loan:

        § 9.1.    Value of All Unencumbered Assets.    

(a)Borrower will not at any time permit the outstanding balance of Unsecured
Indebtedness to be greater than fifty five percent (55%) of the Value of All
Unencumbered Assets.

(b)Borrower will not at any time permit the Value of All Unencumbered Assets to
be less than or equal to $275,000,000.

(c)Borrower will not at any time permit the aggregate number of Real Estate
Assets which are Unencumbered Assets and which are used to calculate the Value
of All Unencumbered Assets to be less than five (5).

        § 9.2.    Minimum Debt Service Coverage.    Borrower will not at any
time permit the ratio of Adjusted EBITDA for Borrower, the Company and the
Related Companies (on a consolidated basis in accordance with GAAP), to Interest
Expense for Borrower, the Company and the Related Companies (on a consolidated
basis in accordance with GAAP), to be less than 2.0 to 1.0 for any fiscal
quarter of Borrower.

        § 9.3.    Total Debt to Total Assets.    Borrower and the Company will
not at any time permit Total Debt to exceed fifty-five percent (55%) of Total
Assets.

        § 9.4.    Maximum Secured Indebtedness; Secured Recourse
Indebtedness.    

(a)Borrower and the Company will not at any time permit the outstanding balance
of Secured Indebtedness to exceed forty percent (40%) of Total Assets.

(b)Borrower and the Company will not at any time permit the outstanding balance
of Secured Recourse Indebtedness to exceed ten percent (10%) of Total Assets.

(c)Borrower and the Company will not at any time permit the outstanding balance
of any Secured Recourse Indebtedness to exceed seventy-five percent (75%) of the
value of the Real Estate Asset and other assets (determined on the basis of
"as-completed" appraisals) encumbered thereby.

42

--------------------------------------------------------------------------------



        § 9.5.    Minimum Tangible Net Worth.    Borrower and the Company will
not at any time permit the Tangible Net Worth of Borrower and the Company to be
less than $611,000,000 plus seventy-five percent (75%) of Net Offering Proceeds.

        § 9.6.    Unencumbered Asset Adjusted Net Operating Income to Assumed
Debt Service.    Borrower will not at any time permit the ratio of its
Unencumbered Asset Adjusted Net Operating Income with respect to all
Unencumbered Assets to Assumed Debt Service with respect to all unsecured
Indebtedness of Borrower, the Company and the other Guarantors to be less than
2.0 to 1.0 for any fiscal quarter, provided, however, that, to the extent an
Unencumbered Asset was acquired or leased during the fiscal quarter being
tested, the Unencumbered Asset Adjusted Net Operating Income shall include for
purposes of calculating such ratio the pro forma results of any such
Unencumbered Asset for such full quarter, with such pro forma results being
calculated by using the Borrower's pro forma projections used in connection with
its purchase of such property, which projections shall be subject to Agent's
reasonable approval.

        § 9.7.    Adjusted EBITDA to Fixed Charges.    Borrower and the Company
will not at any time permit the ratio of its Adjusted EBITDA to Fixed Charges to
be less than 1.75 to 1.0 for any fiscal quarter.

        § 9.8.    Aggregate Occupancy Rate.    Borrower will not at any time
permit the Aggregate Occupancy Rate to be less than eighty-five percent (85%).

        § 9.9.    Amendments and Modifications to § 9.    

(a)Notwithstanding anything in this Agreement to the contrary, except as
specifically contemplated pursuant to the terms and provisions of §5.2(b), none
of the provisions of any of the foregoing §§ 9.1 through 9.8 of this Agreement,
and no Default or Event of Default arising out of a breach of any of the
provisions of any of the foregoing §§ 9.1 through 9.8 of this Agreement, may be
amended, modified or waived without the written consent of the Requisite
Lenders.

(b)For purposes of the foregoing §§ 9.1 through 9.8 of this Agreement, if any
change in Generally Accepted Accounting Principles after the Effective Date
results in a material change in the calculation to be performed in any such
section solely as a result of such change in Generally Accepted Accounting
Principles, the Lenders and Borrower shall negotiate in good faith a
modification of any such covenants so that the economic effect of the
calculation of such covenant(s) using Generally Accepted Accounting Principles
as so changed is as close as feasible to what the economic effect of the
calculation of such covenant(s) would have been using Generally Accepted
Accounting Principles as in effect as of the Effective Date.

        SECTION 10.    CONDITIONS TO EFFECTIVENESS.    This Agreement shall
become effective when each of the following conditions precedent have been
satisfied:

        § 10.1.    Loan Documents.    Each of the Loan Documents shall have been
duly executed and delivered by the respective parties thereto.

        § 10.2.    Certified Copies of Organization Documents; Good Standing
Certificates.    Agent shall have received (i) a Certificate of the Company to
which there shall be attached complete copies of Borrower's Limited Partnership
Agreement and its Certificate of Limited Partnership, certified as of a recent
date by the Secretary of State of Delaware, (ii) Certificates of Good Standing
for Borrower from the State of New York and each State in which an Unencumbered
Asset is located, (iii) a copy of the Company's articles of incorporation
certified as of a recent date by the Maryland Secretary of State,
(iv) Certificates of Good Standing for the Company from the State of Maryland
and each State in which an Unencumbered Asset is located, and (v) certificates
of good standing and certificates from Borrower certifying as to true and
complete copies of articles of incorporation, limited liability

43

--------------------------------------------------------------------------------


company agreements, partnership agreements or certificates of limited
partnership, as the case may be, of each of the other Guarantors.

        § 10.3.    By-laws; Resolutions.    All action on the part of Borrower
and each Guarantor necessary for the valid execution, delivery and performance
by Borrower and each Guarantor of this Agreement and the other Loan Documents to
which it is or is to become a party shall have been duly and effectively taken,
and evidence thereof satisfactory to Agent shall have been provided to Agent.
Agent shall have received from the Company true copies of its by-laws and the
resolutions adopted by its Board of Directors authorizing the transactions
described herein, each certified by its secretary to be true and complete and in
effect on the Effective Date.

        § 10.4.    Incumbency Certificate; Authorized Signers.    Agent shall
have received from the Company an incumbency certificate, dated as of the
Effective Date, signed by a duly authorized officer of the Company and giving
the name and bearing a specimen signature of each individual who shall be
authorized: (a) to sign, in the name and on behalf of the Company (in its own
capacity and as general partner on behalf of Borrower and on behalf of each
Guarantor which is a partnership), each of the Loan Documents to which Borrower
or any Guarantor is or is to become a party; (b) to make Loan Requests and
Conversion Requests; and (c) to give notices and to take other action on behalf
of Borrower under the Loan Documents.

        § 10.5.    Title Insurance; Lien Searches.    Agent shall have received
(i) reasonably satisfactory evidence of title insurance respecting each of the
Unencumbered Assets by way of copies of the most recent fully effective title
insurance policies (or marked and signed title insurance binders to the extent
such policies have not been issued or are not other otherwise available) and
(ii) reasonably satisfactory current Uniform Commercial Code lien searches on
Borrower and each of the Guarantors in such jurisdictions as Agent may
reasonably require.

        § 10.6.    Opinions of Counsel Concerning Organization and Loan
Documents.    Each of the Lenders and Agent shall have received favorable
opinions from Borrower's counsel addressed to the Lenders and Agent and dated as
of the Effective Date, in form and substance satisfactory to Agent.

        § 10.7.    Payment of Fees.    Borrower shall have paid to Agent the
fees pursuant to § 4.1 and shall have paid all other expenses as provided in §
15 hereof then outstanding.

        § 10.8.    No Default under Original Agreement.    There shall exist no
Default or Event of Default under the Original Agreement.

        SECTION 11.    CONDITIONS TO ALL CREDIT ADVANCES.    The obligations of
the Lenders to make any Loan, whether on or after the Effective Date, shall also
be subject to the satisfaction of the following conditions precedent:

        § 11.1.    Representations True; No Event of Default; Compliance
Certificate.    Each of the representations and warranties of Borrower and each
Guarantor contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true as of the date as of which they were made and shall also
be true at and as of the time of the making of such Loan, with the same effect
as if made at and as of that time (except (i) to the extent of changes resulting
from transactions contemplated or permitted by this Agreement and the other Loan
Documents, (ii) to the extent of changes occurring in the ordinary course of
business that singly or in the aggregate are not materially adverse, and
(iii) to the extent that such representations and warranties relate expressly to
an earlier date); Borrower shall have performed and complied with all terms and
conditions herein required to be performed by it or prior to the Borrowing Date
of such Loan; and no Default or Event of Default shall have occurred and be
continuing on the date of any Loan Request or on the Borrowing Date of such
Loan. Each of the Lenders shall have received a Compliance Certificate of
Borrower signed by a Responsible Officer to such effect, which

44

--------------------------------------------------------------------------------


certificate will include, without limitation, computations evidencing compliance
with the covenants contained in § 9.1 through § 9.7 hereof after giving effect
to such requested Loan.

        § 11.2.    No Legal Impediment.    No change shall have occurred in any
law or regulations thereunder or interpretations thereof that in the reasonable
opinion of any Lender would make it illegal for such Lender to make such Loan.

        § 11.3.    Proceedings and Documents.    All proceedings in connection
with the transactions contemplated by this Agreement, the other Loan Documents
and all other documents incident thereto shall be reasonably satisfactory in
substance and in form to Agent, and the Lenders shall have received all
information and such counterpart originals or certified or other copies of such
documents as Agent may reasonably request.

        SECTION 12.    EVENTS OF DEFAULT; ACCELERATION; ETC.    

        § 12.1.    Events of Default and Acceleration.    If any of the
following events ("Events of Default" or, if the giving of notice or the lapse
of time or both is required, then, prior to such notice or lapse of time,
"Defaults") shall occur:

(a)Borrower shall fail to pay any principal of the Loans when the same shall
become due and payable;

(b)Borrower shall fail to pay any interest on the Loans or any other sums due
hereunder or under any of the other Loan Documents (other than principal) within
five (5) days after the same shall become due and payable;

(c)Borrower or the Company shall fail to comply with any of its covenants
contained in § 7.5, the first sentence of § 7.6, § 7.7, § 7.13, § 8 or § 9
hereof;

(d)Borrower or any Guarantor shall fail to perform any other term, covenant or
agreement contained herein or in any of the other Loan Documents (other than
those specified elsewhere in this § 12) for thirty (30) days after written
notice of such failure from Agent to Borrower;

(e)any representation or warranty of Borrower in this Agreement or any of the
other Loan Documents or in any other document or instrument delivered pursuant
to or in connection with this Agreement, shall prove to have been false in any
material respect upon the date when made or deemed to have been made or
repeated;

(f)Borrower, the Company, any Guarantor, any of the Related Companies or any
Unconsolidated Entity shall fail to pay at maturity, or within any applicable
period of grace, any Recourse Indebtedness, or shall fail to observe or perform
any material term, covenant or agreement contained in any agreement by which it
is bound, evidencing or securing Recourse Indebtedness for such period of time
as would permit (assuming the giving of appropriate notice if required) the
holder or holders thereof or of any obligations issued thereunder to accelerate
the maturity thereof, and in any event, such failure shall continue for thirty
(30) days, unless the aggregate amount of all such defaulted Recourse
Indebtedness is less than $10,000,000.00, provided, however, that defaulted
Recourse Indebtedness of an Unconsolidated Entity in which Borrower and/or any
Guarantor and/or any Related Company (x) owns less than fifty percent (50%) of
the equity interest and (y) has no power to control the management and policies
of such Unconsolidated Entity (any such defaulted Recourse Indebtedness,
"Special Recourse Indebtedness") shall only be included for purposes of
determining whether the aggregate amount of all such defaulted Recourse
Indebtedness is less than $10,000,000 to the extent, if any, that said Special
Recourse Indebtedness is Recourse, directly or indirectly, to Borrower, any
Guarantor or any Related Company or any of their respective assets (other than
their respective interests in such Unconsolidated Entity),

45

--------------------------------------------------------------------------------

provided, further, however, that Indebtedness of any Unconsolidated Entity in or
to which Borrower, any Guarantor or any Related Company has made a Structured
Finance Investment shall not be considered Indebtedness for purposes of this §
12.1(f) (For purposes of this § 12.1(f) "Recourse" shall mean any obligation or
liability except an obligation or liability with respect to which recourse for
payment is contractually limited (except for customary exclusions) to
specifically identified assets only.);

(g)Borrower, the Company, any Guarantor, any of the Related Companies or any
Unconsolidated Entity shall fail to pay at maturity, or within any applicable
period of grace, any Indebtedness other than Recourse Indebtedness, or shall
fail to observe or perform any material term, covenant or agreement contained in
any agreement by which it is bound, evidencing or securing Indebtedness other
than Recourse Indebtedness for such period of time as would permit (assuming the
giving of appropriate notice if required) the holder or holders thereof or of
any obligations issued thereunder to accelerate the maturity thereof, and in any
event, such failure shall continue for thirty (30) days, unless the aggregate
amount of all such defaulted Indebtedness other than Recourse Indebtedness plus
the amount of any unsatisfied judgments is less than $25,000,000.00, provided,
however, that defaulted Indebtedness other than Recourse Indebtedness of any
Unconsolidated Entity in which Borrower and/or any Guarantor and/or any Related
Company (x) owns less than fifty percent (50%) of the equity interest and
(y) has no power to control the management and policies of such Unconsolidated
Entity (any such defaulted Indebtedness, "Special Nonrecourse Indebtedness")
shall not be included for purposes of determining whether the aggregate amount
of defaulted Indebtedness other than Recourse Indebtedness plus the amount of
any unsatisfied judgments is less than $25,000,000.00 unless and until the
aggregate amount of Borrower's and/or Guarantor's and/or any Related Company's
pro-rata share of such Special Nonrecourse Indebtedness exceeds ten percent
(10%) of the Total Assets of Borrower, provided, further, however, that
Indebtedness of any Unconsolidated Entity in or to which Borrower, any Guarantor
or any Related Company has made a Structured Finance Investment shall not be
considered Indebtedness for purposes of this § 12.1(g);

(h)(i) any of Borrower, the Company or any Guarantor shall make an assignment
for the benefit of creditors, or admit in writing its inability to pay or
generally fail to pay its debts as they mature or become due, or shall petition
or apply for the appointment of a trustee or other custodian, liquidator or
receiver of any substantial part of its properties or shall commence any case or
other proceeding under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, or shall take any action to authorize
or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such case or other proceeding shall be
commenced against any such Person and such Person shall indicate its approval
thereof, consent thereto or acquiescence therein, or (ii) any of the events
described in clause (i) of this paragraph shall occur with respect to any other
Related Company or any Unconsolidated Entity and such event shall have a
Material Adverse Effect;

(i)(i) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating Borrower, the Company, or any Guarantor
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of Borrower,
the Company, or any Guarantor in an involuntary case under federal bankruptcy
laws as now or hereafter constituted or (ii) any of the events described in
clause (i) of this paragraph shall occur with respect to any other Related
Company or any Unconsolidated Entity and such event shall have a Material
Adverse Effect;

(j)there shall remain in force, undischarged, unsatisfied and unstayed, for more
than thirty days, whether or not consecutive, any uninsured final judgment
against Borrower that, with other

46

--------------------------------------------------------------------------------

outstanding uninsured final judgments, undischarged, against Borrower, the
Company or any of the Related Companies, exceeds in the aggregate $5,000,000.00;

(k)if any of the Loan Documents or any material provision of any Loan Documents
shall be unenforceable, cancelled, terminated, revoked or rescinded otherwise
than in accordance with the terms thereof or with the express prior written
agreement, consent or approval of Agent, or any action at law, suit or in equity
or other legal proceeding to make unenforceable, cancel, revoke or rescind any
of the Loan Documents shall be commenced by or on behalf of Borrower or any
Guarantor, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;

(l)one or more ERISA Events occurs which individually or in the aggregate
results in or might reasonably be expected to result in liability of Borrower or
any Guarantor or any of their ERISA Affiliates in excess of $5,000,000 at any
one time during the term of this Agreement; or if, at any one time, there exists
an amount of unfunded pension liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Guaranteed Pension Plans
(excluding for purposes of such computation any Guaranteed Pension Plans with
respect to which assets exceed benefit liabilities), which exceeds $5,000,000;

(m)Borrower or any Guarantor shall be indicted for a federal crime, a punishment
for which could include the forfeiture of any assets of Borrower or Guarantor;

(n)Borrower shall fail to pay, observe or perform any term, covenant, condition
or agreement contained in any agreement, document or instrument evidencing,
securing or otherwise relating to any Indebtedness of Borrower to any Lender
(other than the Obligations) within any applicable period of grace provided for
in such agreement, document or instrument;

(o)any Material Adverse Effect shall occur;

(p)any "Event of Default", as defined in any of the other Loan Documents shall
occur;

then, and in any such event, so long as the same may be continuing, Agent may,
and upon the request of the Requisite Lenders shall, by notice in writing to
Borrower declare all amounts owing with respect to this Agreement, the Notes and
the other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by Borrower and each
Guarantor; provided that in the event of any Event of Default specified in §§
12.1(h) or 12.1(i), all such amounts shall become immediately due and payable
automatically and without any requirement of notice from Agent or action by the
Requisite Lenders.

        § 12.2.    Termination of Commitments.    If any one or more Events of
Default specified in § 12.1(h) or § 12.1(i) shall occur, any unused portion of
the Commitments hereunder shall forthwith terminate and the Lenders shall be
relieved of all obligations to make Loans to Borrower. If any other Event of
Default shall have occurred and be continuing, Agent, at the direction of the
Majority Lenders, may by notice to Borrower terminate the unused portion of the
Commitments hereunder and upon such notice being given such unused portion of
the Commitments hereunder shall terminate immediately and the Lenders shall be
relieved of all further obligations to make Loans. No termination of the
Commitments hereunder shall relieve Borrower of any of the Obligations or any of
its existing obligations to any Lender arising under other agreements or
instruments.

        § 12.3.    Remedies.    In case any one or more of the Events of Default
shall have occurred, and whether or not the Requisite Lenders shall have
accelerated the maturity of the Loans pursuant to § 12.1, each Lender, if owed
any amount with respect to the Loans, may, with the consent of the

47

--------------------------------------------------------------------------------


Requisite Lenders, direct Agent to proceed to protect and enforce the rights and
remedies of Agent and the Lenders under this Agreement, the Notes or any of the
other Loan Documents by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement and the other Loan Documents or any instrument
pursuant to which the Obligations are evidenced and, if any amount shall have
become due, by declaration or otherwise, to proceed to enforce the payment
thereof or any other legal or equitable right of such Lender. No remedy herein
conferred upon any Lender or Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.

        § 12.4.    Distribution of Enforcement Proceeds.    In the event that,
following the occurrence or during the continuance of any Default or Event of
Default, Agent or any Lender as the case may be, receives any monies in
connection with the enforcement of any of the Loan Documents, such monies shall
be distributed for application as follows:

(a)First, to the payment of, or (as the case may be) the reimbursement of Agent
for or in respect of all reasonable costs, expenses, disbursements and losses
which shall have been incurred or sustained by Agent in connection with the
collection of such monies by Agent, for the exercise, protection or enforcement
by Agent of all or any of the rights, remedies, powers and privileges of Agent
or the Lenders under this Agreement or any of the other Loan Documents or in
support of any provision of adequate indemnity to Agent against any taxes or
liens which by law shall have, or may have, priority over the rights of Agent to
such monies;

(b)Second, to all other Obligations in such order or preference as the Requisite
Lenders may determine; provided, however, that distribution in respect of such
Obligations shall be made among the Lenders pro rata in accordance with each
Lender's respective Commitment Percentage;

(c)Third, upon payment and satisfaction in full or other provisions for payment
in full satisfactory to all the Lenders and Agent of all of the Obligations, to
the payment of any obligations required to be paid pursuant to § 9-615(a)(3) and
(b) of the Uniform Commercial Code of the State of New York; and

(d)Fourth, the excess, if any, shall be returned to Borrower or to such other
Persons as are legally entitled thereto.

48

--------------------------------------------------------------------------------



        SECTION 13.    SETOFF.    During the continuance of any Event of
Default, any deposits (general or specific, time or demand, provisional or
final, regardless of currency, maturity, or the branch of where such deposits
are held) or other sums credited by or due from any of the Lenders to Borrower,
the Company or any of the other Guarantors and any securities or other property
of Borrower, the Company or any of the other Guarantors in the possession of
such Lender may be applied to or set off against the payment of Obligations and
any and all other liabilities, direct, or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising, of Borrower to such Lender.
Each of the Lenders agrees with each other Lender that (a) if an amount to be
set off is to be applied to Indebtedness of Borrower, the Company or any of the
other Guarantors to such Lender, other than Indebtedness evidenced by the Notes
held by such Lender, such amount shall be applied ratably to such other
Indebtedness and to the Indebtedness evidenced by all such Notes held by such
Lender, and (b) if such Lender shall receive from Borrower, the Company or any
of the other Guarantors, whether by voluntary payment, exercise of the right of
setoff, counterclaim, cross action, enforcement of the claim evidenced by the
Notes held by such Lender by proceedings against Borrower, the Company or any of
the other Guarantors at law or in equity or by proof thereof in bankruptcy,
reorganization, liquidation, receivership or similar proceedings, or otherwise,
and shall retain and apply to the payment of the Note or Notes held by such
Lender any amount in excess of its ratable portion of the payments received by
all of the Lenders with respect to the Notes held by all of the Lenders, such
Lender will make such disposition and arrangements with the other Lenders with
respect to such excess, either by way of distribution, pro tanto assignment of
claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the Notes held by it its proportionate payment as contemplated by
this Agreement; provided that if all or any part of such excess payment is
thereafter recovered from such Lender, such disposition and arrangements shall
be rescinded and the amount restored to the extent of such recovery, but without
interest.

        SECTION 14.    AGENT.    

        § 14.1.    Authorization.    Agent is authorized to take such action on
behalf of each of the Lenders and to exercise all such powers as are hereunder
and under any of the other Loan Documents and any related documents delegated to
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by Agent. The relationship between Agent and the
Lenders is and shall be that of agent and principal only, and nothing contained
in this Agreement or any of the other Loan Documents shall be construed to
constitute Agent as a trustee for any Lender.

        § 14.2.    Employees and Agents.    Agent may exercise its powers and
execute its duties by or through employees or agents and shall be entitled to
take, and to rely on, advice of counsel concerning all matters pertaining to its
rights and duties under this Agreement and the other Loan Documents. Agent may
utilize the services of such Persons as Agent in its sole discretion may
reasonably determine, and all reasonable fees and expenses of such Persons shall
be paid by Borrower.

        § 14.3.    No Liability to Lenders.    Neither Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent or employee thereof, shall be liable to any
Lender for any waiver, consent or approval given or any action taken, or omitted
to be taken, in good faith by it or them hereunder or under any of the other
Loan Documents, or in connection herewith or therewith, or be responsible for
the consequences of any oversight or error of judgment whatsoever, except that
Agent or such other Person, as the case may be, shall be liable for losses due
to its willful misconduct or gross negligence.

        § 14.4.    No Representations.    Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectibility of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein or in

49

--------------------------------------------------------------------------------


any of the other Loan Documents or in any certificate or instrument hereafter
furnished to it by or on behalf of Borrower, or be bound to ascertain or inquire
as to the performance or observance of any of the terms, conditions, covenants
or agreements herein or in any instrument at any time constituting, or intended
to constitute, collateral security for the Notes. Agent shall not be bound to
ascertain whether any notice, consent, waiver or request delivered to it by
Borrower or any Guarantor or any holder of any of the Notes shall have been duly
authorized or is true, accurate and complete. Agent has not made nor does it now
make any representations or warranties, express or implied, nor does it assume
any liability to the Lenders, with respect to the credit worthiness or financial
condition of Borrower, the Company or any of the other Guarantors. Each Lender
acknowledges that it has, independently and without reliance upon Agent or any
other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender has either (x) been independently represented by separate
counsel on all matters regarding this Agreement or (y) knowingly waived any such
representation.

        § 14.5.    Payments.    

(a)A payment by Borrower to Agent hereunder or any of the other Loan Documents
for the account of any Lender shall constitute a payment to such Lender subject
to the pro rata rights to repayment based upon the Commitment Percentage of each
Lender. Neither Borrower nor any Guarantor shall have any obligation to see to
the proper application by Agent of any amounts paid by any of them to Agent for
the account of the Lenders. Agent agrees promptly to distribute to each Lender
such Lender's pro rata share of payments received by Agent for the account of
the Lenders except as otherwise expressly provided herein or in any of the other
Loan Documents. Notwithstanding the foregoing, the amounts advanced by the
Additional Commitment Lenders on the Commitment Increase Date and certain Fixed
Rate Prepayment Fees shall be distributed on a non pro rata basis as provided in
§ 2.2(b) and the commitment fees for the quarter which included the Commitment
Increase Date shall be paid as provided in § 4.2.

(b)If in the opinion of Agent the distribution of any amount received by it in
such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction. If a court of competent jurisdiction shall adjudge that
any amount received and distributed by Agent is to be repaid, each Person to
whom any such distribution shall have been made shall either repay to Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.

(c)Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, any Lender that fails (i) to make available to
Agent its pro rata share of any Loan or (ii) to comply with the provisions of §
13 with respect to making dispositions and arrangements with the other Lenders,
where such Lender's share of any payment received, whether by setoff or
otherwise, is in excess of its pro rata share of such payments due and payable
to all of the Lenders, in each case as, when and to the full extent required by
the provisions of this Agreement, or to adjust promptly such Lender's
outstanding principal and its pro rata Commitment Percentage as provided in §
2.1 hereof, shall be deemed delinquent (a "Delinquent Lender") and shall be
deemed a Delinquent Lender until such time as such delinquency is satisfied. A
Delinquent Lender shall be deemed to have assigned any and all payments due to
it from Borrower under the Loan Documents, whether on account of outstanding
Loans, interest, fees or otherwise, to the remaining nondelinquent Lenders for
application to, and reduction of, their respective pro rata shares of all
outstanding Loans. The Delinquent Lender hereby authorizes Agent to distribute
such payments to the nondelinquent Lenders in proportion to their respective pro
rata shares of all outstanding Loans. A

50

--------------------------------------------------------------------------------

Delinquent Lender shall be deemed to have satisfied in full a delinquency when
and if, as a result of application of the assigned payments to all outstanding
Loans of the nondelinquent Lenders, the Lenders' respective pro rata shares of
all outstanding Loans have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.

(d)If any amount which Agent is required to distribute to the Lenders pursuant
to this § 14.5 is actually distributed to any Lender on a date which is later
than the first Business Day following Agent's receipt of the corresponding
payment from Borrower, Agent shall pay to such Lender on demand an amount equal
to the product of (i) the average computed for the period referred to in
clause (iii) below, of the weighted average interest rate paid by Agent for
federal funds acquired by Agent during each day included in such period, times
(ii) the amount of such late distribution to such Lender, times (iii) a
fraction, the numerator of which is the number of days or portion thereof that
elapsed from and including the second Business Day after Agent's receipt of such
corresponding payment from Borrower to the date on which the amount so required
to be distributed to such Lender actually is distributed, and the denominator of
which is 365.

        § 14.6.    Holders of Notes.    Agent may deem and treat the payee of
any Note as the absolute owner or purchaser thereof for all purposes hereof
until it shall have been furnished in writing with a different name by such
payee or by a subsequent holder assignee or transferee.

        §14.7.    Indemnity.    The Lenders ratably agree hereby to indemnify
and hold harmless Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which Agent has not been reimbursed by Borrower and the
Guarantors as required by § 15), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes, or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
Agent's actions taken hereunder or thereunder, except to the extent that any of
the same shall be directly caused by Agent's willful misconduct or gross
negligence.

        § 14.8.    Agent as Lender.    In its individual capacity, Wells Fargo
Bank, National Association shall have the same obligations and the same rights,
powers and privileges in respect to its Commitment and the Loans made by it, and
as the holder of any of the Notes as it would have were it not also Agent.

        § 14.9.    Resignation.    Agent may resign at any time by giving thirty
(30) days, prior written notice thereof to the Lenders and Borrower; provided,
however, that unless a Default or Event of Default has occurred and is
continuing, Wells Fargo Bank, National Association may not voluntarily resign as
Agent under the provisions of this Agreement without Borrower's consent. Upon
any such resignation, the Requisite Lenders shall have the right to appoint a
successor Agent. Unless a Default or Event of Default shall have occurred and be
continuing, appointment of such successor Agent shall be subject to the
reasonable approval of Borrower. If no successor Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the giving of notice of resignation or removal or
if Borrower (to the extent it has approval rights with respect to the successor
Agent) has disapproved or failed to approve a successor agent within such
period, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a financial institution having a rating of not
less than A2/P2 or its equivalent by Standard & Poor's Corporation. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations as Agent hereunder.
After any retiring Agent's resignation, the provisions of this Agreement and the
other Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent.

51

--------------------------------------------------------------------------------


        § 14.10.    Notification of Defaults and Events of Default and other
Notices.    Each Lender hereby agrees that, upon learning of the existence of a
Default or an Event of Default, it shall promptly notify Agent thereof. Agent
hereby agrees that upon receipt of any notice under this § 14.10, or upon it
otherwise learning of the existence of a Default or an Event of Default, it
shall promptly notify the other Lenders of the existence of such Default or
Event of Default. Agent shall also promptly provide each Lender with a copy of
any notices which Agent receives from Borrower pursuant to § 7.5 or § 7.13.

        § 14.11.    Duties in the Case of Enforcement.    In case one of more
Events of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, Agent may, with the consent
of the Requisite Lenders (which consents may be obtained orally in emergency
situations), and Agent shall, if (a) so requested by the Requisite Lenders and
(b) the Lenders have provided to Agent such additional indemnities and
assurances against expenses and liabilities as Agent may reasonably request,
proceed to enforce the provisions of the Loan Documents and exercise all or any
such other legal and equitable and other rights or remedies as it may have. The
Requisite Lenders may direct Agent in writing as to the method and the extent of
any such enforcement actions, the Lenders hereby agreeing to indemnify and hold
Agent harmless from all liabilities incurred in respect of all actions taken or
omitted in accordance with such directions, provided that Agent need not comply
with any such direction to the extent that Agent reasonably believes Agent's
compliance with such direction to be unlawful or commercially unreasonable in
any applicable jurisdiction.

        § 14.12.    Mandatory Resignation of Agent.    Agent shall be obligated
to resign in accordance with, and subject to, the provisions of § 14.9, without
the consent of Borrower, upon the written request of all Lenders, excluding the
Lender which is then Agent hereunder, provided such request is made as a result
of Agent's gross negligence or willful misconduct, and provided further that the
successor Agent actively administers credits of similar size and complexity to
this Agreement and the Loans.

        § 14.13.    Matters as to Borrower.    

(a)Except as expressly set forth in this Agreement, Borrower shall have no
obligation to cause Agent or any of the Lenders to perform their respective
obligations under this Agreement.

(b)Notwithstanding that a matter in question requires the consent, approval or
direction of any or all of the Lenders, Borrower may rely exclusively on the
written notice of Agent that such consent, approval, or direction has been given
or obtained to bind the Lenders.

        SECTION 15.    EXPENSES.    Borrower and each of the Guarantors jointly
and severally agree to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by Agent or any of the Lenders (other than
taxes based upon Agent's or any Lender's net income), including any recording,
mortgage, documentary or intangibles taxes in connection with the Loan
Documents, or other taxes payable on or with respect to the transactions
contemplated by this Agreement, including any taxes payable by Agent or any of
the Lenders after the Effective Date (Borrower hereby agreeing to indemnify the
Lenders with respect thereto), (c) all title examination costs, appraisal fees,
engineers', inspectors' and surveyors' fees, recording costs and the reasonable
fees, expenses and disbursements of Agent's counsel or any local counsel to
Agent incurred in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
it being understood and agreed that Agent shall not conduct engineering studies
or Appraisals with respect to Unencumbered Asset unless specifically requested
to do so by the Requisite Lenders, in which case Agent shall submit a budget to
Borrower of all fees and expenses to be incurred by Agent prior to engaging any
of such professionals for Borrower's approval, which shall not be unreasonably
withheld, (d) the fees, costs, expenses and disbursements of Agent incurred in
connection with the preparation, administration or interpretation of the Loan
Documents

52

--------------------------------------------------------------------------------


and other instruments mentioned herein including, without limitation, the costs
incurred by Agent in connection with its inspection of the Unencumbered Assets,
and the fees and disbursements of Agent's counsel and Borrower's legal counsel
in preparing documentation, (e) all reasonable out-of-pocket expenses (including
reasonable attorneys' fees and costs, which attorneys may be employees of any
Lender or Agent and the fees and costs of appraisers, engineers, investment
bankers, surveyors or other experts retained by Agent or any Lender in
connection with any such enforcement proceedings) incurred by any Lender or
Agent in connection with (i) the enforcement of or preservation of rights under
any of the Loan Documents against Borrower or the Guarantors or the
administration thereof after the occurrence of a Default or Event of Default
(including, without limitation, expenses incurred in any restructuring and/or
"workout" of the Loans), and (ii) any litigation, proceeding or dispute whether
arising hereunder or otherwise, in any way related to Agent's or the Lender's
relationship with Borrower, the Company, any Unconsolidated Entity or any of the
Related Companies (but not including any dispute between Agent (or any Lender)
and any other Lender), (f) all reasonable fees, expenses and disbursements of
Agent incurred in connection with UCC searches, and (g) all costs incurred by
Agent in the future in connection with its inspection of the Unencumbered
Assets. The covenants of this § 15 shall survive payment or satisfaction of
payment of amounts owing with respect to the Notes.

        SECTION 16.    INDEMNIFICATION.    Borrower and each of the Guarantors
hereby jointly and severally agree to indemnify and hold harmless Agent and the
Lenders and the shareholders, directors, agents, officers, subsidiaries, and
affiliates of Agent and the Lenders from and against any and all claims, actions
or causes of action and suits whether groundless or otherwise, and from and
against any and all liabilities, losses, settlement payments, obligations,
damages and expenses of every nature and character arising out of this Agreement
or any of the other Loan Documents or the transactions contemplated hereby or
which otherwise arise in connection with the financing including, without
limitation except to the extent directly caused by the gross negligence or
willful misconduct of a Lender or Agent or any of the aforementioned indemnified
parties (but such limitation on indemnification shall only apply to Agent or
Lender or any of the aforementioned indemnified parties being grossly negligent
or committing willful misconduct), (a) any actual or proposed use by Borrower of
the proceeds of any of the Loans, (b) any actual or alleged infringement of any
patent, copyright, trademark, service mark or similar right of Borrower or any
of the Guarantors, (c) Borrower or any of the Guarantors entering into or
performing this Agreement or any of the other Loan Documents or (d) with respect
to Borrower or any of the Guarantors and their respective properties, the
violation of any Environmental Law, the Release or threatened Release of any
Hazardous Materials or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Materials (including, but not limited
to claims with respect to wrongful death, personal injury or damage to
property), (e) any cost, claim liability, damage or expense in connection with
any harm Borrower or any of the Guarantors may be found to have caused in the
role of a broker, in each case including, without limitation, the reasonable
fees and disbursements of counsel incurred in connection with any such
investigation, litigation or other proceeding. In litigation, or the preparation
therefor, the Lenders and Agent shall each be entitled to select their own
separate counsel and, in addition to the foregoing indemnity, Borrower and each
of the Guarantors jointly and severally agree to pay promptly the reasonable
fees and expenses of such counsel. If, and to the extent that the obligations of
Borrower or any of the Guarantors under this § 16 are unenforceable for any
reason, Borrower and each of the Guarantors jointly and severally agree to make
the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law. The provisions of this § 16 shall
survive the repayment of the Loans and the termination of the obligations of the
Lenders hereunder and shall continue in full force and effect as to the Lenders
so long as the possibility of any such claim, action, cause of action or suit
exists.

53

--------------------------------------------------------------------------------

        SECTION 17.    SURVIVAL OF COVENANTS, ETC.    All covenants, agreements,
representations and warranties made herein, in the Notes, in any of the other
Loan Documents or in any documents or other papers delivered by or on behalf of
Borrower or any Guarantor pursuant hereto shall be deemed to have been relied
upon by the Lenders and Agent, notwithstanding any investigation heretofore or
hereafter made by it, and shall survive the making by the Lenders of the Loans,
as herein contemplated, and shall continue in full force and effect so long as
any amount due under this Agreement or the Notes or any of the other Loan
Documents remains outstanding or the Lenders have any obligation to make any
Loans. The indemnification obligations of Borrower and the Guarantors provided
herein and the other Loan Documents shall survive the full repayment of amounts
due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein. All statements contained
in any certificate or other paper delivered to Agent or any Lender at any time
by or on behalf of Borrower or any of the Guarantors pursuant hereto or in
connection with the transactions contemplated hereby (other than third party
reports, such as engineering reports and environmental studies) shall constitute
representations and warranties by Borrower or any of the Guarantors hereunder.

        SECTION 18.    GUARANTY.    

        § 18.1.    Guaranty.    Subject to § 18.7 below, each of the Guarantors
hereby, jointly and severally, unconditionally guarantees to each Lender and
Agent the prompt payment of the Guaranteed Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration or otherwise)
(the "Guaranty"). The Guarantors additionally, jointly and severally,
unconditionally guarantee to each Lender and Agent the timely performance of all
other obligations of Borrower under the Loan Documents. This Guaranty is a
guaranty of payment and not of collection and is a continuing guaranty and shall
apply to Guaranteed Obligations whenever arising.

        § 18.2.    Obligations Unconditional.    The obligations of the
Guarantors hereunder are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Guaranteed
Obligations or any of the Loan Documents, or any other agreement or instrument
referred to therein, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor.
Each Guarantor agrees that this Guaranty may be enforced by Agent, on behalf of
the Lenders, without necessity at any time of resorting to or exhausting any
other security or collateral and without the necessity at any time of having
recourse to the Notes, any other of the Loan Documents or any collateral, if
any, hereafter securing the Guaranteed Obligations or otherwise, and each
Guarantor hereby waives the right to require the Lenders to proceed against
Borrower or any other Person (including a co-guarantor) or to require the
Lenders to pursue any other remedy or enforce any other right. Each Guarantor
further agrees that it shall have no right of subrogation, indemnity,
reimbursement or contribution against Borrower or any other Guarantor of the
Guaranteed Obligations for amounts paid under this Guaranty until such time as
the Lenders have been paid in full, all Commitments under this Agreement have
been terminated, and no Person or governmental authority shall have any right to
request any return or reimbursement of funds from the Lenders in connection with
monies received under the Loan Documents. Each Guarantor further agrees that
nothing contained herein shall prevent Agent or the Lenders from suing on the
Notes or any of the other Loan Documents or foreclosing their security interest
in or Lien on any collateral, if any, securing Guaranteed Obligations or from
exercising any other rights available to them under this Agreement, the Notes,
any other of the Loan Documents, or any other instrument of security, if any,
and the exercise of any of the aforesaid rights and the completion of any
foreclosure proceedings shall not constitute a discharge of any Guarantor's
obligations hereunder; it being the purpose and intent of each Guarantor that
its obligations hereunder shall be absolute, independent and unconditional under
any and all circumstances. Neither any Guarantor's obligations under this
Guaranty nor any remedy for the enforcement thereof shall be impaired, modified,
changed or released in any manner whatsoever by

54

--------------------------------------------------------------------------------


an impairment, modification, change, release or limitation of the liability of
Borrower or by reason of the bankruptcy or insolvency of Borrower. Each
Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
of by, Agent or any Lender upon this Guaranty or acceptance of this Guaranty.
The Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon this Guaranty. All dealings between Borrowers and any
of the Guarantors, on the one hand, and Agent and the Lenders, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guaranty.

        § 18.3.    Modifications.    Each Guarantor agrees that (a) all or any
part of the security now or hereafter held for the Guaranteed Obligations, if
any, may be exchanged, compromised or surrendered from time to time; (b) the
Lenders shall not have any obligation to protect, perfect, secure or insure any
such security interests, Liens or encumbrances now or hereafter held, if any,
for the Guaranteed Obligations or the properties subject thereto; (c) the time
or place of payment of the Guaranteed Obligations may be changed or extended, in
whole or in part, to a time certain or otherwise, and may be renewed or
accelerated, in whole or in part; (d) Borrower and any other party liable for
payment under the Loan Documents may be granted indulgences generally; (e) any
of the provisions of the Notes or any of the other Loan Documents may be
modified, amended or waived; (f) any party (including any co-guarantor) liable
for the payment thereof may be granted indulgences or be released; and (g) any
deposit balance for the credit of Borrower or any other party liable for the
payment of the Guaranteed Obligations or liable upon any security therefor may
be released, in whole or in part, at, before or after the stated, extended or
accelerated maturity of the Guaranteed Obligations, all without notice to or
further assent by such Guarantor, which shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence or release. Each Guarantor hereby
appoints Borrower as its agent to execute and deliver any amendments to or
modifications or waivers of the Loan Documents, and Agent and the Lenders may
rely on such appointment until such time as a Guarantor advises Agent and the
Lenders in writing that Borrower is no longer authorized to so act as its agent.

        § 18.4.    Waiver of Rights.    Each Guarantor expressly waives to the
fullest extent permitted by applicable law: (a) notice of acceptance of this
Guaranty by the Lenders and of all extensions of credit to Borrower by the
Lenders; (b) presentment and demand for payment or performance of any of the
Guaranteed Obligations; (c) protest and notice of dishonor or of default (except
as specifically required in this Agreement) with respect to the Guaranteed
Obligations or with respect to any security therefor: (d) notice of the Lenders
obtaining, amending, substituting for, releasing, waiving or modifying any
security interest, Lien or encumbrance, if any, hereafter securing the
Guaranteed Obligations, or the Lenders' subordinating, compromising, discharging
or releasing such security interests, Liens or encumbrances, if any; (e) all
other notices to which such Guarantor might otherwise be entitled; and
(f) demand for payment under this Guaranty.

        § 18.5.    Reinstatement.    The obligations of the Guarantors under
this § 18 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and each Guarantor agrees that it will indemnify
Agent and each Lender on demand for all reasonable costs and expenses
(including, without limitation, reasonable fees of counsel) incurred by Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

        § 18.6.    Remedies.    The Guarantors agree that, as between the
Guarantors, on the one hand, and Agent and the Lenders, on the other hand, the
Guaranteed Obligations may be declared to be

55

--------------------------------------------------------------------------------


forthwith due and payable as provided in § 12 hereof (and shall be deemed to
have become automatically due and payable in the circumstances provided in § 12
hereof) notwithstanding any stay, injunction or other prohibition preventing
such declaration (or preventing such Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or such Guaranteed Obligations being deemed to have
become automatically due and payable), such Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by the Guarantors.

        § 18.7.    Limitation of Guaranty.    Notwithstanding any provision to
the contrary contained herein or in any of the other Loan Documents, to the
extent the obligations of any Guarantor shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), then the obligations of such Guarantor hereunder shall be limited to
the maximum amount that is permissible under applicable law (whether federal or
state and including, without limitation, the Bankruptcy Code).

        § 18.8.    Release of Guaranty.    Upon consummation of the sale,
conveyance, pledge or other transfer of all of the stock or other evidence of
beneficial or legal ownership, or a sale, mortgage or pledge of all or
substantially all of the assets, of any Guarantor other than the Company, so
long as no Default or Event of Default shall have occurred and be continuing,
the Guaranty of such Guarantor, and all of its obligations and liabilities under
the Loan Documents, shall be, and shall be deemed to be, released and
discharged, and upon the request of such released Guarantor, Agent shall
acknowledge such release in writing.

        SECTION 19.    ASSIGNMENT; PARTICIPATIONS; ETC.    

        § 19.1.    Conditions to Assignment by Lenders.    Except as provided
herein, each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment Percentage and Commitment and the same
portion of the Loans at the time owing to it, and the Notes held by it);
provided that (a) Agent shall have given its prior written consent to such
assignment, which consent shall not be unreasonably withheld or delayed, except
that such consent shall not be needed with respect to an assignment from a
Lender to either one of its Affiliated Lenders or to another Lender hereunder,
(b) each such assignment shall be of a portion (or which may be all) of the
assigning Lender's rights and obligations under this Agreement relating to a
specified Commitment amount and Commitment Percentage, (c) each assignment shall
be in an amount of not less than $10,000,000 and in integral multiples of
$1,000,000, (d) each Lender either shall assign all of its Commitment and cease
to be a Lender hereunder or shall retain, free of any such assignment, an amount
of its Commitment of not less than $10,000,000, and (e) the parties to such
assignment shall execute and deliver to Agent, for recording in the Register (as
hereinafter defined), an Assignment and Acceptance, substantially in the form of
Exhibit D hereto (an "Assignment and Acceptance"), together with any Notes
subject to such assignment. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be at least five (5) Business Days after
the execution thereof, (i) the assignee thereunder shall be a party hereto and,
to the extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder, and (ii) the assigning Lender shall, to the
extent provided in such assignment and upon payment to Agent of the registration
fee referred to in § 19.3, be released from its obligations under this
Agreement. Notwithstanding the foregoing, Wells Fargo Bank, National Association
agrees that at all times during which it is the Agent hereunder, so long as no
Default or Event of Default has occurred and is continuing, it shall not reduce
its Commitment to less than $49,000,000 (which number will be reduced in
proportion to any pro rata reduction in the Total Commitment pursuant to §§
2.2(c) and 2.2(d)).

56

--------------------------------------------------------------------------------


        § 19.2.    Certain Representations and Warranties; Limitations;
Covenants.    By executing and delivering an Assignment and Acceptance, the
parties to the assignment thereunder confirm to and agree with each other and
the other parties hereto as follows: (a) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto; (b) the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or any other Person primarily or secondarily
liable in respect of any of the Obligations, or the performance or observance by
Borrower or any other Person primarily or secondarily liable in respect of any
of the Obligations of any of their obligations under this Agreement or any of
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (c) such assignee confirms that it has received a copy of
this Agreement, together with copies of the most recent financial statements
referred to in § 6.4 and § 7.4 and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (d) such assignee will, independently and
without reliance upon the assigning Lender, Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (e) such assignee represents and warrants that it is an Eligible
Assignee; (f) such assignee appoints and authorizes Agent to take such action as
"Agent" on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to Agent by the terms hereof or thereof,
together with such powers as are reasonably incidental thereto; (g) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender; and (h) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance.

        § 19.3.    Register.    Agent shall maintain a copy of each Assignment
and Acceptance delivered to it and a register or similar list (the "Register")
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of, and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and Borrower, Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Borrower and the
Lenders at any reasonable time and from time to time upon reasonable prior
notice. From and after the Effective Date, upon each such recordation, the
assigning Lender agrees to pay to Agent a registration fee in the sum of
$3,500.00. Agent may, without action by any other party, amend Schedules 1 and
1.2 hereof to reflect the recording of any such assignments and shall
immediately forward a copy of any such amendment to Borrower and each Lender.

        § 19.4.    New Notes.    Upon its receipt of an Assignment and
Acceptance executed by the parties to such assignment, together with each Note
subject to such assignment, Agent shall (a) record the information contained
therein in the Register, and (b) give prompt notice thereof to Borrower and the
Lenders (other than the assigning Lender). Within five (5) Business Days after
receipt of such notice, Borrower, at its own expense, shall execute and deliver
to Agent, in exchange for each surrendered Note, a new Note to the order of such
Eligible Assignee in an amount equal to the amount assumed by such Eligible
Assignee pursuant to such Assignment and Acceptance and, if the assigning Lender
has retained some portion of its Loans hereunder, a new Note to the order of the
assigning Lender in an amount equal to the amount retained by it hereunder. Such
new Notes shall provide that they are replacements for the surrendered Notes and
that they do not constitute a novation, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the

57

--------------------------------------------------------------------------------


form of the assigned Notes. Within five (5) days of issuance of any new Notes
pursuant to this § 19.4, Borrower shall deliver an opinion of counsel, addressed
to the Lenders and Agent, relating to the due authorization, execution and
delivery of such new Notes and the legality, validity and binding effect
thereof, and that the Obligations evidenced by the new Notes have the same
validity and enforceability as if given on the Effective Date, in form and
substance reasonably satisfactory to the Lenders who are the holders of such new
Notes. The surrendered Notes shall be held by Agent in escrow and shall be
deemed cancelled and returned to Borrower simultaneously upon the issuance and
receipt by Agent of, and in exchange for, the New Notes.

        § 19.5.    Participations.    Each Lender may sell participations to one
or more banks or other entities (any such entity, a "Participant") of all or a
portion of such Lender's rights and obligations under this Agreement and the
other Loan Documents; provided that (a) Agent shall have given its prior written
consent to such participation, which consent shall not be unreasonably withheld
or delayed, except that any Lender may sell participations to its Affiliated
Lenders without such consent, (b) each such participation, other than
participations to its Affiliated Lenders or to another Lender hereunder, shall
be in an amount of not less than $10,000,000, (c) any such sale or participation
shall not affect the rights and duties of the selling Lender hereunder to
Borrower and the Lender shall continue to exercise all approvals, disapprovals
and other functions of a Lender, (d) the only rights granted to the Participant
pursuant to such participation arrangements with respect to waivers, amendments
or modifications of the Loan Documents shall be the rights to approve the vote
of the Lender as to waivers, amendments or modifications that would reduce the
principal of or the interest rate on any Loans, extend the term or increase the
amount of the Commitment of such Lender as it relates to such Participant,
reduce the amount of any fees to which such Participant is entitled or extend
any regularly scheduled payment date for principal or interest, and (e) no
Participant which is not a Lender hereunder shall have the right to grant
further participations or assign its rights, obligations or interests under such
participation to other Persons without the prior written consent of Agent. Agent
shall promptly advise Borrower in writing of any such sale or participation.

        § 19.6.    Pledge by Lender.    Any Lender may at any time pledge all or
any portion of its interest and rights under this Agreement (including all or
any portion of its Note) to any of the twelve Federal Reserve Banks organized
under § 4 of the Federal Reserve Act, 12 U.S.C. § 341. No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

        § 19.7.    No Assignment by Borrower.    Neither Borrower nor any
Guarantor shall assign or transfer any of its rights or obligations under any of
the Loan Documents without the prior written consent of each of the Lenders, and
any such attempted assignment shall be null and void.

        § 19.8.    Disclosure.    Each of Borrower and the Guarantors agrees
that in addition to disclosures made in accordance with standard banking
practices any Lender may disclose information obtained by such Lender pursuant
to this Agreement to assignees or participants and potential assignees or
participants hereunder.

        SECTION 20.    NOTICES, ETC.    Except as otherwise expressly provided
in this Agreement, all notices and other communications made or required to be
given pursuant to this Agreement or the Notes shall be in writing and shall be
delivered in hand, mailed by United States registered or certified first class
mail, postage prepaid, sent by overnight courier, or sent by telegraph,
telecopy, telefax or telex and confirmed by delivery via courier or postal
service, addressed as follows:

(a)if to Borrower, the Company or any of the Guarantors, at SL Green Operating
Partnership, L.P., 420 Lexington Avenue, New York, New York 10170 (telecopy
number 212/216-1785), Attention: Chief Financial Officer and General Counsel,
with a copy to Robert J. Ivanhoe, Esq., Greenberg Traurig, 200 Park Avenue, New
York, New York 10166 (telecopy number

58

--------------------------------------------------------------------------------

212/801-6400), or at such other address for notice as Borrower shall last have
furnished in writing to Agent;

(b)if to Agent, at Wells Fargo Bank, National Association, Real Estate Group, 40
West 57th Street, 22nd Floor, New York, New York 10019 (telecopy number
212/581-0979), with a copy to Wells Fargo Bank, Real Estate Group, 420
Montgomery Street, Sixth Floor, San Francisco, California 94111, Attention:
Chief Credit Officer—Real Estate Group (telecopy number 415/781-8324), or such
other address for notice as Agent shall last have furnished in writing to
Borrower; and

(c)if to any Lender, at such Lender's address set forth on Schedule 1, hereto,
or such other address for notice as such Lender shall have last furnished in
writing to the Person giving the notice.

        Any such notice or demand shall be deemed to have been duly given or
made and to have become effective (i) if delivered by hand, overnight courier or
facsimile to a responsible officer of the party to which it is directed, at the
time of the receipt thereof by such officer or the sending of such facsimile and
(ii) if sent by registered or certified first-class mail, postage prepaid, on
the third Business Day following the mailing thereof.

        SECTION 21.    GOVERNING LAW; CONSENT TO JURISDICTION AND
SERVICE.    THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE
STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF SUCH STATE. EACH OF BORROWER, THE GUARANTORS, AGENT AND
THE LENDERS AGREES THAT ANY SUIT BY IT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE CITY OF NEW
YORK, STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND BORROWER
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT FOR ANY SUIT BY AGENT OR
ANY LENDER AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON BORROWER
BY MAIL AT THE ADDRESS SPECIFIED IN § 20. EACH OF BORROWER, THE GUARANTORS,
AGENT AND THE LENDERS HEREBY WAIVE ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT COURT. IN ADDITION TO THE COURTS OF THE CITY OF NEW
YORK, STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, AGENT OR ANY
LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY
COLLATERAL EXISTS AND EACH OF BORROWER, THE GUARANTORS, AGENT AND THE LENDERS
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON BORROWER, THE GUARANTORS, AGENT AND THE
LENDERS BY MAIL AT THE ADDRESS SPECIFIED IN § 20.

        SECTION 22.    HEADINGS.    The captions in this Agreement are for
convenience of reference only and shall not define or limit the provisions
hereof.

        SECTION 23.    COUNTERPARTS.    This Agreement and any amendment hereof
may be executed in several counterparts and by each party on a separate
counterpart, each of which when so executed and delivered shall be an original,
and all of which together shall constitute one instrument. In proving this
Agreement it shall not be necessary to produce or account for more than one such
counterpart signed by the party against whom enforcement is sought.

59

--------------------------------------------------------------------------------


        SECTION 24.    ENTIRE AGREEMENT.    The Loan Documents and any other
documents executed in connection herewith or therewith express the entire
understanding of the parties with respect to the transactions contemplated
hereby. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in § 26.

        SECTION 25.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.    EACH
OF BORROWER, THE GUARANTORS, AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, EACH
OF BORROWER AND THE GUARANTORS HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH OF BORROWER AND THE GUARANTORS (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF AGENT OR ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT OR SUCH LENDER WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES
THAT AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

        SECTION 26.    CONSENTS, AMENDMENTS, WAIVERS, ETC.    Except as
otherwise specifically set forth herein or in any other Loan Document, any
consent or approval required or permitted by this Agreement may be given, and
any term of this Agreement or of any other instrument related hereto or
mentioned herein may be amended, and the performance or observance by Borrower
and the Guarantors of any terms of this Agreement or such other instrument or
the continuance of any Default or Event of Default may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Majority Lenders, and, in the
case of amendments, with the written consent of Borrower other than amendments
to schedules made in the ordinary course as contemplated by this Agreement.
Notwithstanding the foregoing, (i) the rate of interest on, and the term or
amount of, the Notes or the date of any payment due hereunder or thereunder,
(ii) the amount of the Commitments of the Lenders (other than changes in
Commitments pursuant to Assignments under § 19 or pursuant to changes in the
Total Commitment under § 2.2), (iii) the amount of any fee payable to a Lender
hereunder, (iv) any provision herein or in any of the Loan Documents which
expressly requires consent of all the Lenders (including this § 26) or of the
Requisite Lenders, (v) the funding provisions of § 2.5 and § 2.7 hereof,
(vi) the rights, duties and obligations of Agent specified in § 14 hereof, and
(vii) the definitions of Majority Lenders or Requisite Lenders, may not be
amended or compliance therewith waived without the written consent of each
Lender affected thereby, nor may Agent release Borrower or any Guarantor from
its liability with respect to the Obligations (other than pursuant to § 18.8),
without first obtaining the written consent of all the Lenders. Unless otherwise
directed by Agent, any request for amendment or waiver shall be made on no less
than ten (10) Business Days notice to the Lenders. Unless otherwise directed by
Agent, the failure of a Lender to respond to a request for waiver or amendment
shall be deemed to constitute such Lender's consent to such waiver or amendment
requested (unless such waiver or amendment requires the consent of all Lenders).
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. No notice to or demand upon
Borrower shall entitle Borrower to other or further notice or demand in similar
or other circumstances.

60

--------------------------------------------------------------------------------


        SECTION 27.    SEVERABILITY.    The provisions of this Agreement are
severable, and if any one clause or provision hereof shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Agreement in
any jurisdiction.

        SECTION 28.    ACKNOWLEDGMENTS.    Each of Borrower and the Guarantors
hereby acknowledges that: (i) neither Agent nor any Lender has any fiduciary
relationship with, or fiduciary duty to, Borrower and the Guarantors arising out
of or in connection with this Agreement or any of the other Loan Documents;
(ii) the relationship in connection herewith between Agent and the Lenders, on
the one hand, and Borrower and each Guarantor, on the other hand, is solely that
of debtor and creditor and (iii) no joint venture or partnership among any of
the parties hereto is created hereby or by the other Loan Documents, or
otherwise exists by virtue of the Facility or the Loans.

        SECTION 29.    TRANSITIONAL ARRANGEMENTS.    

        § 29.1.    Original Agreement Superseded.    This Agreement shall
supersede the Original Agreement in its entirety, except as provided in this §
29. On the Effective Date, the rights and obligations of the parties under the
Original Agreement and the "Notes" defined therein shall be subsumed within and
be governed by this Agreement and the Notes, provided, however, that any of the
"Loans" (as defined in the Original Agreement) outstanding under the Original
Agreement shall, for purposes of this Agreement, be Loans hereunder. This
Agreement is given as a substitution of, and not as a payment of, the obligation
of Borrower under the Original Agreement and is not intended to constitute a
novation of the Original Agreement. The Lenders' interests in such Loans shall
be reallocated on the Effective Date in accordance with each Lender's applicable
Commitment Percentage in order that, after giving effect thereto, the Lenders
shall have outstanding Loans representing their portion of the Total Commitment,
as described on Schedule 1.2, and the Lenders shall make appropriate payments to
each other in order to accomplish such reallocation.

        § 29.2.    Return and Cancellation of Notes.    Upon its receipt of the
Notes to be delivered hereunder on the Effective Date, each Lender will promptly
return to Borrower, marked "Cancelled" or "Replaced", the notes of Borrower held
by such Lender pursuant to the Original Agreement.

        § 29.3.    Interest and Fees under the Original Agreement.    All
interest and all commitment, facility and other fees and expenses that have
accrued before the date hereof under or in respect of the Original Agreement
shall be calculated as of the Effective Date (prorated in the case of any
fractional periods), and Borrower shall continue to be liable in respect of such
amounts to the Lenders a party to the Original Agreement and to Agent, in
accordance with the Original Agreement, as if the Original Agreement were still
in effect.

[The remainder of this page left intentionally blank]

61

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as
a sealed instrument as of the date first set forth above.


 
 
BORROWER:
 
 
SL GREEN OPERATING PARTNERSHIP, L.P.
 
 
By:
 
SL Green Realty Corp., its general partner
 
 
 
 
By:
           

--------------------------------------------------------------------------------

Name:
Title:


 
 
GUARANTOR:
 
 
SL GREEN REALTY CORP.
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:


 
 
GUARANTOR:
 
 
NEW GREEN 1140 REALTY LLC
 
 
By:
 
SL Green Operating Partnership, L.P., its manager
 
 
 
 
By:
 
SL Green Realty Corp., its general partner
 
 
 
 
 
 
By:
               

--------------------------------------------------------------------------------

Name:
Title:

62

--------------------------------------------------------------------------------


 
 
GUARANTOR:
 
 
SLG 17 BATTERY LLC
 
 
By:
 
SL Green Operating Partnership, L.P., its manager
 
 
 
 
By:
 
SL Green Realty Corp., its general partner
 
 
 
 
 
 
By:
               

--------------------------------------------------------------------------------

Name:
Title:


 
 
GUARANTOR:
 
 
SL GREEN MANAGEMENT LLC
 
 
By:
 
SL Green Operating Partnership, L.P., its manager
 
 
 
 
By:
 
SL Green Realty Corp., its general partner
 
 
 
 
 
 
By:
               

--------------------------------------------------------------------------------

Name:
Title:

63

--------------------------------------------------------------------------------


 
 
GUARANTOR:
 
 
SLG IRP REALTY LLC
 
 
By:
 
SL Green Operating Partnership, L.P., its manager
 
 
 
 
By:
 
SL Green Realty Corp., its general partner
 
 
 
 
 
 
By:
               

--------------------------------------------------------------------------------

Name:
Title:


 
 
GUARANTOR:
 
 
GREEN 286 MADISON LLC
 
 
By:
 
SL Green Operating Partnership, L.P., its manager
 
 
 
 
By:
 
SL Green Realty Corp., its general partner
 
 
 
 
 
 
By:
               

--------------------------------------------------------------------------------

Name:
Title:

64

--------------------------------------------------------------------------------


 
 
GUARANTOR:
 
 
GREEN 1370 BROADWAY LLC
 
 
By:
 
SL Green Operating Partnership, L.P., its manager
 
 
 
 
By:
 
SL Green Realty Corp., its general partner
 
 
 
 
 
 
By:
               

--------------------------------------------------------------------------------

Name:
Title:


 
 
GUARANTOR:
 
 
GREEN 292 MADISON LLC
 
 
By:
 
SL Green Operating Partnership, L.P., its manager
 
 
 
 
By:
 
SL Green Realty Corp., its general partner
 
 
 
 
 
 
By:
               

--------------------------------------------------------------------------------

Name:
Title:

65

--------------------------------------------------------------------------------


 
 
ADMINISTRATIVE AGENT:
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, As Administrative Agent
 
 
By:
       

--------------------------------------------------------------------------------

Christopher B. Wilson
Vice President


 
 
LENDER:
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By:
       

--------------------------------------------------------------------------------

Christopher B. Wilson
Vice President

66

--------------------------------------------------------------------------------


 
 
LENDER:
 
 
COMMERZBANK AG NEW YORK BRANCH
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

67

--------------------------------------------------------------------------------


 
 
LENDER:
 
 
EUROHYPO AG, NEW YORK BRANCH
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

68

--------------------------------------------------------------------------------


 
 
LENDER:
 
 
PB CAPITAL CORPORATION
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

69

--------------------------------------------------------------------------------


 
 
LENDER:
 
 
KEYBANK NATIONAL ASSOCIATION
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

70

--------------------------------------------------------------------------------


EXHIBIT A

FORM OF NOTE



Lender:
 
New York, New York
Commitment:
 
            , 200            

        FOR VALUE RECEIVED, the undersigned, SL GREEN OPERATING PARTNERSHIP,
L.P., a limited partnership duly organized and validly existing under the laws
of the State of Delaware ("Borrower"), hereby unconditionally promises to pay,
in accordance with, and subject to, the provisions of the Credit Agreement (as
hereinafter defined), to the order of Lender stated above ("Lender") at the
office of Wells Fargo Bank, National Association located at 2120 East Park
Place, Suite 100, El Segundo, California 90245, in lawful money of the United
States of America and in immediately available funds, on the Maturity Date a
principal amount equal to the lesser of (a) the Commitment stated above and
(b) the aggregate outstanding principal amount of the Loans from time to time
made by Lender to Borrower pursuant to the Credit Agreement. Borrower further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the rates and on the dates
specified in the Credit Agreement.

        The holder of this Note is authorized to endorse on the schedules
annexed hereto, which shall be attached hereto and made a part hereof, the date,
Type and amount of the Loans made by Lender pursuant to the Credit Agreement and
the date and amount of each payment or prepayment of principal thereof, each
continuation thereof, each conversion of all or a portion thereof to another
Type and, in the case of LIBOR Rate Loans, the length of each Interest Period
with respect thereto. Each such endorsement shall constitute prima facie
evidence of the accuracy of the information endorsed. The failure to make any
such endorsement shall not affect the obligation of Borrower to repay the Loans
in accordance with the terms of the Credit Agreement.

        This Note (a) is one of the Notes referred to in the Amended and
Restated Credit and Guaranty Agreement dated as of February 6, 2003 (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
among Borrower, the Guarantors signatory thereto, Lenders signatory thereto, and
Wells Fargo Bank, National Association, as Administrative Agent for Lenders and
as Arranger, and is subject to the provisions of the Credit Agreement and (b) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement.

        Upon the occurrence of any one or more of the Events of Default, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable, all as provided in the Credit Agreement.

        All parties now or hereafter liable with respect to this Note hereby
waive presentment, demand, protest and all other notices of any kind, except as
otherwise expressly provided in the Credit Agreement.

        Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

        THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

  SL GREEN OPERATING PARTNERSHIP, L.P.
 
By:
 
SL Green Realty Corp., its General Partner
 
 
 
By
         

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------


SCHEDULE 1
to
NOTE

LOANS, CONVERSIONS AND PAYMENTS OF BASE RATE LOANS


Date
  Amount of
Base Rate
Loans
  Amount of
Principal
Repaid
  Amount of Base
Rate Loans
Converted to
LIBOR Rate Loans
  Unpaid Principal
Balance of Base
Rate Loans
  Notation
Made By


--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------


SCHEDULE 1
to
NOTE

LOANS, CONVERSIONS AND PAYMENTS OF BASE RATE LOANS


Date
  Amount of
Base Rate
Loans
  Amount of
Principal
Repaid
  Amount of Base
Rate Loans
Converted to
LIBOR Rate Loans
  Unpaid Principal
Balance of Base
Rate Loans
  Notation
Made By


--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------


EXHIBIT B

FORM OF LOAN REQUEST


                     , 200            

Wells Fargo Bank, National Association
2120 East Park Place, Suite 100
El Segundo, California 90245

Attention: [                        ]
 
Re:
Amended and Restated Credit and Guaranty Agreement, dated as of February 6, 2003
(as amended or supplemented from time to time, the "Credit Agreement"), among SL
Green Operating Partnership, L.P., as Borrower, SL Green Realty Corp. and
certain of its subsidiaries signatory thereto, as Guarantors, Lenders signatory
thereto, and Wells Fargo Bank, National Association, as Administrative Agent for
Lenders and as Arranger    

--------------------------------------------------------------------------------

Dear Sir or Madam:

        Reference is made to the above-referenced Credit Agreement (capitalized
terms used herein that are not defined herein shall have the respective meanings
ascribed thereto in the Credit Agreement). Borrower hereby gives irrevocably
notice of its intention to borrow (the "Borrowing") the following amounts under
the Credit Agreement as set forth below:

1.The Borrowing Date of the proposed Borrowing is                        .

2.The aggregate amount of the proposed Borrowing is $                        .

3.The proposed Borrowing is to be comprised of $                        of
[LIBOR Rate] [Base Rate] Loans.

4.The duration of the Interest Period for the Loan, if a LIBOR Rate Loan, shall
be one, two, three or six months.

        The undersigned hereby certifies that the following statements are true
on the date hereof, and will be true on the date of the proposed Borrowing,
before and after giving effect to the proposed Borrowing:

(a)except as otherwise disclosed to Agent herein in writing, the representations
and warranties contained in Section 6 of the Credit Agreement and in the other
Loan Documents are true and correct in all material respects as though made on
and as of such date (except to the extent such representations and warranties
relate to a specific date, in which case they are true and correct in all
material respects as of such date);

(b)no Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing; and

(c)the proposed Borrowing will not cause the aggregate principal amount of
Outstanding Obligations to exceed the Maximum Credit Amount.


[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------



        Borrower represents and warrants, as of the date hereof, that after
giving effect to the Borrowing requested above, all the requirements contained
in Section 11 of the Credit Agreement are satisfied.

  SL GREEN OPERATING PARTNERSHIP, L.P.
 
By:
 
SL Green Realty Corp., its General Partner
 
 
 
By
         

--------------------------------------------------------------------------------

Name:
Title:

2

--------------------------------------------------------------------------------


EXHIBIT C

COMPLIANCE CERTIFICATE


        This COMPLIANCE CERTIFICATE is delivered pursuant to that certain
Amended and Restated Credit and Guaranty Agreement, dated as of February 6, 2003
(as amended or supplemented from time to time, the "Credit Agreement"), among SL
Green Operating Partnership, L.P., as Borrower, SL Green Realty Corp. and
certain of its subsidiaries signatory thereto, as Guarantors, Lenders signatory
thereto, and Wells Fargo Bank, National Association, as Administrative Agent for
Lenders and as Arranger. Capitalized terms not defined herein shall have the
same meanings ascribed thereto in the Credit Agreement.

1.The Company is the sole general partner of Borrower.

2.The individual executing this Compliance Certificate is the duly
qualified                        of the Company and is executing this Compliance
Certificate on behalf of the Company and Borrower, provided, however, that such
individual shall incur no personal liability by reason of the execution of this
Compliance Certificate.

3.The undersigned has reviewed the terms of the Credit Agreement and has made a
review of the transactions, financial condition and other affairs of the
Company, Borrower, each Guarantor and each of their respective Subsidiaries as
of                        , 200    and the undersigned has no knowledge of the
existence, as of the date hereof, of any condition or event which (i) renders
untrue or incorrect, in any material respect, any of the representations and
warranties contained in Article 6 of the Credit Agreement (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct only as of such
specified date), except as set forth in Schedule II hereto, or (ii) constitutes
a Default or Event of Default under the Credit Agreement as of the date hereof.

4.Schedule I attached hereto accurately and completely sets forth the financial
data, computations and other matters required to establish compliance with the
criteria set forth in the defined terms and the following sections of the Credit
Agreement:

(a)Value of All Unencumbered Assets (Section 9.1):

(b)Minimum Debt Service Coverage (Section 9.2):

(c)Total Debt to Total Assets (Section 9.3):

(d)Maximum Secured Indebtedness; Secured Recourse Indebtedness (Section 9.4):

(e)Minimum Tangible Net Worth (Section 9.5):

(f)Unencumbered Asset Adjusted Net Operating Income to Assumed Debt Service
(Section 9.6):

(g)Adjusted EBITDA to Fixed Charges (Section 9.7):

(h)Aggregate Occupancy Rate (Section 9.8):

(i)Distributions (Section 8.6):

(j)Interest Rate Protection (Section 7.18):



5.No Default or Event of Default has occurred and is continuing.

        Agent and Lenders and their respective successors and assigns may rely
on the truth and accuracy of the foregoing in connection with the extensions of
credit to Borrower and the Company pursuant to the Credit Agreement.

[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has executed this Compliance
Certificate on behalf of the Company and Borrower this            day
of            , 200            .

    SL GREEN REALTY CORP.
 
 
By
       

--------------------------------------------------------------------------------

Name:
Title:


 
SL GREEN OPERATING PARTNERSHIP, L.P.
 
By:
 
SL Green Realty Corp.
 
 
 
By
         

--------------------------------------------------------------------------------

Name:
Title:

2

--------------------------------------------------------------------------------


EXHIBIT D

FORM OF ASSIGNMENT AND ACCEPTANCE


        Reference is made to the Amended and Restated Credit and Guaranty
Agreement, dated as of February 6, 2003 (as amended or supplemented from time to
time, the "Credit Agreement"), among SL Green Operating Partnership, L.P., as
Borrower, SL Green Realty Corp. and certain of its subsidiaries signatory
thereto, as Guarantors, and Wells Fargo Bank, National Association, as
Administrative Agent for Lenders and as Arranger. Capitalized terms used herein
and not otherwise defined herein shall have the respective meanings assigned to
such terms by the Credit Agreement.

                                                                  ("Assignor")
and                                                           ("Assignee")
hereby agree as follows:

1.Assignor hereby irrevocably sells, assigns and delegates to Assignee without
recourse to Assignor, and Assignee hereby purchases and assumes from Assignor,
without recourse to and without representation or warranty by Assignor except as
otherwise specifically set forth in Section 2 below, a
$                        * interest in and to all of Assignor's rights and
obligations under and in respect of Assignor's Commitment and Loans and its Note
set forth on Schedule I hereto (the "Assigned Loan") and related rights and
obligations under the Credit Agreement and other Loan Documents.

2.Assignor (a) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant thereto or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto, other than that it has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any such adverse claim; (b) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of Borrower or
Guarantor or the performance or observance by Borrower or Guarantor of their
respective obligations under the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and
(c) attaches the Note evidencing the Assigned Loan and requests that the
Administrative Agent exchange such Note for [(i)] a new Note, dated the
Effective Date, in the principal amount of $                        payable to
the order of Assignee[, and (ii) a new Note dated the Effective Date, in the
principal amount of $                        payable to the order of Assignor].

3.Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements
referenced therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (c) acknowledges and agrees that it has made and will
make such inquiries and has taken and will take such care on its own behalf as
would have been the case had it made a Loan directly to Borrower without the
intervention of Assignor, Agent or any other Person; (d) acknowledges and agrees
that it will perform in accordance with their terms all of the obligations that,
by the terms of any Loan Document, are required to be performed by it as a
Lender; (e) agrees that it will, independently and without reliance upon
Assignor, Agent or any other Person which is or has become a Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (f) appoints and authorizes Agent to take such

--------------------------------------------------------------------------------

*The minimum amount that may be assigned is equal to the lesser of
(i) $10,000,000 or (ii) the Committment of the Assignor as determined in
accordance with the Credit Agreements.

--------------------------------------------------------------------------------

action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to Agent by the terms thereof, together with such
powers under the Credit Agreement as are incidental thereto; (g) agrees that it
will be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender including, if it is
organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to the Credit Agreement to deliver the forms prescribed by
the Internal Revenue Service of the United States certifying as to Assignee's
exemption from United States withholding taxes with respect to all payments to
be made to Assignee under the Credit Agreement, or such other documents as are
necessary to indicate that all such payments are subject to such tax at a rate
reduced by an applicable tax treaty; (h) confirms that Assignee is an "Eligible
Assignee" under the terms of the Credit Agreement; (i) acknowledges and agrees
that neither Assignor nor Agent makes any representation or warranty or assumes
any responsibility with respect to any statements, warranties or representations
made in or in connection with any Loan Document or any other instrument or
document furnished pursuant thereto or the authorization, execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
or any other instrument or document furnished pursuant thereto; and
(j) acknowledges and agrees that neither Assignor nor Agent makes any
representation or warranty or assumes any responsibility with respect to the
financial condition or creditworthiness of Borrower, the Guarantor or any other
Person or the performance or observance by Borrower, the Guarantor or any other
Person of any obligations under any Loan Document or any other instrument or
document furnished pursuant thereto.

4.The effective date for this Assignment and Acceptance shall
be                        (the "Effective Date")*. Following the execution of
this Assignment and Acceptance by Assignor and Assignee, it will be delivered to
the Administrative Agent for acceptance by the Administrative Agent, and
Assignor and Assignee shall pay to the Administrative Agent a $3,500
registration fee. Following such payment, and acceptance by the Administrative
Agent of this Assignment and Acceptance, a photostatic copy hereof shall be
delivered to Borrower and the Administrative Agent. Within five (5) Business
Days after Borrower's receipt of such photostatic copy, Borrower shall execute
and deliver to the Administrative Agent the new Note or Notes to be held in
escrow by the Administrative Agent pending release of the Note (in the
appropriate outstanding principal amount) evidencing the Assigned Loan to
Borrower. The Administrative Agent shall deliver the new Note or Notes to the
payee(s) thereof, shall mark the Note evidencing the Assigned Loan as "replaced"
and shall deliver the same to Borrower.

5.Upon such acceptance by the Administrative Agent, as of the Effective Date:

(a)From and after the Effective Date, (i) Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof, and Assignee, in
addition to any rights, benefits and obligations under the Loan Documents held
by it immediately prior to the Effective Date, shall have the rights, benefits
and obligations of a Lender under the Loan Documents that have been assigned to
it (including, but not limited to, obligations to Borrower under the Loan
Documents) pursuant to this Assignment and Acceptance. Assignee shall become a
Lender for all purposes of the Credit Agreement and the other Loan Documents,
and execution hereof shall be deemed to be execution of the Credit Agreement;
and

(b)Assignor, to the extent provided in this Assignment and Acceptance, shall
relinquish its rights (except as provided in the Credit Agreement) and benefits
and be released

--------------------------------------------------------------------------------

*The requested effective date must be at least five Business Days after the
executive of this Assignment and Acceptence.

2

--------------------------------------------------------------------------------

from its obligations under the Credit Agreement (and, in the case of an
assignment covering all or the remaining portion of Assignor's rights, benefits
and obligations under the Loan Documents, Assignor shall cease to be a Lender
under the Loan Documents, except as provided in the Credit Agreement).

6.Upon such acceptance by the Administrative Agent, from and after the Effective
Date, the Administrative Agent shall make payments under the Credit Agreement in
respect of the Assigned Loan (including, without limitation, all payments of
principal, interest and fees with respect thereto) to Assignee, whether such
amounts have accrued prior to the Effective Date or accrue subsequent to the
Effective Date. Assignor and Assignee agree that they shall make all appropriate
adjustments in payments under the Credit Agreement by the Administrative Agent
for periods prior to the Effective Date directly between themselves.

7.Assignor agrees to give written notice of this Assignment and Acceptance to
Agent, each Lender and Borrower, which written notice shall include the
addresses and related information with respect to Assignee.

8.THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW.

9.EACH OF ASSIGNOR AND ASSIGNEE HEREBY WAIVES (TO THE EXTENT PERMITTED BY LAW)
THE RIGHT TO A TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN
CONNECTION WITH, OR ARISING OUT OF THIS ASSIGNMENT AND ACCEPTANCE, ANY
INSTRUMENT OR DOCUMENT DELIVERED PURSUANT TO THIS ASSIGNMENT AND ACCEPTANCE, OR
THE VALIDITY, INTERPRETATION, OR ENFORCEMENT THEREOF.

        IN WITNESS WHEREOF, the undersigned have caused this Assignment and
Acceptance to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date and year first above written.

    [NAME OF ASSIGNOR]
 
 
By
       

--------------------------------------------------------------------------------

Name:
Title:

    [NAME OF ASSIGNOR]
 
 
By
       

--------------------------------------------------------------------------------

Name:
Title:

Accepted this              day of              ,  
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
By
 
   

--------------------------------------------------------------------------------

Name:
Title:  

3

--------------------------------------------------------------------------------


SCHEDULE 1

LENDERS; DOMESTIC AND LIBOR LENDING OFFICES


WELLS FARGO BANK, NATIONAL ASSOCIATION  
Notices:
 
    40 West 57th Street
New York, New York 10019   Attention:   Mr. Mauricio J. Maldonado
Loan Administrator   Telephone:   212/315-7271   Telefax:   212/581-0979  
Funding/Payments/Rate Options:   2120 East Park Place, Suite 100
El Segundo, California 90245   Attention:   Mr. Joel Padilla (Funding/Payments)
  Telephone:   310/335-9460   Telefax:   310/615-1014  
Attention:
 
Mr. Don Munoz (Rate Options)   Telephone:   310/335-9442   Telefax:  
310/615-1014


COMMERZBANK AG NEW YORK BRANCH  
Notices:
2 World Financial Center
New York, New York 10281   Attention:   Mr. David Schwarz
Senior Vice President   Telephone:   212/266-7632   Telefax:   212/266-7565  
Funding/Payments/Rate Options:   Attention:   Mr. Massimo Ippolito
(Administration)   Telephone:   212/266-7707   Telefax:   212/266-7772


EUROHYPO AG, NEW YORK BRANCH  
Notices:
 
    1114 Avenue of the Americas, 29th Floor
New York, New York 10036   Attention:   Mr. Alfred R. Koch   Telephone:  
212/479-5705   Telefax:   212/479-5800  
Funding/Payments/Rate Options:   Attention:   Ms. Stephanie Ortega
(Operations/Administration)   Telephone:   212/479-5738   Telefax:  
212/479-5803

--------------------------------------------------------------------------------


PB CAPITAL CORPORATION  
Notices:
 
    590 Madison Avenue, 30th Floor
New York, New York   Attention:   Ms. Connie Pun   Telephone:   212/756-5626  
Telefax:   212/756-5536  
Funding/Payments/Rate Options:   Attention:   Ms. Sharon Fong
(Operations/Administration)   Telephone:   212/756-5503   Telefax:  
212/756-5536


KEYBANK NATIONAL ASSOCIATION  
Notices:   575 Fifth Avenue, 38th Floor
New York, New York 10017   Attention:   Mr. Timothy J. Mertens Vice President  
Telephone:   917/368-2390   Telefax:   917/368-2370  
1146 19th Street, N.W., Suite 400
Washington, District of Columbia   Attention:   Ms. Jennifer Dakin   Telephone:
  202/452-4940   Telefax:   202/452-4925  
Funding/Payments/Rate Options:   127 Public Square
OH-01-27-0839
Cleveland, Ohio 44114   Attention:   Mr. R. J. Quinn (Operations/Administration)
  Telephone:   216/689-4343   Telefax:   216/689-4721

2

--------------------------------------------------------------------------------


SCHEDULE 1.1

UNENCUMBERED ASSETS


 
  ASSET

--------------------------------------------------------------------------------

  OWNERSHIP

--------------------------------------------------------------------------------


1.
 
1372 Broadway, New York, New York
 
Borrower
2.
 
1140 Avenue of the Americas, New York, New York (leasehold).
 
New Green 1140 Realty LLC
3.
 
1466 Broadway, New York, New York
 
Borrower
4.
 
440 Ninth Avenue, New York, New York
 
Borrower
5.
 
Condominium Units known as the Commercial Unit, as set forth in the Declaration
of Condominium and By-Laws of the Home Savings of America New York Headquarters
Condominium, and located in the building known as 110 East 42nd Street, New
York, New York
 
Borrower
6.
 
Condominium Unit #3, as set forth in the Declaration of Condominium and By-Laws,
and located in the building known as 17 Battery Place (North Building), New
York, New York
 
SLG 17 Battery LLC
7.
 
470 Park Avenue South, New York, New York
 
Borrower
8.
 
1370 Broadway, New York, New York
 
Green 1370 Broadway LLC
9.
 
292 Madison Avenue, New York, New York
 
Green 292 Madison LLC
10.
 
286 Madison Avenue, New York, New York
 
Green 286 Madison LLC

--------------------------------------------------------------------------------


SCHEDULE 1.2

COMMITMENTS AND COMMITMENT PERCENTAGES


Financial Institution

--------------------------------------------------------------------------------

  Commitment

--------------------------------------------------------------------------------

  Percentage
Commitment

--------------------------------------------------------------------------------

 
Wells Fargo Bank, National Association
 
$
49,000,000
 
32.66666666
%
Commerzbank AG New York Branch
 
 
34,000,000
 
22.66666667
%
Eurohypo AG, New York Branch
 
 
24,000,000
 
16.00000000
%
PB Capital Corporation
 
 
24,000,000
 
16.00000000
%
KeyBank National Association
 
 
19,000,000
 
12.66666667
%    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
 
$
150,000,000
 
100.0000000
%    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


SCHEDULE 1.3

RELATED COMPANIES, GUARANTOR
SUBSIDIARIES AND UNCONSOLIDATED ENTITIES


A.    Related Companies:

 
  Entity


--------------------------------------------------------------------------------

  % Directly/Indirectly
Owned by Borrower


--------------------------------------------------------------------------------

1.   New Green 673 Realty LLC   100 2.   New Green 50W23 Realty LLC   100 3.  
New Green 1140 Realty LLC   100 4.   Green W. 57th St., LLC   100 5.   Green 292
Madison LLC   100 6.   Green 290 Madison LLC   100 7.   Green 286 Madison LLC  
100 8.   Green 1414 Manager LLC   100 9.   Green 1414 Property LLC   99.5 10.  
Green 70W36 Manager LLC   100 11.   Green 70W36 Property LLC   99.5 12.   SLG
Graybar Sublease Corp.   0 13.   SLG Graybar Sublease LLC   99.99 14.   SLG
Graybar Mesne Lease Corp.   0 15.   SLG Graybar Mesne Lease LLC   99.99 16.   SL
Green Management LLC   100 17.   SLG Warrant LLC   75 18.   Green 711 Sublease
Manager LLC   100 19.   SLG 711 Third LLC   99.5 20.   Green 711 Fee Manager LLC
  100 21.   SLG 711 Fee LLC   99.5 22.   Green 711 Mortgage Manager LLC   100
23.   Green 711 LM LLC   99.5 24.   New Green 1140 Realty LLC   100 25.   SLG 17
Battery LLC   100 26.   Green 1370 Broadway LLC   100 27.   SLG One Park
Shareholder LLC   100 28.   Green 317 Madison LLC   100 29.   Greater New York
Property LLC   100 30.   SL Green Realty Acquisition LLC   100 31.   SLG Asset
Management Fee LLC   100 32.   Structured Finance TRS Corp.   100 33.   SLGLB
Promote LLC   100 34.   SLGLB Owner LLC   100 35.   1250 Broadway SPE Corp.  
100 36.   SLG 1250 Broadway Finance LLC   100

--------------------------------------------------------------------------------

37.   Green 1250 Broadway LLC   99.9 38.   Green 1250 Broadway Acquisition LLC  
99.9 39.   News Option LLC   100 40.   SL Green Funding LLC   100 41.   Green
1412 Preferred LLC   100 42.   News Funding LLC   100 43.   1515 Broadway
Finance LLC   100 44.   SLGLB Special Purpose Corp.   100 45.   SL Green
Servicing Corp.   100 46.   SLG One Park Member LLC   100 47.   SLG One Park
Shareholder LLC   100 48.   Green Three Pack Funding LLC   100 49.   SLG IRP LLC
  100 50.   469 Preferred Member LLC   100 51.   1515 SLG Private REIT LLC   100
52.   1515 Promote LLC   100 53.   1515 SLG Optionee LLC   100 54.   Green 1370
Broadway LLC   100 55.   SL Green 100 Park LLC   100 56.   SLG 1440 Broadway
Funding LLC   100 57.   eEmerge, Inc.   100 58.   SLG [Penncom] Funding LLC  
100 59.   SLG 500-512 Funding LLC   100 60.   Metrostar 34th St. Funding LLC  
100 61.   SLG Metrostar Investments LLC   100

B.    Unconsolidated Entities:

 
  Entity


--------------------------------------------------------------------------------

  % Directly/Indirectly
Owned by Borrower


--------------------------------------------------------------------------------

1.   SL Green Management Corp.   95 (non-voting shares) 2.   SLG 100 Park LLC  
49.9 3.   1250 Broadway Realty Corp.   55 4.   SLG Elevator Holdings LLC   75 5.
  NJ Mortgage Acquisition LLC   9.9 6.   MSSG Realty Partners I, L.L.C. (180
Madison Avenue)   49.9 7.   MSSG Realty Partners II, L.L.C. (469 Seventh Avenue)
  35 8.   MSSG Realty Partners III, L.L.C.(1) (321 West 44th Street)   52 9.  
One Park Realty Corp.   55 10.   1515 Broadway Realty Corp.   55

--------------------------------------------------------------------------------

(1)52% membership interest/35% economic interest

2

--------------------------------------------------------------------------------

C.    Guarantors:

 
  Entity


--------------------------------------------------------------------------------

  % Directly/Indirectly
Owned by Borrower


--------------------------------------------------------------------------------

1.   New Green 1140 Realty LLC   100 2.   SLG 17 Battery LLC   100 3.   Green
286 Madison LLC   100 4.   Green 292 Madison LLC   100 5.   SL Green Management
LLC   100 6.   SLG IRP Realty LLC   100 7.   Green 1370 Broadway LLC   100

3

--------------------------------------------------------------------------------


SCHEDULE 6.3

TITLE TO PROPERTIES


1.1 Park Avenue, New York, New York (Borrower indirectly owns a 55.00% interest
in an entity which indirectly owns, in whole or in part, fee title to, and a
ground lease interest in, this property).

2.1515 Broadway, New York, New York (Borrower indirectly owns a 54.96% interest
in an entity which indirectly holds fee title to this property).

3.100 Park Avenue, New York, New York (Borrower owns 100% of SL Green 100 Park
LLC, which owns a 49.9% interest in SLG 100 Park LLC, which holds fee title to
this property).

4.1250 Broadway, New York, New York (Borrower indirectly owns a 54.86% interest
in an entity which indirectly holds fee title to this property).

5.180 Madison Avenue, New York, New York (The Borrower owns a 49.9% interest in
MSSG Realty Partners I, L.L.C., which owns 100% of Green 180 Madison Avenue LLC,
which holds fee title to this property).

6.321 West 44th Street, New York, New York (Borrower owns a 35% economic
interest, and a 52% membership interest, in MSSG Realty Partners III, L.L.C.,
which owns 100% of Green 321W44 LLC which holds fee title to this property).

7.711 Third Avenue, New York, New York (Borrower owns 100% of SLG 711 Fee LLC,
which holds fee title to this property as a tenant-in-common with an entity
unrelated to Borrower).

--------------------------------------------------------------------------------


SCHEDULE 6.7

LITIGATION

NONE


--------------------------------------------------------------------------------


SCHEDULE 6.15

INSIDER TRANSACTIONS


Cleaning Services

        First Quality Maintenance, L.P. ("First Quality") provides cleaning,
extermination and related services with respect to certain of the properties
owned by Borrower. First Quality is owned by Gary Green, a son of Stephen L.
Green, Chairman of the Board and Chief Executive Officer of the Company. First
Quality also provides additional services directly to tenants on a separately
negotiated basis. The aggregate amount of fees paid by Borrower to First Quality
for services provided (excluding services provided directly to tenants) was
approximately $2,843,000 in 1999, $2,837,000 in 2000 and $3,591,000 in 2001. In
addition, First Quality has the non-exclusive opportunity to provide cleaning
and related services to individual tenants at Borrower's properties on a basis
separately negotiated with any tenant seeking such additional services. First
Quality leases 12,290 square feet of space at 70 West 36th Street pursuant to a
lease that expires on December 31, 2005 and provides for annual rental payments
of approximately $232,293.

Leases

        Nancy Peck and Company ("NP&C") leases 2,013 feet of space at 420
Lexington Avenue, New York, New York 10170 pursuant to a lease that expires on
June 30, 2005 and provides for annual rental payments of approximately $62,705.
NP&C is owned by Nancy Peck, the wife of Stephen L. Green

Security Services

        Classic Security LLC ("Classic Security") provides security services
with respect to certain properties owned by the Company. Classic Security is
owned by Gary Green, a son of Stephen L. Green. The aggregate amount of fees
paid by Borrower for such services was approximately $1,864,000 in 1999,
$1,807,000 in 2000 and $2,214,000 in 2001.

Brokerage Services

        Sonnenblick-Goldman Company, a nationally recognized real estate
investment banking firm ("Sonnenblick"), provided mortgage brokerage services
with respect to securing approximately $205,000,000 of first mortgage financing
for 100 Park Avenue in 2000 and 1250 Broadway in 2001. Morton Holliday, the
father of Marc Holliday (President of the Company), was a Managing Director of
Sonnenblick at the time of the financings. The fees paid by Borrower to
Sonnenblick for such services were approximately $358,000 in 2000 and $319,000
in 2001.

Management Fees

        SL Green Management Corp. receives property management fees from certain
entities in which Stephen L. Green owns an interest. The aggregate amount of
fees paid to SL Green Management Corp. from such entities was approximately
$171,000 in 1999, $209,000 in 2000 and $212,000 in 2001.

--------------------------------------------------------------------------------


SCHEDULE 6.16

EMPLOYEE BENEFIT PLANS


1.The Company's 401(k) Plans

2.The Company's Health Plan (Empire Blue Cross Blue Shield)

3.The Company's Dental Plan (Guardian)

4.The Company's Short Term Disability Insurance Plan (First Fortis)

5.The Health, Pension and Annuity Plans of Local 32B-J and of Local 94

--------------------------------------------------------------------------------


SCHEDULE 6.18

ENVIRONMENTAL MATTERS

NONE


--------------------------------------------------------------------------------


SCHEDULE 6.19

COMPANY ASSETS

NONE


--------------------------------------------------------------------------------


SCHEDULE 6.21

BUILDING STRUCTURAL DEFECTS, ETC.


         The Unencumbered Assets listed below are currently undergoing facade
maintenance and repairs in accordance with the laws of the City of New York.

ASSET


--------------------------------------------------------------------------------

  Estimated Balance of
Cost to Complete Work

--------------------------------------------------------------------------------

1140 Avenue of the Americas, New York, New York   $ 300,000

--------------------------------------------------------------------------------


SCHEDULE 6.22

INDEBTEDNESS

(All balances set forth below are as of Effective Date.)


1.$1,736,830 loan from MSREF III Special Fund, L.P., MSP Real Estate Fund, L.P.,
Morgan Stanley Real Estate Investors III, L.P., and MSP Co-Investment
Partnership, L.P., collectively, as lender, and SL Green Operating Partnership,
L.P., as borrower, in connection with certain membership interests of the
borrower in MSSG Realty Partners III, L.L.C. Maturity Date: July 28, 2004.

2.$25,660,839.56 loan from CIBC, Inc., as lender, to Green 70W36 Property LLC,
and Green 1414 Property LLC, collectively, as borrower, in connection with the
properties located at 70 West 36th Street, New York, New York and 1414 Avenue of
the Americas, New York, New York. Maturity Date: May 1, 2009.

3.$20,875,561.60 loan from Lehman Brothers Holdings Inc., as lender, to New
Green 50 W 23 Realty LLC, as borrower, in connection with the property located
at 50 West 23rd Street, New York, New York. Maturity Date: August 1, 2007.

4.$48,419,361.15 loan from Morgan Guaranty Trust Company of New York, as lender,
to SLG 711 Fee LLC and SLG 711 Third LLC, collectively, as borrower, in
connection with the property located at 711 Third Avenue, New York, New York.
Maturity Date: September 10, 2005.

5.$122,981,520.48 loan from German American Capital Corporation, as lender, to
SLG Graybar Mesne Lease LLC and SLG Graybar Sublease LLC, collectively, as
borrower, in connection with certain leasehold interests in the property located
at 420 Lexington Avenue, New York, New York. Maturity Date: November 1, 2010.

6.$65,000,000 loan from Wells Fargo Bank, National Association, as lender, to
Green 317 Madison LLC, as borrower, in connection with the property located at
317 Madison Avenue, New York, New York. Maturity Date: August 20, 2004.

7.$14,830,529.03 loan from Legg Mason Real Estate Services Incorporated, as
lender, to SLG Shelton Realty LLC, as borrower, in connection with the property
located at 875 Bridgeport Avenue, Shelton, Connecticut. Maturity Date: May 10,
2025.

8.$68,198,016.00 loan from Bank of New York, as agent and lender, to Green W.
57th St., LLC, as borrower, in connection with the property located at 555 West
57th Street, New York, New York. Maturity Date: November 4, 2004.

9.$300,000,000 unsecured revolving credit facility from Fleet National Bank,
N.A., and other lenders, to SL Green Operating Partnership, L.P. Maturity Date:
June 27, 2003.

10.$75,000,000 secured revolving credit facility from Fleet National Bank, N.A.,
and other lenders, to SL Green Operating Partnership, L.P. Maturity Date:
December 20, 2003.

11.$22,178,400 repurchase agreement from Salomon Brothers Holding Company Inc.,
as lender, to Green 3 Pack Funding LLC, as borrower in connection with the
properties located at 509, 535 and 545 Fifth Avenue, New York, New York.
Maturity Date: November 1, 2003.

--------------------------------------------------------------------------------


SCHEDULE 8.2(d)

INVESTMENTS


1.Borrower's 100% of the voting shares of eEmerge, Inc.

2.Borrower's 100% interest in SLG IRP Realty LLC

3.Borrower's 100% equity interest SLG Warrant LLC

4.Borrower's 75% equity interest in SLG Elevator Holdings LLC

5.Borrower's 100% interest in SL Green Management LLC

6.Borrower's 95% equity interest in SL Green Management Corp.

7.Borrower's 100% interest in 469 Preferred Member LLC

8.Borrower's 100% interest in Green 1412 Preferred LLC

9.Borrower's 100% interest in SLG 1440 Broadway Funding LLC

10.Borrower's 100% interest in SL Green Funding LLC

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
EXHIBIT A FORM OF NOTE
SCHEDULE 1 to NOTE LOANS, CONVERSIONS AND PAYMENTS OF BASE RATE LOANS
SCHEDULE 1 to NOTE LOANS, CONVERSIONS AND PAYMENTS OF BASE RATE LOANS
EXHIBIT B FORM OF LOAN REQUEST
EXHIBIT C COMPLIANCE CERTIFICATE
EXHIBIT D FORM OF ASSIGNMENT AND ACCEPTANCE
SCHEDULE 1 LENDERS; DOMESTIC AND LIBOR LENDING OFFICES
SCHEDULE 1.1 UNENCUMBERED ASSETS
SCHEDULE 1.2 COMMITMENTS AND COMMITMENT PERCENTAGES
SCHEDULE 1.3 RELATED COMPANIES, GUARANTOR SUBSIDIARIES AND UNCONSOLIDATED
ENTITIES
SCHEDULE 6.3 TITLE TO PROPERTIES
SCHEDULE 6.7 LITIGATION NONE
SCHEDULE 6.15 INSIDER TRANSACTIONS
SCHEDULE 6.16 EMPLOYEE BENEFIT PLANS
SCHEDULE 6.18 ENVIRONMENTAL MATTERS NONE
SCHEDULE 6.19 COMPANY ASSETS NONE
SCHEDULE 6.21 BUILDING STRUCTURAL DEFECTS, ETC.
SCHEDULE 6.22 INDEBTEDNESS (All balances set forth below are as of Effective
Date.)
SCHEDULE 8.2(d) INVESTMENTS
